Case 1:20-cv-23017-DPG Document 1 Entered on FLSD Docket 07/22/2020 Page 1 of 113




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION


   GREAT LAKES INSURANCE SE,
                                                  CASE NO.:     1:20-cv-23017
                 Plaintiff,

   vs.


   JAMAD,       INC., and       CHARMAINE
   ROUNDTREE           as     the    Personal
   Representative of the Estate of MICHAEL
   DARNELL MATHIS, JR.

              Defendants.
   __________________________________/


                   COMPLAINT FOR DECLARATORY JUDGMENT

         Plaintiff, GREAT LAKES INSURANCE SE (“GREAT LAKES”), by and through

  its undersigned counsel hereby files this Complaint for Declaratory Judgment against

  Defendants,   JAMAD, INC., and CHARMAINE                   ROUNDTREE          as the Personal

  Representative of the Estate of MICHAEL DARNELL MATHIS, JR., seeking a

  declaration regarding an insurance policy, and states as follows:


                                JURISDICTION AND VENUE

         1.     GREAT LAKES is a foreign entity organized under the laws of Germany,

  with its principal place of business located in Germany.

         2.     Defendant, JAMAD, INC., is a Florida corporation with its principal place

  of business located at 19321 SW 69th Street, Fort Lauderdale, Florida 33332, and is
Case 1:20-cv-23017-DPG Document 1 Entered on FLSD Docket 07/22/2020 Page 2 of 113




  otherwise subject to this Court’s personal jurisdiction.

         3.      Defendant, CHARMAINE ROUNDTREE as Personal Representative of the

  Estate of MICHAEL DARNELL MATHIS, JR., is a resident of Miami-Dade County,

  Florida, is a citizen of the State of Florida, is sui juris, and otherwise subject to this Court’s

  personal jurisdiction.

         4.      Pursuant to 28 U.S.C. § 1332, this Court has subject matter jurisdiction over

  the claims asserted herein based upon the Parties’ diversity of citizenship, as GREAT

  LAKES is diverse from all Defendants, and the amount in controversy exceeds $75,000.00.

         5.      Venue is proper in the Southern District of Florida pursuant to 28 U.S.C. §

  1391 because the events giving rise to this litigation occurred in Miami-Dade County,

  Florida.


                                  GENERAL ALLEGATIONS

         6.      This action is brought pursuant to 28 U.S.C. § 2201 and seeks declaratory

  relief as to GREAT LAKES’s obligations under a policy of insurance bearing policy

  number BC001981 and issued to Defendant, JAMAD, INC., for the period of January 16,

  2018, to January 16, 2019, (the “Policy”). The Policy has a per occurrence limit of

  $1,000,000 and a general aggregate limit of $2,000,000. A true and correct copy of the

  Policy is attached as Exhibit “A.”

         7.      GREAT LAKES is uncertain as to its duties, rights and obligations under the

  Policy and files this declaratory judgment to resolve questions of coverage under the

  Policy, including its duties to defend and/or indemnify Defendant, JAMAD, INC., in a

                                             Page 2 of 7
Case 1:20-cv-23017-DPG Document 1 Entered on FLSD Docket 07/22/2020 Page 3 of 113




  certain        lawsuit   filed   by Defendant,      CHARMAINE     ROUNDTREE        as Personal

  Representative of the Estate of MICHAEL DARNELL MATHIS, JR., in Miami- Dade

  County Circuit Court arising out of the shooting of Michael Darnell Mathis, Jr., styled

  CHARMAINE ROUNDTREE as the Personal Representative of the Estate of MICHAEL

  DARNELL MATHIS, JR., DECEASED on behalf of the Estate and its lawful survivo rs,

  vs. JAMAD, INC., Miami-Dade County Case No. 20-011879 CA 01 (the “Underlying

  Lawsuit”). A true and correct copy of the Wrongful Death Complaint is attached as Exhib it

  “B.”

            8.        Specifically, on or about June 16, 2018, Michael Darnell Mathis, Jr., was on

  or around 191st Street in Miami Gardens, Florida, near the property owned by Defendant,

  JAMAD, INC., located at 3601 N.W. 191st Street, Miami Gardens, Florida 33056.

            9.        On the above mentioned date and place, Michael Darnell Mathis, Jr., was

  shot by a third party resulting in severe bodily injuries that led to his subsequent death.

            10.       Defendant, CHARMAINE ROUNDTREE as Personal Representative of the

  Estate of MICHAEL DARNELL MATHIS, JR., filed the Underlying Lawsuit alleging

  negligent security and premises liability theories against Defendant, JAMAD, INC., for the

  subject shooting. Specifically, the Complaint in the Underlying Lawsuit asserts a cause of

  action for negligence against Defendant, JAMAD, INC., for failing to: conduct proper due

  diligence concerning the security measures on the property: investigate the history of

  criminal activity at the property; collect or adequately respond to internal incident reports

  documenting criminal incidents at the property; provide adequate security for its tenants,

  invited licensees and members of the public lawfully on the property; implement adequate
                                                   Page 3 of 7
Case 1:20-cv-23017-DPG Document 1 Entered on FLSD Docket 07/22/2020 Page 4 of 113




  security policies, measures and procedures necessary to protect its tenants, invited license es

  and members of the public lawfully on the property; provide an adequate number of

  surveillance cameras; have functional security cameras present and visible on the property;

  have adequate and properly functioning gates and fences on the property; employ suffic ie nt

  security personnel on the property; require security personnel to actively patrol the

  property; adequately secure the ingress and egress to the property; have and/or repair

  sufficient interior and exterior perimeter lighting; and provide adequate warnings to lawful

  visitors to the property of the high crime nature of the property and surrounding property

  and/or dangerous conditions on the property.

         11.     The Policy attached hereto as Exhibit “A” was in force and effect at the time

  of the June 16, 2018, shooting, subject to its terms, conditions, exclusions, and limitatio ns.

  However, an actual and present controversy exists as to whether or not the Policy obligates

  GREAT LAKES to defend and/or indemnify Defendant, JAMAD, INC., against the claims

  arising out of the subject incident.

         12.     GREAT LAKES contends that there is no coverage under the Policy for any

  claims resulting from the subject shooting, and accordingly, that it has no duty to defend

  and/or indemnify Defendant, JAMAD, INC., with respect to any such claims.


                                            COUNT I

                THE FIREARMS/WEAPONS EXCLUSION PRECLUDES
                  COVERAGE FOR THE UNDERLYING LAWSUIT

         13.     GREAT LAKES incorporates paragraphs 1 through 12 above, as if fully

  restated herein.
                                            Page 4 of 7
Case 1:20-cv-23017-DPG Document 1 Entered on FLSD Docket 07/22/2020 Page 5 of 113




         14.      Defendant, JAMAD, INC., is excluded from coverage pursuant to the terms,

  conditions, exclusions, and/or limitations of the Policy.

         15.      The Policy provides certain coverage to claims of bodily injury and property

  damage, subject to certain exclusions. The Policy does not, however, provide coverage for

  any claims of bodily injury or property damage arising out of the ownership or use of

  firearms     or weapons by any person. See FIREARMS/WEAPONS                   EXCLUSION

  Endorsement GLK 4017 GL 08 09, page 167 of Exhibit A:

                             FIREARMS/WEAPONS EXCLUSION

         A. The following exclusion is added to Paragraph 2. Exclusions of
            SECTION I – COVERAGE A – BODILY INJURY AND
            PROPERTY DAMAGE LIABILITY, and to Paragraph 2. Exclusions
            of SECTION I – COVERAGE B – PERSONAL AND
            ADVERTISING INJURY:

               2. Exclusions
                  This insurance does not apply to “bodily injury”, “property damage”,
                  or “personal and advertising injury” arising out of the manufacture,
                  importation, sales, distribution, ownership, maintenance, or use of
                  firearms or “weapons” by any insured or any other person.

         B. The following is added to SECTION V – DEFINITIONS
            “Weapons” are instruments of an offensive or defensive nature and
            include but are not limited to bow and arrows, crossbow, knives, mace,
            stun guns, or swords.

  See p. 167 of Exhibit A.

         16.      The injuries to Michael Darnell Mathis, Jr., arose from the use of a firear m

  or weapon by the unidentified third party. The Firearms/Weapons Exclusion, quoted above,

  clearly and unambiguously excludes coverage for the use of a firearm or weapon “by any

  insured or any other person.”

                                            Page 5 of 7
Case 1:20-cv-23017-DPG Document 1 Entered on FLSD Docket 07/22/2020 Page 6 of 113




         17.      In the Complaint from the Underlying Lawsuit, Defendant, CHARMAINE

  ROUNDTREE as Personal Representative of the Estate of MICHAEL DARNELL

  MATHIS, JR., alleges that Michael Darnell Mathis, Jr., was “shot by third parties (the

  “Shooting”).” See ¶ 6 of Exhibit B.

         18.      Based on the foregoing, an actual, present controversy exists, and GREAT

  LAKES contends:

               a. The wrongful death of Michael Darnell Mathis, Jr., arose from the “use of a

                  firearm or weapon”;

               b. The facts and circumstances      of this case fall within     the Policy’s

                  Firearms/Weapons Exclusion;

               c. There is no coverage for the claim asserted by CHARMAINE ROUNDTREE

                  as Personal Representative    of the Estate of MICHAEL DARNELL

                  MATHIS, JR.; and

               d. GREAT LAKES does not owe a to defend or indemnify Defendant, JAMAD,

                  INC., with respect to the claim of Defendant, CHARMAINE ROUNDTREE

                  as Personal Representative    of the Estate of MICHAEL DARNELL

                  MATHIS, JR., in the Underlying Lawsuit.

         WHEREFORE, GREAT LAKES respectfully requests the Court to enter a

  Declaratory Judgment determining that there exists no coverage under the Policy for any

  claims resulting from the subject incident, including, but not limited to those asserted by

  Defendant, CHARMAINE ROUNDTREE as Personal Representative of the Estate of

  MICHAEL DARNELL MATHIS, JR., in the Underlying Lawsuit, and that GREAT
                                           Page 6 of 7
Case 1:20-cv-23017-DPG Document 1 Entered on FLSD Docket 07/22/2020 Page 7 of 113




  LAKES owes no duty to defend or indemnify Defendant, JAMAD, INC., with respect to

  any such claims.

        WHEREFORE, Plaintiff, GREAT LAKES INSURANCE SE, Requests the Court:

        (1) Declare that GREAT LAKES has no duty or obligation to provide a defense or

            indemnity with respect to the Underlying Lawsuit as the alleged loss is excluded

            from coverage under the Policy’s Firearms/Weapons Exclusion;

        (2) Enter final judgment in GREAT LAKES’s favor and against the Defendants on

            any and all ground set forth in this Complaint;

        (3) Award GREAT LAKES its costs; and

        (4) Award such other relief the Court deems just.



  Respectfully submitted this 22nd day of July, 2020.




                                    /s/ Nicholas D. Freeman
                                    NICHOLAS D. FREEMAN
                                    Florida Bar No. 118620
                                    nicholas.freeman@wilsonelser.com
                                    GERRY DRISKILL
                                    Florida Bar No. 1002731
                                    gerry.driskill@wilsonelser.com
                                    Wilson Elser Moskowitz Edelman & Dicker, LLP
                                    111 North Orange Avenue, Suite 1200
                                    Orlando, FL 32801
                                    (407) 203-7599 - Phone
                                    (407) 648-1376 – Facsimile
                                    Attorneys for Defendant, GREAT LAKES
                                    INSURANCE SE
                                          Page 7 of 7
Case 1:20-cv-23017-DPG Document 1 Entered on FLSD Docket 07/22/2020 Page 8 of 113




                     EXHIBIT “A”
         Case
TH IS PO LIC      1:20-cv-23017-DPG
             Y IS SUBJEC T TO TH E              Document 1 Entered on FLSD Docket 07/22/2020 Page 9 of 113
GREATER O F 25% O R $250 M IN IM UM
EARN ED PREM IUM .
                                             COMMERCIAL LINES POLICY FL Surplus Lines Insurers'
                                                                     policy rates and forms are not
N O FLAT C AN C EL
                                          COMMON POLICY DECLARATIONS approved by any Florida
                                                                                                          regulatory agency.
                                                     Great Lakes Insurance SE

  POLICY NUMBER : BC001981                                RENEWAL OF : BC000005
  Insured Name and Mailing Address:
   JAMAD, INC.                                                                                     LEADING INSURANCE AGENCY
                                                                                                   ATTN: MIKE
                                                                                                   1733 SW 22ND ST
   19321 SW 69th Street                                                                            MIAMI               FL 33145

   MIAMI                                                 FL       33332

                                                                                             (If Checked) See GLK 1017 for Contract Allocation
      This Certificate of Insurance is issued in accordance with the authorization granted under Contract No. 3938             Contract Yr 18
      undersigned by GREAT LAKES INSURANCE SE, (hereinafter called "The Company") Hereon %: 100 %


  Policy Period: From    01/16/2018 To             01/16/2019 at 12:01A. M. Standard Time at your mailing address shown above.
  Form of Business:      Individual        Partnership        Joint Venture      Trust        Limited Liability Company
                       X Organization, including a Corporation (but not including a Partnership, Joint Venture or Limited Liability Company)

  Business Description LESSORS RISK ONLY - SHOPPING CENTER

           IN RETURN FOR THE PAYMENT OF THE PREMIUM, AND SUBJECT TO ALL THE TERMS OF THIS POLICY,
                WE AGREE WITH YOU TO PROVIDE THE INSURANCE AND LIMITS AS STATED IN THIS POLICY.

                 THIS POLICY CONSISTS OF THE FOLLOWING COVERAGE PARTS FOR WHICH A PREMIUM IS
                            INDICATED. THIS PREMIUM MAY BE SUBJECT TO ADJUSTMENT.
                                                                                                                                    PREM IUM
                                .
     Commercial General Liability Coverage Part                                                                                $
     Commercial Property Coverage Part                                                                                         $
     Commercial Inland Marine Coverage Part                                                                                    $
     Commercial Crime Coverage Part                                                                                            $
     Commercial Professional Liability Coverage Part                                                                           $
     Terrorism Risk Insurance Act                                                                                              $
                                                                                                                               $
     Fees/ Charges/ Taxes                                                                TO TAL ADVAN CE PREM IUM              $
     $              Policy Fee                 $                Inspection Fee           $               FLSO
     $                FL Surp. Li. Tax $                                                 $
     $                Property Fund    $                                                              TO TAL CH ARGES          $
     Form s and endorsem ent(s) m ade a part of this policy at tim e of issue: SEE SCHEDULE OF FORMS AND ENDORSEMENTS

  COVERHOLDER: Correspondent Contact                           Surplus Lines Procuring          Surplus Lines License No. P086278
  M.J. KELLY COMPANY                                M.J. KELLY COMPANY

  4415 EAST SUNSHINE                                4415 EAST SUNSHINE
  SPRINGFIELD                       MO 65809        SPRINGFIELD                     MO 65809


  Countersigned : SPRINGFIELD, MO                                   Date : 01/17/2018          ______________________________________________
                                                                                                  Countersigned by Authorized Representative
  SURPLUS LIN ES AGEN T: Jon Adam s / 10 Shackleford Plaza, # 200 / Little Rock, AR 72211 / License N o. P086278
  PRO DUC ER AGEN T:
  PRO DUC ER AGEN T ADDRESS:
  PRO DUC ER C ITY:
  This insurance is issued pursuant to the Florida Surplus Lines Law. Persons insured by surplus lines carriers do not have the protection of the
  Florida Insurance Guaranty Act to the extent of any right of recovery for the obligation of an insolvent unlicensed insurer.
  PRIVAC Y N O TIC E: N either the U.S. Broker that handled this insurance nor the Insurers that have underwritten this insurance will disclose
  nonpublic personal inform ation concerning the buyer to nonaffiliates of the Broker or Insurers except as perm itted by law.


                                    Total Number of Locations 2                                              Date Issued 01/17/18
                                                                                                               UND INIT   LM
GLK 1000 IL 01 17                                             ORIGINAL                                         INITIALS   RA             Page 1 of 1
   Case 1:20-cv-23017-DPG Document 1 Entered on FLSD Docket 07/22/2020 Page 10 of 113

             SCHEDULE OF FORMS AND ENDORSEMENTS



POLICY NUMBER:                              NAMED INSURED
BC001981                                    JAMAD, INC.


 Form/ Endorsement No./ Edition Date


 FORMS APPLICABLE - COMMON FORMS

 GLK 3003 IL 01       17   NOTICE TO POLICYHOLDER
 GLK 3006 IL 10       15   COMBINATION ENDORSEMENT
 GLK 3007 IL 01       15   FLORIDA DISCLOSURE FL0909
 GLK 4014 IL 06       09   MIN. EARNED PREM. END.
 GLISE i 01 17             GLISE PRIVACY POLICY STMT.
 REF 1998 MS 05       12   SERVICE OF SUIT (Mendes & Mount-Smith)
 REF 5219                  US TRIA 2002 AS AMENDED NOT PURCHASE CLAUSE
 REF 2920 a                TERRORISM EXCLUSION
 IL 00 17 11 98            COMMON POLICY CONDITIONS

 FORMS APPLICABLE - COMMERCIAL PROPERTY

 GLK 1003   PR   06 14     COMM'L PROPERTY COV PART DECLARATIONS
 CP 00 10   10   12        BLDG. & PERS. PROP. COV. FORM
 CP 00 90   07   88        COMMERCIAL PROPERTY CONDITIONS
 CP 01 25   02   12        FL CHANGES
 CP 01 40   07   06        EXCL. OF LOSS DUE TO VIRUS OR BACTERIA
 CP 04 11   10   12        PROTECTIVE SAFEGUARDS
 CP 10 30   10   12        CAUSE OF LOSS - SPECIAL FORM
 CP 10 54   06   07        WIND OR HAIL EXCLUSION
 GLK 4040   PR   08 09     FUNGUS, WET ROT, DRY ROT, BACTER. EXCL.
 IL 01 75   09   07        FL CHANGES - LEGAL ACTION AGAINST US
 IL 02 55   04   15        FL CHANGES - CANCEL & NONRENEWAL
 IL 09 35   07   02        EXCL. CERTAIN COMPUTER-RELATED LOSSES

 FORMS APPLICABLE - COMMERCIAL GENERAL LIABILITY

 GLK 1001   GL   06   09   COMM'L GEN LIAB COV PART DECLARATIONS
 CG 00 01   04   13        COMML. GEN. LIAB. COVERAGE FORM
 IL 00 21   09   08        NUCLEAR ENERGY LIAB. EXCL. END.
 CG 02 20   03   12        FL CHANGES - CANCEL & NONRENEWAL
 CG 03 00   01   96        DEDUCTIBLE LIAB. INS.
 CG 21 32   05   09        COMMUNICABLE DISEASE EXCL.
 CG 21 44   07   98        LIMIT. COV. TO DESIGNATED PREMISES OR PJCT.
 CG 21 47   12   07        EMPLOYMENT-RELATED PRACTICES EXCL.
 CG 21 49   09   99        TOTAL POLLUTION EXCL. END.
 CG 21 55   09   99        TOTAL POLLUTION EXCL. W/ HOSTILE FIRE EXCEP.
 CG 21 67   12   04        FUNGI OR BACTERIA EXCL.
 CG 21 96   03   05        SILICA OR SILICA-RELATED DUST EXCL.
 CG 24 26   04   13        AMENDMENT OF INSD. CONTRACT DEFIN.
 GLK 4002   GL   08   09   ASBESTOS EXCLUSION
 GLK 4007   GL   08   09   EARTH MOVEMENT EXCL.
 GLK 4009   GL   08   09   FIREARMS/WEAPONS EXCL.
 GLK 4017   GL   08   09   PUNITIVE OR EXEMPLARY DMG. EXCL.
 GLK 4102   GL   12   11   LESSORS RISK ONLY END.




GLK 4029 IL 06 09                                  ORIGINAL                  Page 1   of 1
  Case 1:20-cv-23017-DPG Document 1 Entered on FLSD Docket 07/22/2020 Page 11 of 113




                                     NOTICE TO POLICYHOLDER
                                    GREAT LAKES INSURANCE SE


      POLICY NUMBER : BC001981




       This contract of insurance is based upon the information and representations you provided in your
       application. Depending on the type of information and representations that you provided, the proposed
       contract of insurance includes certain conditions and/or warranties. Kindly review all the contract of
       insurance documentation, including any binder, declarations page, policy forms, and endorsements, to
       familiarize yourself with any conditions and/or warranties included in the contract of insurance. These
       conditions and/or warranties may require you to take specific actions, to refrain from taking specific
       actions, to fulfill certain requirements, and/or to verify specific facts.

       Please be advised that strict compliance with the conditions and/or warranties contained in the contract of
       insurance is required. If you do not strictly comply with the conditions and/or warranties contained within
       the contract of insurance, then the insurer, Great Lakes Insurance SE, may deny or limit coverage for any
       claim submitted by you under the contract of insurance.

       Should you wish to make a complaint or dispute concerning your premium or about a claim regarding the
       coverage under this policy, you may do so either in writing or verbally to:

              M.J. KELLY COMPANY

              4415 EAST SUNSHINE
              SPRINGFIELD                  MO 65809




GLK 3003 IL 01 17                             ORIGINAL                                                    Page 1 of 1
  Case 1:20-cv-23017-DPG Document 1 Entered on FLSD Docket 07/22/2020 Page 12 of 113



                                          COMBINATION ENDORSEMENT



      The following Provisions Are Contained in this Combination Endorsement.
      REF 1191      Radioactive Contamination Exclusion      REF 2340     Land, Water and Air Exclusion,
      (7/5/59)      Clause – Physical Damage – Direct        (24/11/88)   Seepage and/or Pollution and/or
                    (U.S.A.)                                              Contamination Exclusion
                                                                          Debris Removal Endorsement
                                                                          U.S.A. & Canada
      REF 2915      Electronic Date Endorsement B            REF 1477     RADIOACTIVE CONTAMINATION
      (25/01/01))                                            (13/2/64)    EXCLUSION CLAUSE
                                                                          LIABILITY DIRECT (U.S.A.)


      REF 464       War and Civil War Exclusion Clause       REF 1256     Nuclear Incident Exclusion Clause –
      (1/1/38)                                               (17/3/60)    Liability – Direct (Broad) U.S.A.
      REF 2962      Biological or Chemical Material
      (6/2/03)      Exclusion




       RADIOACTIVE CONTAMINATION EXCLUSION CLAUSE - PHYSICAL DAMAGE – DIRECT (U.S.A.)



      This Policy does not cover any loss or damage arising directly or indirectly from nuclear reaction, nuclear
      radiation or radioactive contamination; however, such nuclear reaction, nuclear radiation or radioactive
      contamination may have been cause. *NEVERTHELESS if Fire is an insured peril and a Fire arises
      directly or indirectly from nuclear reaction, nuclear radiation or radioactive contamination, any loss or
      damage arising directly from that Fire shall (subject to the provisions of this Policy) be covered
      EXCLUDING however, all loss or damage caused by nuclear reaction, nuclear radiation or radioactive
      contamination arising directly or indirectly from that Fire.



      * NOTE – If Fire is not an insured peril under this Policy the words “NEVERTHELESS” to the end of the
      clause do not apply and should be disregarded.



      7/5/59
      REF 1191




GLK 3006 IL 10 15                                ORIGINAL                                                Page 1 of 7
  Case 1:20-cv-23017-DPG Document 1 Entered on FLSD Docket 07/22/2020 Page 13 of 113




                                       ELECTRONIC DATA ENDORSEMENT B



      1.      Electronic Data Exclusion

              Notwithstanding any provision to the contrary within the Policy or any endorsement thereto, it is
              understood and agreed as follows:

      (a)     This Policy does not insure loss, damage, destruction, distortion, erasure, corruption or alteration
              of ELECTRONIC DATA from any cause whatsoever (including but not limited to COMPUTER
              VIRUS) or loss of use, reduction in functionality, cost, expense of whatsoever nature resulting
              therefrom, regardless of any other cause or event contributing concurrently or in any other
              sequence to the loss.

              ELECTRONIC DATA means facts, concepts and information converted to a form useable for
              communications, interpretation or processing by electronic and electromechanical data
              processing or electronically controlled equipment and includes programmes, software and other
              coded instructions for the processing and manipulation of data or the direction and manipulation
              of such equipment.

              COMPUTER VIRUS means a set of corrupting, harmful or otherwise unauthorised instructions or
              code including a set of maliciously introduced unauthorised instructions or code, programmatic or
              otherwise, that propagate themselves through a computer system or network of whatsoever
              nature. COMPUTER VIRUS includes but is not limited to 'Trojan Horses', 'worms' and 'time or
              logic bombs'.

      (b)     However, in the event that a peril listed below results from any of the matters described in
              paragraph (a) above, this Policy, subject to all its terms, conditions and exclusions, will cover
              physical damage occurring during the Policy period to property insured by this Policy directly
              caused by such listed peril.

                      Listed Perils:
                      Fire
                      Explosion



      2.      Electronic Data Processing Media Valuation

      Notwithstanding any provision to the contrary within the Policy or any endorsement thereto, it is
      understood and agreed as follows:

      Should electronic data processing media insured by this Policy suffer physical loss or damage insured by
      this Policy, then the basis of valuation shall be the cost of the blank media plus the costs of copying the
      ELECTRONIC DATA from back-up or from originals of a previous generation. These costs will not
      include research and engineering nor any costs of recreating, gathering or assembling such
      ELECTRONIC DATA. If the media is not repaired, replaced or restored the basis of valuation shall be the
      cost of the blank media. However this Policy does not insure any amount pertaining to the value of such
      ELECTRONIC DATA to the Assured or any other party, even if such ELECTRONIC DATA cannot be
      recreated, gathered or assembled.

      25/01/01
      REF 2915


GLK 3006 IL 10 15                                 ORIGINAL                                                Page 2 of 7
  Case 1:20-cv-23017-DPG Document 1 Entered on FLSD Docket 07/22/2020 Page 14 of 113




                                    WAR AND CIVIL WAR EXCLUSION CLAUSE



      Notwithstanding anything to the contrary contained herein, this Policy does not cover Loss or Damage
      directly or indirectly occasioned by, happening through or in consequence of war, invasion, acts of foreign
      enemies, hostilities (whether war be declared or not), civil war, rebellion, revolution, insurrection, military
      or usurped power or confiscation or nationalization or requisition or destruction of or damage to property
      by or under the order of any government or public or local authority.



      1/1/38
      REF464



                               BIOLOGICAL OR CHEMICAL MATERIAL EXCLUSION



      It is agreed that this Insurance excludes loss, damage, cost or expense of whatsoever nature directly or
      indirectly caused by, resulting from or in connection with the actual or threatened malicious use of
      pathogenic or poisonous biological or chemical material regardless of any other cause or event
      contributing concurrently or in any other sequence thereto.



      REF2962

      06/02/03




      U.S.A. & CANADA
                                        LAND, WATER AND AIR EXCLUSION

              Notwithstanding any provision to the contrary within the Policy of which this Endorsement forms
              part (or within any other Endorsement which forms part of this Policy), this Policy does not insure
              land (including but not limited to land on which the insured property is located), water or air,
              howsoever and wherever occurring, or any interest or right therein.

                    SEEPAGE AND/OR POLLUTION AND/OR CONTAMINATION EXCLUSION


      Notwithstanding any provision to the contrary within the Policy of which this Endorsement forms part (or
      within any other Endorsement which forms part of this Policy), this Policy does not insure:




GLK 3006 IL 10 15                                  ORIGINAL                                                  Page 3 of 7
  Case 1:20-cv-23017-DPG Document 1 Entered on FLSD Docket 07/22/2020 Page 15 of 113




      (a)    any loss, damage, cost or expense, or

      (b)    any increase in insured loss, damage, cost or expense, or
      (c)    any loss, damage, cost, expense, fine or penalty, which is incurred, sustained or imposed by order,
             direction, instruction or request of, or by any agreement with, any court, government agency or any
             public, civil or military authority, or threat thereof, (and whether or not as a result of public or private
             litigation),

      which arises from any kind of seepage or any kind of pollution and/or contamination, or threat thereof,
      whether or not caused by or resulting from a peril insured, or from steps or measures taken in connection
      with the avoidance, prevention, abatement, mitigation, remediation, clean-up or removal of such seepage
      or pollution and/or contamination or threat thereof.

      The term “any kind of seepage or any kind of pollution and/or contamination” as used in this Endorsement
      includes (but is not limited to):

       (a)   seepage of, or pollution and/or contamination by, anything, including but not limited to, any material
             designated as a “hazardous substance” by the United States Environmental Protection Agency or
             as a “hazardous material” by the United States Department of Transportation, or defined as a “toxic
             substance” by the Canadian Environmental Protection Act for the purposes of Part II of that Act, or
             any substance designated or defined as toxic, dangerous, hazardous or deleterious to persons or
             the environment under any other Federal, State, Provincial, Municipal or other law, ordinance or
             regulation; and
       (b)   the presence, existence, or release of anything which endangers or threatens to endanger the
             health, safety or welfare of persons or the environment.


                                          DEBRIS REMOVAL ENDORSEMENT


      THIS ENDORSEMENT CONTAINS PROVISIONS WHICH MAY LIMIT OR PREVENT RECOVERY
      UNDER THIS POLICY FOR LOSS WHERE COSTS OR EXPENSES FOR DEBRIS REMOVAL ARE
      INCURRED.




GLK 3006 IL 10 15                                    ORIGINAL                                                    Page 4 of 7
  Case 1:20-cv-23017-DPG Document 1 Entered on FLSD Docket 07/22/2020 Page 16 of 113



      Nothing contained in this Endorsement shall override any Seepage and/or Pollution and/or Contamination
      Exclusion or any Radioactive Contamination Exclusion or any other Exclusion applicable to this Policy.

      Any provision within this Policy (or within any other Endorsement which forms part of this Policy) which
      insures debris removal is cancelled and replaced by the following:

      1.    In the event of direct physical damage to or destruction of property, for which Underwriters hereon
            agree to pay, or which but for the application of a deductible or underlying amount they would
            agree to pay (hereinafter referred to as “Damage or Destruction”), this Policy also insures, within
            the Sum Insured, subject to the limitations and method of calculation below, and to all the other
            terms and conditions of the Policy, costs or expenses;

            (a)     which are reasonably and necessarily incurred by the Assured in the removal, from the
                    premises of the Assured at which the Damage or Destruction occurred, of debris which
                    results from the Damage or Destruction; and
            (b)     of which the Assured becomes aware and advises the amount thereof to Underwriters
                    hereon within one year of the commencement of such Damage or Destruction.

      2.    In calculating the amount, if any, payable under this Policy for loss where costs or expenses for
            removal of debris are incurred by the Assured (subject to the limitations in paragraph 1. above):
            (a)     the maximum amount of such costs or expenses that can be included in the method of
                    calculation set out in (b) below shall be the greater of US$25,000 (twenty-five thousand
                    dollars) or 10% (ten percent) of the amount of the Damage or Destruction from which such
                    costs or expenses result; and

            (b)     the amount of such costs or expenses as limited in (a) above shall be added to:
                    (i)    the amount of the Damage or Destruction; and

                    (ii)   all other amounts of loss, which arise as a result of the same occurrence, and for
                           which Underwriters hereon also agree to pay, or which but for the application of a
                           deductible or underlying amount they would agree to pay; and
            the resulting sum shall be the amount to which any deductible or underlying amount to which this
            Policy is subject and the limit (or applicable sub-limit) of this Policy, shall be applied.


      24/11/88
      REF 2340




GLK 3006 IL 10 15                                 ORIGINAL                                             Page 5 of 7
  Case 1:20-cv-23017-DPG Document 1 Entered on FLSD Docket 07/22/2020 Page 17 of 113




                              RADIOACTIVE CONTAMINATION EXCLUSION CLAUSE
                                         LIABILITY DIRECT (U.S.A.)



      For attachment (in addition to the appropriate Nuclear Incident Exclusion Clause – Liability-Direct) to
      liability insurances affording worldwide coverage.

      In relation to liability arising outside the U.S.A., its Territories or Possessions, Puerto Rico or the Canal
      Zone, this Policy does not cover any liability of whatsoever nature directly or indirectly caused by or
      contributed to by or arising from ionizing radiations or contamination by radioactivity from any nuclear fuel
      or from any nuclear waste from the combustion of nuclear fuel.

      13/2/64
      REF1477




                                      NUCLEAR INCIDENT EXCLUSION CLAUSE –
                                        LIABILITY- DIRECT (BROAD) (U.S.A.)



      This Policy * does not apply:

      I.      Under any Liability Coverage, to injury, sickness, disease, death or destruction:

              (a)   with respect to which an "insured" under the policy is also an insured under a nuclear
                    energy liability policy issued by Nuclear Energy Liability Insurance Association, Mutual
                    Atomic Energy Liability Underwriters, Nuclear Insurance Association of Canada or any of
                    their successors, or would be an insured under any such policy but for its termination upon
                    exhaustion of its limit of liability; or

              (b)   resulting from the "hazardous properties" of "nuclear material" and with respect to which (a)
                    any person or organization is required to maintain financial protection pursuant to the
                    Atomic Energy Act of 1954, or any law amendatory thereof, or (b) the "insured" is, or had
                    this policy not been issued would be, entitled to indem from the United States of America,
                    or any agency thereof, under any agreement entered into by the United States of America,
                    or any agency thereof, with any person or organization.

      II.     Under any Medical Payments Coverage, or under Supplementary Payments Provision relating to
              immediate medical or surgical relief to expenses incurred with respect to bodily injury, sickness,
              disease or death resulting from the hazardous properties of nuclear material and arising out of
              the operation of a nuclear facility by any person or organization.




GLK 3006 IL 10 15                                 ORIGINAL                                                 Page 6 of 7
  Case 1:20-cv-23017-DPG Document 1 Entered on FLSD Docket 07/22/2020 Page 18 of 113




      III.    Under any Liability Coverage, to injury, sickness, disease, death or destruction resulting from the
              hazardous properties of nuclear material, if:

              (a)   the nuclear material (1) is at any "nuclear facility" owned by, or operated by or on behalf of,
                    an "insured" or (2) has been discharged or dispersed therefrom;

              (b)   the nuclear material is contained in "spent fuel" or "waste" at any time possessed, handled,
                    used, processed, stored, transported or disposed of, by or on behalf of an insured; or

              (c)   the injury, sickness, disease, death or destruction arises out of the furnishing by an insured
                    of services, materials, parts or equipment in connection with the planning, construction,
                    maintenance, operation or use of any nuclear facility, but if such facility is located within the
                    United States of America, its territories or possessions or Canada, this exclusion (c) applies
                    only to injury to or destruction of property at such nuclear facility.

       IV.    As used in this endorsement:

      "hazardous properties" includes radioactive, toxic or explosive properties; "nuclear material" means
      "source material", "special nuclear material" or "by-product material"; source material", "special nuclear
      material", and "by-product material" have the meanings given them in the Atomic Energy Act of 1954 or in
      any law amendatory thereof; "spent fuel" means any fuel element or fuel component, solid or liquid, which
      has been used or exposed to radiation in a "nuclear reactor"; "waste" means any waste material (1)
      containing "by-product material" and (2) resulting from the operation by any person or organization of
      any nuclear facility included within the definition of nuclear facility under paragraph (a) or (b) thereof.

      "Nuclear facility" means:

              (a)   any "nuclear reactor";

              (b)   any equipment or device designed or used for (1) separating the isotopes of uranium or
                    plutonium, (2) processing or utilizing "spent fuel", or (3) handling, processing or packaging
                    "waste";

              (c)   any equipment or device used for the processing, fabricating or alloying of "special nuclear
                    material" if at any time the total amount of such material in the custody of the "insured" at
                    the premises where such equipment or device is located consists of or contains more than
                    25 grams of plutonium or uranium 233 or any combination thereof, or more than 250 grams
                    of uranium 235;

              (d)   any structure, basin, excavation, premises or place prepared or used for the storage or
                    disposal of waste and includes the site on which any of the foregoing is located, all
                    operations conducted on such site and all premises used for such operations; ”nuclear
                    reactor" means any apparatus designed or used to sustain nuclear fission in a
                    self-supporting chain reaction or to contain a critical mass of fissionable material. With
                    respect to injury to or destruction of property, the word “injury” or “destruction” includes all
                    forms of radioactive contamination of property



      It is understood and agreed that, except as specifically provided in the foregoing to the contrary, this
      clause is subject to the terms, exclusion, conditions and limitations of the Policy to which it is attached.

      * NOTE: As respects policies which afford liability coverages and other forms of coverage in addition, the
      words underlined should be amended to designate the liability coverage to which this clause is to apply.

      17/3/60
      REF1256


GLK 3006 IL 10 15                                  ORIGINAL                                                  Page 7 of 7
   Case 1:20-cv-23017-DPG Document 1 Entered on FLSD Docket 07/22/2020 Page 19 of 113



       POLICY NUMBER : BC001981


       IMPORTANT INFORMATION REQUIRED UNDER THE FLORIDA SURPLUS
               LINES LAW AS IMPLEMENTED IN HOUSE BILL 853.


       X          “THIS INSURANCE IS ISSUED PURSUANT TO THE FLORIDA
                 SURPLUS LINES LAW. PERSONS INSURED BY SURPLUS LINES
                 CARRIERS DO NOT HAVE THE PROTECTION OF THE FLORIDA
                 INSURANCE GUARANTY ACT TO THE EXTENT OF ANY RIGHT OF
                 RECOVERY FOR THE OBLIGATION OF AN INSOLVENT
                 UNLICENSED INSURER.”

                  Please check all that apply to this policy:

       X         “SURPLUS LINES INSURERS’ POLICY RATES AND FORMS ARE
                 NOT APPROVED BY ANY FLORIDA REGULATORY AGENCY.”

                 “THIS POLICY CONTAINS A SEPARATE DEDUCTIBLE FOR
                 HURRICANE OR WIND LOSSES, WHICH MAY RESULT IN HIGH
                 OUT-OF-POCKET EXPENSES TO YOU.”

                 “THIS POLICY CONTAINS A C0-PAY PROVISION THAT MAY
                 RESULT IN HIGH OUTOF –POCKET EXPENSES TO YOU.”


       X         “YOUR POLICY DOES NOT PROVIDE COVERAGE FOR SINKHOLE
                 LOSSES.”

                 “YOUR POLICY PROVIDES COVERAGE FOR A CATASTROPHIC
                 GROUND COVER COLLAPSE THAT RESULTS IN THE PROPERTY
                 BEING CONDEMNED AND UNINHABITABLE, OTHERWISE, YOUR
                 POLICY DOES NOT PROVIDE COVERAGE FOR SINKHOLE
                 LOSSES.”




GLK 3007 IL 01 15 - Florida Disclosure - FL 0909   ORIGINAL                 Page 1 of 1
  Case 1:20-cv-23017-DPG Document 1 Entered on FLSD Docket 07/22/2020 Page 20 of 113


       POLICY NO.: BC001981

               MINIMUM EARNED PREMIUM ENDORSEMENT

       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




                                                                    25
       If you request cancellation of this policy, we will retain ______% of the premium or $____________,
       whichever is greater. Cancellation for nonpayment of premium is considered a request by the first
       Named Insured for cancellation of this policy.




GLK 4014 IL 06 09                                                                                            Page 1 of 1
                                                  ORIGINAL
Case 1:20-cv-23017-DPG Document 1 Entered on FLSD Docket 07/22/2020 Page 21 of 113




                      GREAT LAKES INSURANCE SE PRIVACY POLICY STATEMENT

   Great Lakes Insurance SE want you to know how we protect the confidentiality of your non-public
   personal information. We want you to know how and why we use and disclose the information that we
   have about you. The following describes our policies and practices for securing the privacy of our current
   and former customers.

   INFORMATION WE COLLECT

   The non-public personal information that we collect about you includes, but is not limited to:

       Information contained in applications or other forms that you submit to us, such as name, address,
       and social security number

       Information about your transactions with our affiliates or other third-parties, such as balances and
       payment history

       Information we receive from a consumer-reporting agency, such as credit-worthiness or credit history

   INFORMATION WE DISCLOSE

   We disclose the information that we have when it is necessary to provide our products and services. We
   may also disclose information when the law requires or permits us to do so.

   CONFIDENTIALITY AND SECURITY

   Only our employees and others who need the information to service your account have access to your
   personal information. We have measures in place to secure our paper files and computer systems.



                     RIGHT TO ACCESS OR CORRECT YOUR PERSONAL INFORMATION

   You have a right to request access to or correction of your personal information that is in our
   possession.

   CONTACTING US

   If you have any questions about this privacy notice or would like to learn more about how we protect your
   privacy, please write to us at the following address:

   GREAT LAKES INSURANCE SE,
   Plantation Place,
   30 Fenchurch Street,
   London EC3M 3AJ


   GLISE(i)(01.17)                                                                             Page 1 of 1




                                               ORIGINAL
Case 1:20-cv-23017-DPG Document 1 Entered on FLSD Docket 07/22/2020 Page 22 of 113



                                    SERVICE OF SUIT CLAUSE (U.S.A.)
   It is agreed that in the event of the failure of the Underwriters hereon to pay any amount claimed to be
   due hereunder, the Underwriters hereon, at the request of the Insured (or Reinsured), will submit to
   the jurisdiction of a Court of competent jurisdiction within the United States. Nothing in this Clause
   constitutes or should be understood to constitute a waiver of Underwriters' rights to commence an
   action in any Court of competent jurisdiction in the United States, to remove an action to a United
   States District Court, or to seek a transfer of a case to another Court as permitted by the laws of the
   United States or of any State in the United States.
   It is further agreed that service of process in such suit may be made upon:

   Mr. Edward Smith
   Mendes and Mount
   750 Seventh Avenue
   New York, NY 10019-6829
   USA

   and that in any suit instituted against any one of them upon this contract, Underwriters will abide by
   the final decision of such Court or of any Appellate Court in the event of an appeal.

   The above-named are authorized and directed to accept service of process on behalf of Underwriters
   in any such suit and/or upon the request of the Insured (or Reinsured) to give a written undertaking to
   the Insured (or Reinsured) that they will enter a general appearance upon Underwriters' behalf in the
   event such a suit shall be instituted.

   Further, pursuant to any statute of any state, territory or district of the United States which makes
   provision therefor, Underwriters hereon hereby designate the Superintendent, Commissioner or
   Director of Insurance or other officer specified for that purpose in the statute, or his successor or
   successors in office, as their true and lawful attorney upon whom may be served any lawful process in
   any action, suit or proceeding instituted by or on behalf of the Insured (or Reinsured) or any
   beneficiary hereunder arising out of this contract of insurance (or reinsurance), and hereby designate
   the above-named as the person to whom the said officer is authorized to mail such process or a true
   copy thereof.

   24/4/86 (Rev. 15/05/2012)
   REF1998-M-S




                                                ORIGINAL
Case 1:20-cv-23017-DPG Document 1 Entered on FLSD Docket 07/22/2020 Page 23 of 113




                   U.S. TERRORISM RISK INSURANCE ACT OF 2002 AS AMENDED
                                  NOT PURCHASED CLAUSE



   This Clause is issued in accordance with the terms and conditions of the "U.S. Terrorism Risk
   Insurance Act of 2002" as amended as summarized in the disclosure notice.

   It is hereby noted that the Underwriters have made available coverage for “insured losses” directly
   resulting from an "act of terrorism" as defined in the "U.S. Terrorism Risk Insurance Act of 2002", as
   amended (“TRIA”) and the Insured has declined or not confirmed to purchase this coverage.

   This Insurance therefore affords no coverage for losses directly resulting from any "act of terrorism"
   as defined in TRIA except to the extent, if any, otherwise provided by this policy.

   All other terms, conditions, insured coverage and exclusions of this Insurance including applicable
   limits and deductibles remain unchanged and apply in full force and effect to the coverage provided
   by this Insurance.




   REF 5219
   12 January 2015




                                              BC001981
  Case 1:20-cv-23017-DPG Document 1 Entered on FLSD Docket 07/22/2020 Page 24 of 113



                                           TERRORISM EXCLUSION


      Notwithstanding any provision to the contrary within this insurance or any endorsement thereto it is
      agreed that this insurance excludes loss, damage, cost or expense of whatsoever nature directly or
      indirectly caused by, resulting from or in connection with any act of terrorism regardless of any other
      cause or event contributing concurrently or in any other sequence to the loss.

      For the purpose of this endorsement an act of terrorism means an act, including but not limited to the
      use of force or violence and/or the threat thereof, of any person or group(s) of persons, whether acting
      alone or on behalf of or in connection with any organisation(s) or government(s), committed for
      political, religious, ideological or similar purposes including the intention to influence any government
      and/or to put the public, or any section of the public, in fear.

      This endorsement also excludes loss, damage, cost or expense of whatsoever nature directly or
      indirectly caused by, resulting from or in connection with any action taken in controlling, preventing,
      suppressing or in any way relating to any act of terrorism.

      But, if the act of terrorism occurs in an “Exception State” and results in fire, we will pay for the loss or
      damage in such “Exception State” caused by that fire, but only to the extent, if any, required by the
      applicable Standard Fire Policy statute(s) in such state. However, this exception applies only to direct
      loss or damage by fire to covered property and not to any insurance provided for time element
      coverages, including but not limited to business interruption and extra expense. In no event shall this
      policy be construed to give coverage beyond the minimum requirements of the applicable Standard
      Fire Policy Statute (and amendments thereto) in existence as of the effective date of the policy and
      governing such requirements with respect to any acts of terrorism. If the applicable law or regulation in
      any state permits the Commissioner or Director of Insurance or anyone in a similar position to grant
      the insurer approval to vary the terms and conditions of the Standard Fire Policy, and such approval
      has been granted in that state as of the effective date of this policy, this policy shall not provide
      coverage beyond the minimum requirements of the terms and conditions approved by the
      Commissioner or Director of Insurance or person in a similar position.

      “Exception state” means a state which at the time of policy effective date, requires that the coverage
      provided under this policy meet or exceed coverage provided under a Standard Fire Policy.

      The terms and limitations of any terrorism exclusion, or the inapplicability or omission of a terrorist
      exclusion, do not serve to create coverage for any loss which would otherwise be excluded under this
      policy, such as losses excluded by a Nuclear Hazard Exclusion or a war exclusion.

      All other terms and conditions remain unchanged.

      If the Underwriters allege that by reason of this exclusion, any loss, damage, cost or expense is not
      covered by this insurance the burden of proving the contrary shall be upon the Assured.

      In the event any portion of this endorsement is found to be invalid or unenforceable, the remainder
      shall remain in full force and effect.



      REF2920 a




REF 2920a                                       ORIGINAL                                                      Page 1 of 1
   Case 1:20-cv-23017-DPG Document 1 Entered on FLSD Docket 07/22/2020 Page 25 of 113


                                                                                                         IL 00 17 11 98

                               COMMON POLICY CONDITIONS
   All Coverage Parts included in this policy are subject to the following conditions.

   A. Cancellation                                                      b. Give you reports on the conditions we find;
       1. The first Named Insured shown in the Declara-                     and
          tions may cancel this policy by mailing or deliv-              c. Recommend changes.
          ering to us advance written notice of cancella-           2. We are not obligated to make any inspections,
          tion.                                                         surveys, reports or recommendations and any
       2. We may cancel this policy by mailing or deliver-              such actions we do undertake relate only to in-
          ing to the first Named Insured written notice of              surability and the premiums to be charged. We
          cancellation at least:                                        do not make safety inspections. We do not
           a. 10 days before the effective date of cancel-              undertake to perform the duty of any person or
               lation if we cancel for nonpayment of premi-             organization to provide for the health or safety
               um; or                                                   of workers or the public. And we do not warrant
                                                                        that conditions:
          b. 30 days before the effective date of cancel-
               lation if we cancel for any other reason.                 a. Are safe or healthful; or
       3. We will mail or deliver our notice to the first               b. Comply with laws, regulations, codes or
          Named Insured's last mailing address known to                     standards.
          us.                                                       3. Paragraphs 1. and 2. of this condition apply not
       4. Notice of cancellation will state the effective               only to us, but also to any rating, advisory, rate
          date of cancellation. The policy period will end              service or similar organization which makes in-
          on that date.                                                 surance inspections, surveys, reports or rec-
                                                                        ommendations.
       5. If this policy is cancelled, we will send the first
          Named Insured any premium refund due. If we               4. Paragraph 2. of this condition does not apply to
          cancel, the refund will be pro rata. If the first             any inspections, surveys, reports or recom-
          Named Insured cancels, the refund may be                      mendations we may make relative to certifica-
          less than pro rata. The cancellation will be ef-              tion, under state or municipal statutes, ordinan-
          fective even if we have not made or offered a                 ces or regulations, of boilers, pressure vessels
          refund.                                                       or elevators.
       6. If notice is mailed, proof of mailing will be suffi-   E. Premiums
          cient proof of notice.                                    The first Named Insured shown in the Declara-
   B. Changes                                                       tions:
      This policy contains all the agreements between               1. Is responsible for the payment of all premiums;
      you and us concerning the insurance afforded.                     and
      The first Named Insured shown in the Declarations             2. Will be the payee for any return premiums we
      is authorized to make changes in the terms of this                pay.
      policy with our consent. This policy's terms can be        F. Transfer Of Your Rights And Duties Under This
      amended or waived only by endorsement issued                  Policy
      by us and made a part of this policy.
                                                                    Your rights and duties under this policy may not be
   C. Examination Of Your Books And Records                         transferred without our written consent except in
      We may examine and audit your books and re-                   the case of death of an individual named insured.
      cords as they relate to this policy at any time dur-          If you die, your rights and duties will be transferred
      ing the policy period and up to three years after-            to your legal representative but only while acting
      ward.                                                         within the scope of duties as your legal represen-
   D. Inspections And Surveys                                       tative. Until your legal representative is appointed,
       1. We have the right to:                                     anyone having proper temporary custody of your
                                                                    property will have your rights and duties but only
           a. Make inspections and surveys at any time;             with respect to that property.




IL 00 17 11 98                         Copyright, Insurance Services Office, Inc., 1998                       Page 1 of 1
                                                     ORIGINAL
    Case
POLICY   1:20-cv-23017-DPG
       NUMBER : BC001981                              Document 1 Entered on FLSD Docket 07/22/2020 Page 26 of 113
                      COMMERCIAL PROPERTY COVERAGE PART DECLARATIONS
BUSIN ESS DESC RIPTIO N LESSORS RISK ONLY - SHOPPING CENTER

DESC RIPTIO N O F PREM ISES
PREM BLDG                                                                                                                                          YEAR     PROT
NO. NO.            STREET ADDRESS                                                CITY                                      ST ZIP CODE             BUILT    CLASS
001 1              3601 NW 191 ST                                                MIAMI                                     FL 33056                1982     04
002 1              3625 NW 191 ST                                                MIAMI                                     FL 33056                1975     04




DESC RIPTIO N O F PREM ISES C O N TIN UED...
PREM BLDG                                                                                                              CLASS NO. OF
NO. NO.               CONSTRUCTION                                            OCCUPANCY                                CODE STORIES
001    1              04 Masonry Non-Combustible                              SHOPPING CENTER                           61217      1
002    1              04 Masonry Non-Combustible                              SHOPPING CENTER                           61217      1




C O VERAGES PRO VIDED (Insurance at the described premises applies only for coverages for which a limit of insurance or a premium is shown)

 PREM BLDG                                                                LIMIT OF      COVERED
 NO. NO.               COVERAGE                                           INSURANCE     CAUSE OF LOSS                  CO-INSURANCE*          RATE     PREMIUM
 001 1                 BUILDING                                           $     280,000 SPECIAL                        90%                             $

 002 1                 BUILDING                                           $      420,000 SPECIAL                       90%                             $

                                                                          $                                                                            $


                                                                          $                                                                            $

 N Equipm ent Breakdown C overage (if 'Y')                 Equip.Breakdown. Prem ium : EXCLUDED                 TO TAL PRO PERTY PREM IUM : $
Valuation is Actual Cash Value (ACV) unless otherwise indicated below                                           *If Extra Expenses Coverage, show limits on loss payments

O PTIO N AL C O VERAGES (Applicable only when entries are made in the schedule below)
                                  AGREED VALUE                                                     REPLAC EM EN T C O ST (Applies Only if "X" is shown below)
 PREM BLDG             EXP.                                                                        PREM BLDG                     PERSONAL INCLUDING
 NO. NO.               DATE          COVERAGE                                      AMOUNT          NO. NO.         BUILDING      PROPERTY          STOCK
                                                                                  $                001 1               X
                                                                                  $                002 1               X
                                                                                  $

      IN FLATIO N GUARD (Percentage)                                                                   BUSIN ESS IN C O M E

  PREM BLDG                              PERSONAL                       PREM BLDG         MONTHLY LIMIT OF         MAX. PERIOD OF           EXTENDED PERIOD OF
  NO. NO.                BUILDING        PROPERTY                       NO. NO.          INDEMNITY (fraction)       INDEMNITY *               INDEMNITY (days)




                                                                                                                                * Applies only if "X" is shown below

M O RTGAGE H O LDER(S)
 PREM           BLDG
 NO.            NO.                            MORTGAGE HOLDER NAME                                        MAILING ADDREESS




DEDUC TIBLE
   Deductible: $        1,000       Exceptions:
   The following Deductible Forms (if any) are attached to this policy:


 Form s and endorsem ent(s) m ade a part of this policy at tim e of issue: SEE SCHEDULE OF FORMS AND ENDORSEMENTS


GLK 1003 PR 06 14                                                       ORIGINAL                                                                     Page 1 of 1
  Case 1:20-cv-23017-DPG Document 1 Entered on FLSD Docket 07/22/2020 Page 27 of 113


                                                                                          COMMERCIAL PROPERTY
                                                                                                  CP 00 10 10 12
                      BUILDING AND PERSONAL PROPERTY
                              COVERAGE FORM
   Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties and
   what is and is not covered.
   Throughout this policy, the words "you" and "your" refer to the Named Insured shown in the Declarations. The
   words "we", "us" and "our" refer to the company providing this insurance.
   Other words and phrases that appear in quotation marks have special meaning. Refer to Section H. Definitions.

   A. Coverage                                                         b. Your      Business Personal         Property
      We will pay for direct physical loss of or damage to                consists of the following property located in
      Covered Property at the premises described in the                   or on the building or structure described in
      Declarations caused by or resulting from any                        the Declarations or in the open (or in a
      Covered Cause of Loss.                                              vehicle) within 100 feet of the building or
                                                                          structure or within 100 feet of the premises
      1. Covered Property                                                 described in the Declarations, whichever
         Covered Property, as used in this Coverage                       distance is greater:
         Part, means the type of property described in                   (1) Furniture and fixtures;
         this section, A.1., and limited in A.2. Property
         Not Covered, if a Limit Of Insurance is shown                   (2) Machinery and equipment;
         in the Declarations for that type of property.                  (3) "Stock";
          a. Building, meaning the building or structure                 (4) All other personal property owned by
              described in the Declarations, including:                       you and used in your business;
             (1) Completed additions;                                    (5) Labor, materials or services furnished or
             (2) Fixtures, including outdoor fixtures;                        arranged by you on personal property of
                                                                              others;
             (3) Permanently installed:
                                                                         (6) Your use interest as tenant in
                 (a) Machinery; and                                           improvements        and      betterments.
                (b) Equipment;                                                Improvements and betterments are
                                                                              fixtures, alterations, installations or
             (4) Personal property owned by you that is
                                                                              additions:
                  used to maintain or service the building
                  or structure or its premises, including:                   (a) Made a part of the building or
                                                                                  structure you occupy but do not own;
                 (a) Fire-extinguishing equipment;
                                                                                  and
                (b) Outdoor furniture;
                                                                             (b) You acquired or made at your
                 (c) Floor coverings; and                                         expense but cannot legally remove;
                (d) Appliances used for refrigerating,                   (7) Leased personal property for which you
                      ventilating, cooking, dishwashing or                    have a contractual responsibility to
                      laundering;                                             insure, unless otherwise provided for
             (5) If not covered by other insurance:                           under Personal Property Of Others.
                 (a) Additions        under     construction,          c. Personal Property Of Others that is:
                      alterations and repairs to the building            (1) In your care, custody or control; and
                      or structure;
                                                                         (2) Located in or on the building or structure
                (b) Materials, equipment, supplies and                        described in the Declarations or in the
                      temporary structures, on or within                      open (or in a vehicle) within 100 feet of
                      100 feet of the described premises,                     the building or structure or within 100
                      used      for     making     additions,                 feet of the premises described in the
                      alterations or repairs to the building                  Declarations, whichever distance is
                      or structure.                                           greater.




CP 00 10 10 12                                © Insurance Services Office, Inc., 2011                       Page 1 of 16
                                                     ORIGINAL
  Case 1:20-cv-23017-DPG Document 1 Entered on FLSD Docket 07/22/2020 Page 28 of 113




             However, our payment for loss of or                     n. Electronic data, except as provided under
             damage to personal property of others will                 the Additional Coverage, Electronic Data.
             only be for the account of the owner of the                Electronic data means information, facts or
             property.                                                  computer programs stored as or on,
      2. Property Not Covered                                           created or used on, or transmitted to or
                                                                        from computer software (including systems
         Covered Property does not include:                             and applications software), on hard or
         a. Accounts, bills, currency, food stamps or                   floppy disks, CD-ROMs, tapes, drives, cells,
             other evidences of debt, money, notes or                   data processing devices or any other
             securities. Lottery tickets held for sale are              repositories of computer software which are
             not securities;                                            used      with     electronically     controlled
         b. Animals, unless owned by others and                         equipment. The term computer programs,
             boarded by you, or if owned by you, only as                referred to in the foregoing description of
             "stock" while inside of buildings;                         electronic data, means a set of related
                                                                        electronic instructions which direct the
         c. Automobiles held for sale;                                  operations and functions of a computer or
         d. Bridges, roadways, walks, patios or other                   device connected to it, which enable the
             paved surfaces;                                            computer or device to receive, process,
                                                                        store, retrieve or send data. This
         e. Contraband, or property in the course of
                                                                        paragraph, n., does not apply to your
             illegal transportation or trade;
                                                                        "stock" of prepackaged software, or to
          f. The cost of excavations, grading, backfilling              electronic data which is integrated in and
             or filling;                                                operates or controls the building's elevator,
         g. Foundations of buildings, structures,                       lighting, heating, ventilation, air conditioning
             machinery or boilers if their foundations are              or security system;
             below:                                                  o. The cost to replace or restore the
            (1) The lowest basement floor; or                           information on valuable papers and records,
                                                                        including those which exist as electronic
            (2) The surface of the ground, if there is no               data. Valuable papers and records include
                  basement;                                             but are not limited to proprietary
         h. Land (including land on which the property                  information, books of account, deeds,
             is located), water, growing crops or lawns                 manuscripts, abstracts, drawings and card
             (other than lawns which are part of a                      index systems. Refer to the Coverage
             vegetated roof);                                           Extension for Valuable Papers And Records
          i. Personal property while airborne or                        (Other Than Electronic Data) for limited
             waterborne;                                                coverage for valuable papers and records
                                                                        other than those which exist as electronic
          j. Bulkheads, pilings, piers, wharves or docks;               data;
         k. Property that is covered under another                   p. Vehicles     or     self-propelled    machines
             coverage form of this or any other policy in               (including aircraft or watercraft) that:
             which it is more specifically described,
             except for the excess of the amount due                   (1) Are licensed for use on public roads; or
             (whether you can collect on it or not) from               (2) Are operated principally away from the
             that other insurance;                                          described premises.
          l. Retaining walls that are not part of a                     This paragraph does not apply to:
             building;                                                     (a) Vehicles or self-propelled machines
         m. Underground pipes, flues or drains;                                 or autos you manufacture, process
                                                                                or warehouse;




Page 2 of 16                                © Insurance Services Office, Inc., 2011                       CP 00 10 10 12
                                                   ORIGINAL
  Case 1:20-cv-23017-DPG Document 1 Entered on FLSD Docket 07/22/2020 Page 29 of 113




                (b) Vehicles or self-propelled machines,                   (d) Remove property of others of a type
                      other than autos, you hold for sale;                       that would not be Covered Property
                 (c) Rowboats or canoes out of water at                          under this Coverage Form;
                      the described premises; or                            (e) Remove deposits of mud or earth
                (d) Trailers, but only to the extent                             from the grounds of the described
                      provided for in the Coverage                               premises;
                      Extension for Non-owned Detached                       (f) Extract "pollutants" from land or
                      Trailers; or                                               water; or
         q. The following property while outside of                        (g) Remove, restore or replace polluted
              buildings:                                                         land or water.
             (1) Grain, hay, straw or other crops;                      (3) Subject to the exceptions in Paragraph
             (2) Fences, radio or television antennas                        (4), the following provisions apply:
                  (including satellite dishes) and their                    (a) The most we will pay for the total of
                  lead-in wiring, masts or towers, trees,                        direct physical loss or damage plus
                  shrubs or plants (other than trees,                            debris removal expense is the Limit
                  shrubs or plants which are "stock" or are                      of Insurance applicable to the
                  part of a vegetated roof), all except as                       Covered Property that has sustained
                  provided in the Coverage Extensions.                           loss or damage.
      3. Covered Causes Of Loss                                            (b) Subject to (a) above, the amount we
         See applicable Causes Of Loss form as shown                             will pay for debris removal expense
         in the Declarations.                                                    is limited to 25% of the sum of the
                                                                                 deductible plus the amount that we
      4. Additional Coverages                                                    pay for direct physical loss or
          a. Debris Removal                                                      damage to the Covered Property that
                                                                                 has sustained loss or damage.
             (1) Subject to Paragraphs (2), (3) and (4),
                                                                                 However, if no Covered Property has
                  we will pay your expense to remove
                  debris of Covered Property and other                           sustained direct physical loss or
                                                                                 damage, the most we will pay for
                  debris that is on the described premises,
                                                                                 removal of debris of other property (if
                  when such debris is caused by or
                                                                                 such removal is covered under this
                  results from a Covered Cause of Loss
                  that occurs during the policy period. The                      Additional Coverage) is $5,000 at
                                                                                 each location.
                  expenses will be paid only if they are
                  reported to us in writing within 180 days             (4) We will pay up to an additional $25,000
                  of the date of direct physical loss or                     for debris removal expense, for each
                  damage.                                                    location, in any one occurrence of
                                                                             physical loss or damage to Covered
             (2) Debris Removal does not apply to costs
                                                                             Property, if one or both of the following
                  to:
                                                                             circumstances apply:
                 (a) Remove debris of property of yours
                                                                            (a) The total of the actual debris removal
                      that is not insured under this policy,
                      or property in your possession that is                     expense plus the amount we pay for
                                                                                 direct physical loss or damage
                      not Covered Property;
                                                                                 exceeds the Limit of Insurance on
                (b) Remove debris of property owned by                           the Covered Property that has
                      or leased to the landlord of the                           sustained loss or damage.
                      building where your described
                                                                           (b) The actual debris removal expense
                      premises are located, unless you
                                                                                 exceeds 25% of the sum of the
                      have a contractual responsibility to
                      insure such property and it is insured                     deductible plus the amount that we
                                                                                 pay for direct physical loss or
                      under this policy;
                                                                                 damage to the Covered Property that
                 (c) Remove any property that is                                 has sustained loss or damage.
                      Property Not Covered, including
                      property addressed under the
                      Outdoor       Property      Coverage
                      Extension;


CP 00 10 10 12                               © Insurance Services Office, Inc., 2011                       Page 3 of 16
                                                    ORIGINAL
  Case 1:20-cv-23017-DPG Document 1 Entered on FLSD Docket 07/22/2020 Page 30 of 113




                  Therefore, if (4)(a) and/or (4)(b) applies,   The additional amount payable for debris removal
                  our total payment for direct physical loss    expense is provided in accordance with the terms of
                  or damage and debris removal expense          Paragraph (4), because the debris removal expense
                  may reach but will never exceed the           ($40,000) exceeds 25% of the loss payable plus the
                  Limit of Insurance on the Covered             deductible ($40,000 is 50% of $80,000), and because
                  Property that has sustained loss or           the sum of the loss payable and debris removal
                  damage, plus $25,000.                         expense ($79,500 + $40,000 = $119,500) would
              (5) Examples                                      exceed the Limit of Insurance ($90,000). The
                                                                additional amount of covered debris removal expense
                  The following examples assume that            is $25,000, the maximum payable under Paragraph
                  there is no Coinsurance penalty.              (4). Thus, the total payable for debris removal
   Example 1                                                    expense in this example is $35,500; $4,500 of the
   Limit of Insurance:                            $ 90,000      debris removal expense is not covered.
   Amount of Deductible:                              $ 500            b. Preservation Of Property
   Amount of Loss:                                $ 50,000
   Amount of Loss Payable:                        $ 49,500                If it is necessary to move Covered Property
                                          ($50,000 - $500)                from the described premises to preserve it
   Debris Removal Expense:                        $ 10,000                from loss or damage by a Covered Cause
   Debris Removal Expense Payable:                $ 10,000                of Loss, we will pay for any direct physical
                              ($10,000 is 20% of $50,000)                 loss or damage to that property:
                                                                         (1) While it is being moved or while
   The debris removal expense is less than 25% of the
   sum of the loss payable plus the deductible. The sum                        temporarily stored at another location;
   of the loss payable and the debris removal expense                          and
   ($49,500 + $10,000 = $59,500) is less than the Limit                  (2) Only if the loss or damage occurs within
   of Insurance. Therefore, the full amount of debris                          30 days after the property is first moved.
   removal expense is payable in accordance with the                   c. Fire Department Service Charge
   terms of Paragraph (3).
                                                                          When the fire department is called to save
   Example 2                                                              or protect Covered Property from a
   Limit of Insurance:                          $ 90,000                  Covered Cause of Loss, we will pay up to
   Amount of Deductible:                            $ 500                 $1,000 for service at each premises
   Amount of Loss:                              $ 80,000                  described in the Declarations, unless a
   Amount of Loss Payable:                      $ 79,500                  higher limit is shown in the Declarations.
                                         ($80,000 - $500)                 Such limit is the most we will pay
   Debris Removal Expense:                     $4 40,000                  regardless of the number of responding fire
   Debris Removal Expense Payable:                                        departments or fire units, and regardless of
          Basic Amount                        $ 10,000                    the number or type of services performed.
          Additional Amount:                  $ 25,000                    This Additional Coverage applies to your
   The basic amount payable for debris removal                            liability for fire department service charges:
   expense under the terms of Paragraph (3) is                           (1) Assumed by contract or agreement prior
   calculated as follows: $80,000 ($79,500 + $500) x .25                       to loss; or
   = $20,000, capped at $10,500. The cap applies                         (2) Required by local ordinance.
   because the sum of the loss payable ($79,500) and
   the basic amount payable for debris removal expense                    No Deductible applies to this Additional
   ($10,500) cannot exceed the Limit of Insurance                         Coverage.
   ($90,000).




Page 4 of 16                                  © Insurance Services Office, Inc., 2011                       CP 00 10 10 12
                                                     ORIGINAL
  Case 1:20-cv-23017-DPG Document 1 Entered on FLSD Docket 07/22/2020 Page 31 of 113




         d. Pollutant Clean-up And Removal                              (5) Under this Additional Coverage, we will
            We will pay your expense to extract                              not pay for:
            "pollutants" from land or water at the                          (a) The enforcement of or compliance
            described premises if the discharge,                                 with any ordinance or law which
            dispersal, seepage, migration, release or                            requires        demolition,       repair,
            escape of the "pollutants" is caused by or                           replacement,             reconstruction,
            results from a Covered Cause of Loss that                            remodeling      or    remediation     of
            occurs during the policy period. The                                 property due to contamination by
            expenses will be paid only if they are                               "pollutants" or due to the presence,
            reported to us in writing within 180 days of                         growth, proliferation, spread or any
            the date on which the Covered Cause of                               activity of "fungus", wet or dry rot or
            Loss occurs.                                                         bacteria; or
            This Additional Coverage does not apply to                     (b) Any costs associated with the
            costs to test for, monitor or assess the                             enforcement of or compliance with
            existence, concentration or effects of                               an ordinance or law which requires
            "pollutants". But we will pay for testing                            any insured or others to test for,
            which is performed in the course of                                  monitor, clean up, remove, contain,
            extracting the "pollutants" from the land or                         treat, detoxify or neutralize, or in any
            water.                                                               way respond to, or assess the
            The most we will pay under this Additional                           effects of "pollutants", "fungus", wet
            Coverage for each described premises is                              or dry rot or bacteria.
            $10,000 for the sum of all covered                          (6) The most we will pay under this
            expenses arising out of Covered Causes of                        Additional Coverage, for each described
            Loss occurring during each separate                              building insured under this Coverage
            12-month period of this policy.                                  Form, is $10,000 or 5% of the Limit of
         e. Increased Cost Of Construction                                   Insurance applicable to that building,
                                                                             whichever is less. If a damaged building
           (1) This Additional Coverage applies only to                      is covered under a blanket Limit of
                buildings to which the Replacement                           Insurance which applies to more than
                Cost Optional Coverage applies.                              one building or item of property, then the
           (2) In the event of damage by a Covered                           most we will pay under this Additional
                Cause of Loss to a building that is                          Coverage, for that damaged building, is
                Covered Property, we will pay the                            the lesser of $10,000 or 5% times the
                increased costs incurred to comply with                      value of the damaged building as of the
                the minimum standards of an ordinance                        time of loss times the applicable
                or law in the course of repair, rebuilding                   Coinsurance percentage.
                or replacement of damaged parts of that                      The amount payable under this
                property, subject to the limitations stated                  Additional Coverage is additional
                in e.(3) through e.(9) of this Additional                    insurance.
                Coverage.
                                                                        (7) With respect          to this Additional
           (3) The ordinance or law referred to in e.(2)                     Coverage:
                of this Additional Coverage is an
                ordinance or law that regulates the                         (a) We will not pay for the Increased
                construction or repair of buildings or                           Cost of Construction:
                establishes zoning or land use                                   (i) Until the property is actually
                requirements at the described premises                               repaired or replaced at the same
                and is in force at the time of loss.                                 or another premises; and
           (4) Under this Additional Coverage, we will                          (ii) Unless the repair or replacement
                not pay any costs due to an ordinance                                is made as soon as reasonably
                or law that:                                                         possible after the loss or
               (a) You were required to comply with                                  damage, not to exceed two
                    before the loss, even when the                                   years. We may extend this period
                    building was undamaged; and                                      in writing during the two years.
               (b) You failed to comply with.



CP 00 10 10 12                               © Insurance Services Office, Inc., 2011                         Page 5 of 16
                                                   ORIGINAL
  Case 1:20-cv-23017-DPG Document 1 Entered on FLSD Docket 07/22/2020 Page 32 of 113




               (b) If the building is repaired or replaced                (3) The Covered Causes of Loss applicable
                     at the same premises, or if you elect                     to Your Business Personal Property
                     to rebuild at another premises, the                       apply to this Additional Coverage,
                     most we will pay for the Increased                        Electronic Data, subject to the following:
                     Cost of Construction, subject to the                     (a) If the Causes Of Loss – Special
                     provisions of e.(6) of this Additional                       Form applies, coverage under this
                     Coverage, is the increased cost of                           Additional     Coverage,     Electronic
                     construction at the same premises.                           Data, is limited to the "specified
                (c) If the ordinance or law requires                              causes of loss" as defined in that
                     relocation to another premises, the                          form and Collapse as set forth in that
                     most we will pay for the Increased                           form.
                     Cost of Construction, subject to the                    (b) If the Causes Of Loss – Broad Form
                     provisions of e.(6) of this Additional                       applies,     coverage     under      this
                     Coverage, is the increased cost of                           Additional     Coverage,     Electronic
                     construction at the new premises.                            Data, includes Collapse as set forth
            (8) This Additional Coverage is not subject                           in that form.
                 to the terms of the Ordinance Or Law                         (c) If the Causes Of Loss form is
                 Exclusion to the extent that such                                endorsed to add a Covered Cause of
                 Exclusion would conflict with the                                Loss, the additional Covered Cause
                 provisions of this Additional Coverage.                          of Loss does not apply to the
            (9) The costs addressed in the Loss                                   coverage provided under this
                 Payment and Valuation Conditions and                             Additional     Coverage,     Electronic
                 the     Replacement       Cost     Optional                      Data.
                 Coverage, in this Coverage Form, do                         (d) The Covered Causes of Loss include
                 not include the increased cost                                   a virus, harmful code or similar
                 attributable to enforcement of or                                instruction introduced into or enacted
                 compliance with an ordinance or law.                             on a computer system (including
                 The amount payable under this                                    electronic data) or a network to
                 Additional Coverage, as stated in e.(6)                          which it is connected, designed to
                 of this Additional Coverage, is not                              damage or destroy any part of the
                 subject to such limitation.                                      system or disrupt its normal
          f. Electronic Data                                                      operation. But there is no coverage
            (1) Under       this    Additional   Coverage,                        for loss or damage caused by or
                 electronic data has the meaning                                  resulting from manipulation of a
                 described under Property Not Covered,                            computer         system       (including
                 Electronic      Data.    This    Additional                      electronic data) by any employee,
                 Coverage does not apply to your "stock"                          including a temporary or leased
                 of prepackaged software, or to                                   employee, or by an entity retained by
                 electronic data which is integrated in                           you or for you to inspect, design,
                 and operates or controls the building's                          install, modify, maintain, repair or
                 elevator, lighting, heating, ventilation, air                    replace that system.
                 conditioning or security system.
            (2) Subject to the provisions of this
                 Additional Coverage, we will pay for the
                 cost to replace or restore electronic data
                 which has been destroyed or corrupted
                 by a Covered Cause of Loss. To the
                 extent that electronic data is not
                 replaced or restored, the loss will be
                 valued at the cost of replacement of the
                 media on which the electronic data was
                 stored, with blank media of substantially
                 identical type.




Page 6 of 16                                   © Insurance Services Office, Inc., 2011                       CP 00 10 10 12
                                                      ORIGINAL
  Case 1:20-cv-23017-DPG Document 1 Entered on FLSD Docket 07/22/2020 Page 33 of 113




             (4) The most we will pay under this                        (2) Your Business Personal Property
                  Additional Coverage, Electronic Data, is                  (a) If this policy covers Your Business
                  $2,500 (unless a higher limit is shown in                      Personal Property, you may extend
                  the Declarations) for all loss or damage                       that insurance to apply to:
                  sustained in any one policy year,
                  regardless of the number of occurrences                        (i) Business      personal     property,
                  of loss or damage or the number of                                 including such property that you
                  premises,      locations    or   computer                          newly acquire, at any location
                  systems involved. If loss payment on                               you acquire other than at fairs,
                  the first occurrence does not exhaust                              trade shows or exhibitions; or
                  this amount, then the balance is                              (ii) Business      personal     property,
                  available for subsequent loss or damage                            including such property that you
                  sustained in but not after that policy                             newly acquire, located at your
                  year. With respect to an occurrence                                newly constructed or acquired
                  which begins in one policy year and                                buildings     at    the     location
                  continues or results in additional loss or                         described in the Declarations.
                  damage in a subsequent policy year(s),                         The most we will pay for loss or
                  all loss or damage is deemed to be                             damage under this Extension is
                  sustained in the policy year in which the                      $100,000 at each building.
                  occurrence began.
                                                                           (b) This Extension does not apply to:
      5. Coverage Extensions
                                                                                 (i) Personal property of others that
         Except as otherwise provided, the following                                 is temporarily in your possession
         Extensions apply to property located in or on                               in the course of installing or
         the building described in the Declarations or in                            performing      work    on     such
         the open (or in a vehicle) within 100 feet of the                           property; or
         described premises.
                                                                                (ii) Personal property of others that
         If a Coinsurance percentage of 80% or more,                                 is temporarily in your possession
         or a Value Reporting period symbol, is shown                                in     the    course     of    your
         in the Declarations, you may extend the                                     manufacturing or wholesaling
         insurance provided by this Coverage Part as                                 activities.
         follows:
                                                                        (3) Period Of Coverage
          a. Newly Acquired Or Constructed Property
                                                                             With respect to insurance provided
             (1) Buildings                                                   under this Coverage Extension for
                  If this policy covers Building, you may                    Newly       Acquired     Or    Constructed
                  extend that insurance to apply to:                         Property, coverage will end when any of
                 (a) Your new buildings while being built                    the following first occurs:
                       on the described premises; and                       (a) This policy expires;
                (b) Buildings you acquire at locations,                    (b) 30 days expire after you acquire the
                       other than the described premises,                        property or begin construction of that
                       intended for:                                             part of the building that would qualify
                       (i) Similar use as the building                           as covered property; or
                           described in the Declarations; or                (c) You report values to us.
                      (ii) Use as a warehouse.                               We will charge you additional premium
                  The most we will pay for loss or damage                    for values reported from the date you
                  under this Extension is $250,000 at each                   acquire      the    property    or    begin
                  building.                                                  construction of that part of the building
                                                                             that would qualify as covered property.




CP 00 10 10 12                               © Insurance Services Office, Inc., 2011                        Page 7 of 16
                                                    ORIGINAL
  Case 1:20-cv-23017-DPG Document 1 Entered on FLSD Docket 07/22/2020 Page 34 of 113




         b. Personal Effects And Property Of Others                d. Property Off-premises
            You may extend the insurance that applies                (1) You may extend the insurance provided
            to Your Business Personal Property to                         by this Coverage Form to apply to your
            apply to:                                                     Covered Property while it is away from
           (1) Personal effects owned by you, your                        the described premises, if it is:
                officers, your partners or members, your                 (a) Temporarily at a location you do not
                managers or your employees. This                             own, lease or operate;
                Extension does not apply to loss or                      (b) In storage at a location you lease,
                damage by theft.                                             provided the lease was executed
           (2) Personal property of others in your care,                     after the beginning of the current
                custody or control.                                          policy term; or
            The most we will pay for loss or damage                      (c) At any fair, trade show or exhibition.
            under this Extension is $2,500 at each                   (2) This Extension does not apply to
            described premises. Our payment for loss                      property:
            of or damage to personal property of others
            will only be for the account of the owner of                 (a) In or on a vehicle; or
            the property.                                                (b) In the care, custody or control of
         c. Valuable Papers And Records (Other                               your salespersons, unless the
            Than Electronic Data)                                            property is in such care, custody or
                                                                             control at a fair, trade show or
           (1) You may extend the insurance that                             exhibition.
                applies to Your Business Personal
                Property to apply to the cost to replace             (3) The most we will pay for loss or damage
                or restore the lost information on                        under this Extension is $10,000.
                valuable papers and records for which              e. Outdoor Property
                duplicates do not exist. But this                     You may extend the insurance provided by
                Extension does not apply to valuable                  this Coverage Form to apply to your
                papers and records which exist as                     outdoor fences, radio and television
                electronic data. Electronic data has the              antennas (including satellite dishes), trees,
                meaning described under Property Not                  shrubs and plants (other than trees, shrubs
                Covered, Electronic Data.                             or plants which are "stock" or are part of a
           (2) If the Causes Of Loss – Special Form                   vegetated roof), including debris removal
                applies, coverage under this Extension                expense, caused by or resulting from any of
                is limited to the "specified causes of                the following causes of loss if they are
                loss" as defined in that form and                     Covered Causes of Loss:
                Collapse as set forth in that form.                  (1) Fire;
           (3) If the Causes Of Loss – Broad Form                    (2) Lightning;
                applies, coverage under this Extension
                includes Collapse as set forth in that               (3) Explosion;
                form.                                                (4) Riot or Civil Commotion; or
           (4) Under this Extension, the most we will                (5) Aircraft.
                pay to replace or restore the lost
                                                                      The most we will pay for loss or damage
                information is $2,500 at each described
                                                                      under this Extension is $1,000, but not
                premises, unless a higher limit is shown
                                                                      more than $250 for any one tree, shrub or
                in the Declarations. Such amount is
                                                                      plant. These limits apply to any one
                additional insurance. We will also pay
                                                                      occurrence, regardless of the types or
                for the cost of blank material for
                                                                      number of items lost or damaged in that
                reproducing the records (whether or not
                                                                      occurrence.
                duplicates exist) and (when there is a
                duplicate) for the cost of labor to
                transcribe or copy the records. The
                costs of blank material and labor are
                subject to the applicable Limit of
                Insurance on Your Business Personal
                Property and, therefore, coverage of
                such costs is not additional insurance.

Page 8 of 16                              © Insurance Services Office, Inc., 2011                     CP 00 10 10 12
                                                 ORIGINAL
  Case 1:20-cv-23017-DPG Document 1 Entered on FLSD Docket 07/22/2020 Page 35 of 113




            Subject to all aforementioned terms and                     (2) If the applicable Covered Causes of
            limitations of coverage, this Coverage                           Loss form or endorsement contains a
            Extension includes the expense of                                limitation or exclusion concerning loss or
            removing from the described premises the                         damage from sand, dust, sleet, snow,
            debris of trees, shrubs and plants which are                     ice or rain to property in a structure,
            the property of others, except in the                            such limitation or exclusion also applies
            situation in which you are a tenant and such                     to property in a portable storage unit.
            property is owned by the landlord of the                    (3) Coverage under this Extension:
            described premises.
                                                                            (a) Will end 90 days after the business
         f. Non-owned Detached Trailers                                          personal property has been placed in
           (1) You may extend the insurance that                                 the storage unit;
                applies to Your Business Personal                          (b) Does not apply if the storage unit
                Property to apply to loss or damage to                           itself has been in use at the
                trailers that you do not own, provided                           described premises for more than 90
                that:                                                            consecutive days, even if the
               (a) The trailer is used in your business;                         business personal property has been
               (b) The trailer is in your care, custody or                       stored there for 90 or fewer days as
                     control at the premises described in                        of the time of loss or damage.
                     the Declarations; and                              (4) Under this Extension, the most we will
               (c) You have a contractual responsibility                     pay for the total of all loss or damage to
                     to pay for loss or damage to the                        business personal property is $10,000
                     trailer.                                                (unless a higher limit is indicated in the
                                                                             Declarations for such Extension)
           (2) We will not pay for any loss or damage                        regardless of the number of storage
                that occurs:                                                 units. Such limit is part of, not in addition
               (a) While the trailer is attached to any                      to, the applicable Limit of Insurance on
                     motor     vehicle    or     motorized                   Your Business Personal Property.
                     conveyance, whether or not the                          Therefore,      payment        under     this
                     motor     vehicle    or     motorized                   Extension will not increase the
                     conveyance is in motion;                                applicable Limit of Insurance on Your
               (b) During       hitching   or   unhitching                   Business Personal Property.
                     operations, or when a trailer                      (5) This Extension does not apply to loss or
                     becomes accidentally unhitched from                     damage otherwise covered under this
                     a motor vehicle or motorized                            Coverage Form or any endorsement to
                     conveyance.                                             this Coverage Form or policy, and does
           (3) The most we will pay for loss or damage                       not apply to loss or damage to the
                under this Extension is $5,000, unless a                     storage unit itself.
                higher limit is shown in the Declarations.           Each of these Extensions is additional
           (4) This insurance is excess over the                     insurance unless otherwise indicated. The
                amount due (whether you can collect on               Additional Condition, Coinsurance, does not
                it or not) from any other insurance                  apply to these Extensions.
                covering such property.                        B. Exclusions And Limitations
         g. Business Personal Property Temporarily                See applicable Causes Of Loss form as shown in
            In Portable Storage Units                             the Declarations.
           (1) You may extend the insurance that               C. Limits Of Insurance
                applies to Your Business Personal                 The most we will pay for loss or damage in any
                Property to apply to such property while          one occurrence is the applicable Limit Of
                temporarily stored in a portable storage          Insurance shown in the Declarations.
                unit (including a detached trailer) located
                within 100 feet of the building or                The most we will pay for loss or damage to
                structure described in the Declarations           outdoor signs, whether or not the sign is attached
                or within 100 feet of the premises                to a building, is $2,500 per sign in any one
                described in the Declarations, whichever          occurrence.
                distance is greater.


CP 00 10 10 12                               © Insurance Services Office, Inc., 2011                         Page 9 of 16
                                                   ORIGINAL
  Case 1:20-cv-23017-DPG Document 1 Entered on FLSD Docket 07/22/2020 Page 36 of 113




      The amounts of insurance stated in the following          Total amount of loss payable:
      Additional Coverages apply in accordance with the         $59,850 + $80,000 = $139,850
      terms of such coverages and are separate from
      the Limit(s) Of Insurance shown in the                    Example 2
      Declarations for any other coverage:                      (This example, too, assumes there is no Coinsurance
                                                                penalty.)
      1. Fire Department Service Charge;                        The Deductible and Limits of Insurance are the same
      2. Pollutant Clean-up And Removal;                        as those in Example 1.
      3. Increased Cost Of Construction; and                    Loss to Building 1:                        $ 70,000
                                                                   (Exceeds Limit of Insurance plus Deductible)
      4. Electronic Data.                                       Loss to Building 2:                        $ 90,000
      Payments under the Preservation Of Property                  (Exceeds Limit of Insurance plus Deductible)
      Additional Coverage will not increase the                 Loss Payable – Building 1:                 $ 60,000
      applicable Limit of Insurance.                               (Limit of Insurance)
   D. Deductible                                                Loss Payable Building 2:                   $ 80,000
                                                                    (Limit of Insurance)
      In any one occurrence of loss or damage
      (hereinafter referred to as loss), we will first reduce   Total amount of loss payable:            $ 140,000
      the amount of loss if required by the Coinsurance
      Condition or the Agreed Value Optional Coverage.          E. Loss Conditions
      If the adjusted amount of loss is less than or equal         The following conditions apply in addition to the
      to the Deductible, we will not pay for that loss. If         Common Policy Conditions and the Commercial
      the adjusted amount of loss exceeds the                      Property Conditions:
      Deductible, we will then subtract the Deductible             1. Abandonment
      from the adjusted amount of loss and will pay the
      resulting amount or the Limit of Insurance,                     There can be no abandonment of any property
      whichever is less.                                              to us.
      When the occurrence involves loss to more than               2. Appraisal
      one item of Covered Property and separate Limits                If we and you disagree on the value of the
      of Insurance apply, the losses will not be                      property or the amount of loss, either may
      combined in determining application of the                      make written demand for an appraisal of the
      Deductible. But the Deductible will be applied only             loss. In this event, each party will select a
      once per occurrence.                                            competent and impartial appraiser. The two
   Example 1                                                          appraisers will select an umpire. If they cannot
   (This example assumes there is no Coinsurance                      agree, either may request that selection be
   penalty.)                                                          made by a judge of a court having jurisdiction.
   Deductible:                                       $ 250            The appraisers will state separately the value
   Limit of Insurance – Building 1:               $ 60,000            of the property and amount of loss. If they fail
   Limit of Insurance – Building 2:               $ 80,000            to agree, they will submit their differences to
   Loss to Building 1:                            $ 60,100            the umpire. A decision agreed to by any two
   Loss to Building 2:                            $ 90,000            will be binding. Each party will:
   The amount of loss to Building 1 ($60,100) is less                  a. Pay its chosen appraiser; and
   than the sum ($60,250) of the Limit of Insurance                   b. Bear the other expenses of the appraisal
   applicable to Building 1 plus the Deductible.                           and umpire equally.
   The Deductible will be subtracted from the amount of
   loss in calculating the loss payable for Building 1:               If there is an appraisal, we will still retain our
            $ 60,100                                                  right to deny the claim.
            -     250                                              3. Duties In The Event Of Loss Or Damage
            $ 59,850 Loss Payable – Builing 1                          a. You must see that the following are done in
   The Deductible applies once per occurrence and                          the event of loss or damage to Covered
   therefore is not subtracted in determining the amount                   Property:
   of loss payable for Building 2. Loss payable for                       (1) Notify the police if a law may have been
   Building 2 is the Limit of Insurance of $80,000.                           broken.




Page 10 of 16                                 © Insurance Services Office, Inc., 2011                      CP 00 10 10 12
                                                     ORIGINAL
  Case 1:20-cv-23017-DPG Document 1 Entered on FLSD Docket 07/22/2020 Page 37 of 113




           (2) Give us prompt notice of the loss or             4. Loss Payment
                damage. Include a description of the               a. In the event of loss or damage covered by
                property involved.                                    this Coverage Form, at our option, we will
           (3) As soon as possible, give us a                         either:
                description of how, when and where the               (1) Pay the value of lost or damaged
                loss or damage occurred.                                  property;
           (4) Take all reasonable steps to protect the              (2) Pay the cost of repairing or replacing the
                Covered Property from further damage,                     lost or damaged property, subject to b.
                and keep a record of your expenses                        below;
                necessary to protect the Covered
                Property, for consideration in the                   (3) Take all or any part of the property at an
                settlement of the claim. This will not                    agreed or appraised value; or
                increase the Limit of Insurance.                     (4) Repair, rebuild or replace the property
                However, we will not pay for any                          with other property of like kind and
                subsequent loss or damage resulting                       quality, subject to b. below.
                from a cause of loss that is not a                    We will determine the value of lost or
                Covered Cause of Loss. Also, if                       damaged property, or the cost of its repair
                feasible, set the damaged property                    or replacement, in accordance with the
                aside and in the best possible order for              applicable terms of the Valuation Condition
                examination.                                          in this Coverage Form or any applicable
           (5) At our request, give us complete                       provision which amends or supersedes the
                inventories of the damaged and                        Valuation Condition.
                undamaged property. Include quantities,            b. The cost to repair, rebuild or replace does
                costs, values and amount of loss                      not include the increased cost attributable
                claimed.                                              to enforcement of or compliance with any
           (6) As often as may be reasonably required,                ordinance      or      law    regulating  the
                permit us to inspect the property proving             construction, use or repair of any property.
                the loss or damage and examine your                c. We will give notice of our intentions within
                books and records.                                    30 days after we receive the sworn proof of
                Also, permit us to take samples of                    loss.
                damaged and undamaged property for                 d. We will not pay you more than your
                inspection, testing and analysis, and                 financial interest in the Covered Property.
                permit us to make copies from your
                books and records.                                 e. We may adjust losses with the owners of
                                                                      lost or damaged property if other than you.
           (7) Send us a signed, sworn proof of loss                  If we pay the owners, such payments will
                containing the information we request to              satisfy your claims against us for the
                investigate the claim. You must do this               owners' property. We will not pay the
                within 60 days after our request. We will             owners more than their financial interest in
                supply you with the necessary forms.                  the Covered Property.
           (8) Cooperate with us in the investigation or           f. We may elect to defend you against suits
                settlement of the claim.                              arising from claims of owners of property.
         b. We may examine any insured under oath,                    We will do this at our expense.
            while not in the presence of any other                 g. We will pay for covered loss or damage
            insured and at such times as may be                       within 30 days after we receive the sworn
            reasonably required, about any matter                     proof of loss, if you have complied with all
            relating to this insurance or the claim,                  of the terms of this Coverage Part, and:
            including an insured's books and records. In
            the event of an examination, an insured's                (1) We have reached agreement with you
            answers must be signed.                                       on the amount of loss; or
                                                                     (2) An appraisal award has been made.




CP 00 10 10 12                             © Insurance Services Office, Inc., 2011                     Page 11 of 16
                                                  ORIGINAL
  Case 1:20-cv-23017-DPG Document 1 Entered on FLSD Docket 07/22/2020 Page 38 of 113




         h. A party wall is a wall that separates and is                      (b) When this policy is issued to the
             common to adjoining buildings that are                                owner or general lessee of a
             owned by different parties. In settling                               building, building means the entire
             covered losses involving a party wall, we                             building. Such building is vacant
             will pay a proportion of the loss to the party                        unless at least 31% of its total
             wall based on your interest in the wall in                            square footage is:
             proportion to the interest of the owner of the                        (i) Rented to a lessee or sublessee
             adjoining building. However, if you elect to                              and used by the lessee or
             repair or replace your building and the                                   sublessee     to     conduct    its
             owner of the adjoining building elects not to                             customary operations; and/or
             repair or replace that building, we will pay
             you the full value of the loss to the party                          (ii) Used by the building owner to
             wall, subject to all applicable policy                                    conduct customary operations.
             provisions including Limits of Insurance, the               (2) Buildings       under     construction     or
             Valuation and Coinsurance Conditions and                          renovation are not considered vacant.
             all other provisions of this Loss Payment               b. Vacancy Provisions
             Condition. Our payment under the
             provisions of this paragraph does not alter                  If the building where loss or damage occurs
             any right of subrogation we may have                         has been vacant for more than 60
             against any entity, including the owner or                   consecutive days before that loss or
             insurer of the adjoining building, and does                  damage occurs:
             not alter the terms of the Transfer Of Rights               (1) We will not pay for any loss or damage
             Of Recovery Against Others To Us                                  caused by any of the following, even if
             Condition in this policy.                                         they are Covered Causes of Loss:
      5. Recovered Property                                                   (a) Vandalism;
         If either you or we recover any property after                       (b) Sprinkler leakage, unless you have
         loss settlement, that party must give the other                           protected the system against
         prompt notice. At your option, the property will                          freezing;
         be returned to you. You must then return to us
                                                                              (c) Building glass breakage;
         the amount we paid to you for the property. We
         will pay recovery expenses and the expenses                          (d) Water damage;
         to repair the recovered property, subject to the                     (e) Theft; or
         Limit of Insurance.
                                                                               (f) Attempted theft.
      6. Vacancy
                                                                         (2) With respect to Covered Causes of Loss
          a. Description Of Terms                                              other than those listed in b.(1)(a)
            (1) As used in this Vacancy Condition, the                         through b.(1)(f) above, we will reduce
                 term building and the term vacant have                        the amount we would otherwise pay for
                 the meanings set forth in (1)(a) and                          the loss or damage by 15%.
                 (1)(b) below:                                    7. Valuation
                (a) When this policy is issued to a                  We will determine the value of Covered
                     tenant, and with respect to that                Property in the event of loss or damage as
                     tenant's    interest    in    Covered           follows:
                     Property, building means the unit or
                     suite rented or leased to the tenant.           a. At actual cash value as of the time of loss
                     Such building is vacant when it does                 or damage, except as provided in b., c., d.
                     not    contain    enough     business                and e. below.
                     personal     property    to   conduct           b. If the Limit of Insurance for Building
                     customary operations.                                satisfies      the     Additional    Condition,
                                                                          Coinsurance, and the cost to repair or
                                                                          replace the damaged building property is
                                                                          $2,500 or less, we will pay the cost of
                                                                          building repairs or replacement.




Page 12 of 16                                © Insurance Services Office, Inc., 2011                        CP 00 10 10 12
                                                   ORIGINAL
  Case 1:20-cv-23017-DPG Document 1 Entered on FLSD Docket 07/22/2020 Page 39 of 113



             The cost of building repairs or replacement                    Instead, we will determine the most we will
             does not include the increased cost                            pay using the following steps:
             attributable     to    enforcement    of    or                (1) Multiply the value of Covered Property
             compliance with any ordinance or law                               at the time of loss by the Coinsurance
             regulating the construction, use or repair of                      percentage;
             any property.
                                                                           (2) Divide the Limit of Insurance of the
             However, the following property will be                            property by the figure determined in
             valued at the actual cash value, even when                         Step (1);
             attached to the building:
                                                                           (3) Multiply the total amount of loss, before
            (1) Awnings or floor coverings;                                     the application of any deductible, by the
            (2) Appliances for refrigerating, ventilating,                      figure determined in Step (2); and
                 cooking, dishwashing or laundering; or                    (4) Subtract the deductible from the figure
            (3) Outdoor equipment or furniture.                                 determined in Step (3).
         c. "Stock" you have sold but not delivered at                      We will pay the amount determined in Step
             the selling price less discounts and                           (4) or the Limit of Insurance, whichever is
             expenses you otherwise would have had.                         less. For the remainder, you will either have
         d. Glass at the cost of replacement with                           to rely on other insurance or absorb the
             safety-glazing material if required by law.                    loss yourself.
         e. Tenants' Improvements and Betterments at:          Example 1 (Underinsurance)
            (1) Actual cash value of the lost or
                 damaged property if you make repairs
                                                               When:       The value of the property is:     $ 250,000
                 promptly.
            (2) A proportion of your original cost if you                  The Coinsurance percentage
                 do not make repairs promptly. We will                     for it is:                             80%
                 determine the proportionate value as                      The Limit of Insurance for it is: $ 100,000
                 follows:
                                                                           The Deductible is:                    $ 250
                (a) Multiply the original cost by the
                     number of days from the loss or                       The amount of loss is:             $ 40,000
                     damage to the expiration of the           Step (1):   $250,000 x 80% = $200,000
                     lease; and                                            (the minimum amount of insurance to
                (b) Divide the amount determined in (a)                    Meet your Coinsurance requirements)
                     above by the number of days from
                     the installation of improvements to       Step (2):   $100,000 ¸ $200,000 = .50
                     the expiration of the lease.              Step (3):   $40,000 x .50 = $20,000
                 If your lease contains a renewal option,      Step (4):   $20,000 - $250 = $19,750
                 the expiration of the renewal option
                 period will replace the expiration of the     We will pay no more than $19,750. The remaining
                 lease in this procedure.                      $20,250 is not covered.
            (3) Nothing if others pay for repairs or           Example 2 (Adequate Insurance)
                 replacement.                                  When:       The value of the property is:     $ 250,000
   F. Additional Conditions                                                The Coinsurance percentage
      The following conditions apply in addition to the                    for it is:                             80%
      Common Policy Conditions and the Commercial
      Property Conditions:                                                 The Limit of Insurance for it is: $ 200,000
      1. Coinsurance                                                       The Deductible is:                    $ 250
         If a Coinsurance percentage is shown in the                       The amount of loss is:             $ 40,000
         Declarations, the following condition applies:
         a. We will not pay the full amount of any loss if     The minimum amount of insurance to meet your
             the value of Covered Property at the time of      Coinsurance requirement is $200,000 ($250,000 x
             loss times the Coinsurance percentage             80%). Therefore, the Limit of Insurance in this
             shown for it in the Declarations is greater       example is adequate, and no penalty applies. We will
             than the Limit of Insurance for the property.     pay no more than $39,750 ($40,000 amount of loss
                                                               minus the deductible of $250).
CP 00 10 10 12                               © Insurance Services Office, Inc., 2011                         Page 13 of 16
                                                    ORIGINAL
  Case 1:20-cv-23017-DPG Document 1 Entered on FLSD Docket 07/22/2020 Page 40 of 113




         b. If one Limit of Insurance applies to two or                  (2) Submits a signed, sworn proof of loss
            more separate items, this condition will                          within 60 days after receiving notice
            apply to the total of all property to which the                   from us of your failure to do so; and
            limit applies.                                               (3) Has notified us of any change in
   Example 3                                                                  ownership, occupancy or substantial
                                                                              change in risk known to the
   When:   The value of the property is:                                      mortgageholder.
           Building at Location 1:             $ 75,000
           Building at Location 2:            $ 100,000                   All of the terms of this Coverage Part will
           Personal Property                                              then apply directly to the mortgageholder.
           at Location 2:                      $ 75,000                e. If we pay the mortgageholder for any loss
                                              $ 250,000                   or damage and deny payment to you
             The Coinsurance percentage                                   because of your acts or because you have
             for it is:                             90%                   failed to comply with the terms of this
             The Limit of Insurance for                                   Coverage Part:
             Buildings and Personal Property
                                                                         (1) The mortgageholder's rights under the
             at Locations 1 and 2 is:         $ 180,000
                                                                              mortgage will be transferred to us to the
             The Deductible is:                 $ 1,000
                                                                              extent of the amount we pay; and
             The amount of loss is:
             Building at Location 2:           $ 30,000                  (2) The mortgageholder's right to recover
             Personal Property                                                the full amount of the mortgageholder's
             At Location 2:                    $ 20,000                       claim will not be impaired.
             The amount of loss is:            $ 50,000                   At our option, we may pay to the
                                                                          mortgageholder the whole principal on the
   Step (1): $250,000 x 90% = $225,000
                                                                          mortgage plus any accrued interest. In this
             (the minimum amount of insurance to)                         event, your mortgage and note will be
             Meet your Coinsurance requirements                           transferred to us and you will pay your
             and to avoid the penalty shown below)                        remaining mortgage debt to us.
   Step (2): $180,000 ¸ $225,000 = .80                                 f. If we cancel this policy, we will give written
   Step (3): $50,000 x .80 = $40,000                                      notice to the mortgageholder at least:
   Step (4): $40,000 – $1,000 = $39,000                                  (1) 10 days before the effective date of
                                                                              cancellation if we cancel for your
                We will pay no more than $39,000. The                         nonpayment of premium; or
   remaining $11,000 is not covered.
                                                                         (2) 30 days before the effective date of
      2. Mortgageholders                                                      cancellation if we cancel for any other
          a. The term mortgageholder includes trustee.                        reason.
          b. We will pay for covered loss of or damage                 g. If we elect not to renew this policy, we will
             to buildings or structures to each                           give written notice to the mortgageholder at
             mortgageholder shown in the Declarations                     least 10 days before the expiration date of
             in their order of precedence, as interests                   this policy.
             may appear.                                       G. Optional Coverages
          c. The mortgageholder has the right to receive          If shown as applicable in the Declarations, the
             loss payment even if the mortgageholder              following Optional Coverages apply separately to
             has started foreclosure or similar action on         each item:
             the building or structure.
                                                                  1. Agreed Value
          d. If we deny your claim because of your acts
             or because you have failed to comply with                 a. The Additional Condition, Coinsurance,
             the terms of this Coverage Part, the                         does not apply to Covered Property to
             mortgageholder will still have the right to                  which this Optional Coverage applies. We
             receive loss payment if the mortgageholder:                  will pay no more for loss of or damage to
                                                                          that property than the proportion that the
            (1) Pays any premium due under this                           Limit of Insurance under this Coverage Part
                 Coverage Part at our request if you                      for the property bears to the Agreed Value
                 have failed to do so;                                    shown for it in the Declarations.



Page 14 of 16                                © Insurance Services Office, Inc., 2011                       CP 00 10 10 12
                                                   ORIGINAL
  Case 1:20-cv-23017-DPG Document 1 Entered on FLSD Docket 07/22/2020 Page 41 of 113




           b. If the expiration date for this Optional                    (4) "Stock", unless the Including "Stock"
               Coverage shown in the Declarations is not                        option is shown in the Declarations.
               extended,      the    Additional    Condition,              Under the terms of this Replacement Cost
               Coinsurance, is reinstated and this Optional                Optional Coverage, tenants' improvements
               Coverage expires.                                           and betterments are not considered to be
           c. The terms of this Optional Coverage apply                    the personal property of others.
               only to loss or damage that occurs:                      c. You may make a claim for loss or damage
              (1) On or after the effective date of this                   covered by this insurance on an actual cash
                   Optional Coverage; and                                  value basis instead of on a replacement
              (2) Before the Agreed Value expiration date                  cost basis. In the event you elect to have
                   shown in the Declarations or the policy                 loss or damage settled on an actual cash
                   expiration date, whichever occurs first.                value basis, you may still make a claim for
                                                                           the additional coverage this Optional
       2. Inflation Guard                                                  Coverage provides if you notify us of your
           a. The Limit of Insurance for property to which                 intent to do so within 180 days after the loss
               this Optional Coverage applies will                         or damage.
               automatically increase by the annual                     d. We will not pay on a replacement cost basis
               percentage shown in the Declarations.                       for any loss or damage:
           b. The amount of increase will be:                             (1) Until the lost or damaged property is
              (1) The Limit of Insurance that applied on                        actually repaired or replaced; and
                   the most recent of the policy inception                (2) Unless the repair or replacement is
                   date, the policy anniversary date, or any                    made as soon as reasonably possible
                   other policy change amending the Limit                       after the loss or damage.
                   of Insurance, times
                                                                           With respect to tenants' improvements and
              (2) The percentage of annual increase                        betterments, the following also apply:
                   shown in the Declarations, expressed as
                   a decimal (example: 8% is .08), times                  (3) If the conditions in d.(1) and d.(2) above
                                                                                are not met, the value of tenants'
              (3) The number of days since the beginning                        improvements and betterments will be
                   of the current policy year or the effective                  determined as a proportion of your
                   date of the most recent policy change                        original cost, as set forth in the
                   amending the Limit of Insurance, divided                     Valuation Loss Condition of this
                   by 365.                                                      Coverage Form; and
   Example                                                                (4) We will not pay for loss or damage to
   If:    The applicable Limit of Insurance is: $ 100,000                       tenants' improvements and betterments
          The annual percentage increase is:             8%                     if others pay for repairs or replacement.
          The number of days since the                                  e. We will not pay more for loss or damage on
          beginning of the policy year                                     a replacement cost basis than the least of
          ( or last policy change) is:                   146               (1), (2) or (3), subject to f. below:
          $100,000 x .08 x 146 ¸ 365 =              $ 3,200               (1) The Limit of Insurance applicable to the
      3. Replacement Cost                                                       lost or damaged property;
         a. Replacement Cost (without deduction for                       (2) The cost to replace the lost or damaged
            depreciation) replaces Actual Cash Value in                         property with other property:
            the Valuation Loss Condition of this                               (a) Of comparable material and quality;
            Coverage Form.                                                           and
         b. This Optional Coverage does not apply to:                          (b) Used for the same purpose; or
           (1) Personal property of others;                               (3) The amount actually spent that is
           (2) Contents of a residence;                                         necessary to repair or replace the lost or
                                                                                damaged property.
           (3) Works of art, antiques or rare articles,
               including etchings, pictures, statuary,                     If a building is rebuilt at a new premises, the
               marbles, bronzes, porcelains and                            cost described in e.(2) above is limited to
               bric-a-brac; or                                             the cost which would have been incurred if
                                                                           the building had been rebuilt at the original
                                                                           premises.

CP 00 10 10 12                                 © Insurance Services Office, Inc., 2011                        Page 15 of 16
                                                      ORIGINAL
  Case 1:20-cv-23017-DPG Document 1 Entered on FLSD Docket 07/22/2020 Page 42 of 113




         f. The cost of repair or replacement does not       H. Definitions
            include the increased cost attributable to          1. "Fungus" means any type or form of fungus,
            enforcement of or compliance with any                  including mold or mildew, and any mycotoxins,
            ordinance      or    law     regulating   the          spores, scents or by-products produced or
            construction, use or repair of any property.           released by fungi.
      4. Extension Of Replacement Cost To                       2. "Pollutants" means any solid, liquid, gaseous or
         Personal Property Of Others                               thermal irritant or contaminant, including
         a. If the Replacement Cost Optional Coverage              smoke, vapor, soot, fumes, acids, alkalis,
            is shown as applicable in the Declarations,            chemicals and waste. Waste includes materials
            then this Extension may also be shown as               to be recycled, reconditioned or reclaimed.
            applicable. If the Declarations show this           3. "Stock" means merchandise held in storage or
            Extension as applicable, then Paragraph                for sale, raw materials and in-process or
            3.b.(1) of the Replacement Cost Optional               finished goods, including supplies used in their
            Coverage is deleted and all other provisions           packing or shipping.
            of the Replacement Cost Optional
            Coverage apply to replacement cost on
            personal property of others.
         b. With respect to replacement cost on the
            personal property of others, the following
            limitation applies:
            If an item(s) of personal property of others
            is subject to a written contract which
            governs your liability for loss or damage to
            that item(s), then valuation of that item(s)
            will be based on the amount for which you
            are liable under such contract, but not to
            exceed the lesser of the replacement cost
            of the property or the applicable Limit of
            Insurance.




Page 16 of 16
                                      © Insurance Services Office, Inc., 2011                         CP 00 10 10 12
                                             ORIGINAL
  Case 1:20-cv-23017-DPG Document 1 Entered on FLSD Docket 07/22/2020 Page 43 of 113


                                                                                      COMMERCIAL PROPERTY


                     COMMERCIAL PROPERTY CONDITIONS
   This Coverage Part is subject to the following conditions, the Common Policy Conditions and applicable Loss
   Conditions and Additional Conditions in Commercial Property Coverage Forms.

   A. CONCEALMENT, MISREPRESENTATION OR                       F. NO BENEFIT TO BAILEE
      FRAUD                                                      No person or organization, other than you, having
      This Coverage Part is void in any case of fraud by         custody of Covered Property will benefit from this
      you as it relates to this Coverage Part at any time.       insurance.
      It is also void if you or any other insured, at any     G. OTHER INSURANCE
      time, intentionally conceal or misrepresent a mate-
      rial fact concerning:                                       1. You may have other insurance subject to the
                                                                     same plan, terms, conditions and provisions as
       1. This Coverage Part;                                        the insurance under this Coverage Part. If you
       2. The Covered Property;                                      do, we will pay our share of the covered loss or
       3. Your interest in the Covered Property; or                  damage. Our share is the proportion that the
                                                                     applicable Limit of Insurance under this Cover-
       4. A claim under this Coverage Part.                          age Part bears to the Limits of Insurance of all
   B. CONTROL OF PROPERTY                                            insurance covering on the same basis.
      Any act or neglect of any person other than you             2. If there is other insurance covering the same
      beyond your direction or control will not affect this          loss or damage, other than that described in 1.
      insurance.                                                     above, we will pay only for the amount of cov-
                                                                     ered loss or damage in excess of the amount
      The breach of any condition of this Coverage Part
                                                                     due from that other insurance, whether you can
      at any one or more locations will not affect cover-
                                                                     collect on it or not. But we will not pay more
      age at any location where, at the time of loss or
      damage, the breach of condition does not exist.                than the applicable Limit of Insurance.
                                                              H. POLICY PERIOD, COVERAGE TERRITORY
   C. INSURANCE UNDER TWO OR MORE COVER-
      AGES                                                       Under this Coverage Part:
      If two or more of this policy's coverages apply to          1. We cover loss or damage commencing:
      the same loss or damage, we will not pay more                   a. During the policy period shown in the Dec-
      than the actual amount of the loss or damage.                      larations; and
   D. LEGAL ACTION AGAINST US                                        b. Within the coverage territory.
      No one may bring a legal action against us under            2. The coverage territory is:
      this Coverage Part unless:
                                                                      a. The United States of America (including its
       1. There has been full compliance with all of the                 territories and possessions);
           terms of this Coverage Part; and
                                                                     b. Puerto Rico; and
       2. The action is brought within 2 years after the
           date on which the direct physical loss or dam-             c. Canada.
           age occurred.
   E. LIBERALIZATION
      If we adopt any revision that would broaden the
      coverage under this Coverage Part without addi-
      tional premium within 45 days prior to or during the
      policy period, the broadened coverage will immedi-
      ately apply to this Coverage Part.




CP 00 90 07 88                 Copyright, ISO Commercial Risk Services, Inc., 1983, 1987                 Page 1 of 2
                                                 ORIGINAL
   Case 1:20-cv-23017-DPG Document 1 Entered on FLSD Docket 07/22/2020 Page 44 of 113


    I. TRANSFER OF RIGHTS OF RECOVERY                          1. Prior to a loss to your Covered Property or
       AGAINST OTHERS TO US                                       Covered Income.
       If any person or organization to or for whom we         2. After a loss to your Covered Property or Cov-
       make payment under this Coverage Part has                  ered Income only if, at time of loss, that party is
       rights to recover damages from another, those              one of the following:
       rights are transferred to us to the extent of our           a. Someone insured by this insurance;
       payment. That person or organization must do
       everything necessary to secure our rights and              b. A business firm:
       must do nothing after loss to impair them. But you            (1) Owned or controlled by you; or
       may waive your rights against another party in                (2) That owns or controls you; or
       writing:
                                                                   c. Your tenant.
                                                               This will not restrict your insurance.




Page 2 of 2                   Copyright, ISO Commercial Risk Services, Inc., 1983, 1987                  CP 00 90 07 88
                                                ORIGINAL
  Case 1:20-cv-23017-DPG Document 1 Entered on FLSD Docket 07/22/2020 Page 45 of 113



                                                                                      COMMERCIAL PROPERTY
                                                                                              CP 01 25 02 12

        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                       FLORIDA CHANGES
  This endorsement modifies insurance provided under the following:

     COMMERCIAL PROPERTY COVERAGE PART


  A. When this endorsement is attached to Standard             When loss or damage to exterior paint or
     Property Policy CP 00 99, the term Coverage Part          waterproofing material is excluded, we will not
     in this endorsement is replaced by the term Policy.       include the value of paint or waterproofing material
  B. The following provision applies when a                    to determine:
     Coinsurance percentage is shown in the                         a. The amount of the Windstorm or Hail
     Declarations:                                                     Deductible; or
     Florida law states as follows:                                 b. The value of Covered Property when
                                                                       applying the Coinsurance Condition.
     Coinsurance contract: The rate charged in this
     policy is based upon the use of the coinsurance        D. The Loss Payment Condition dealing with the
     clause attached to this policy, with the consent of       number of days within which we must pay for
     the Insured.                                              covered loss or damage is replaced by the
  C. The following is added:                                   following:
                                                               Provided you have complied with all the terms of
     If windstorm is a Covered Cause of Loss and loss
     or damage to Covered Property is caused by or             this Coverage Part, we will pay for covered loss or
                                                               damage upon the earliest of the following:
     results from windstorm, the following exclusion
     applies in:                                                      (1) Within 20 days after we receive the
      1. Broward County;                                                   sworn proof of loss and reach written
                                                                           agreement with you;
      2. Dade County;
                                                                      (2) Within 30 days after we receive the
      3. Martin County;                                                    sworn proof of loss and:
      4. Monroe County;                                                   (a) There is an entry of a final judgment;
      5. Palm Beach County; and                                                 or
      6. All the areas east of the west bank of the                       (b) There is a filing of an appraisal
         Intracoastal Waterway in the counties of:                              award with us; or
          a. Indian River; and                                        (3) Within 90 days of receiving notice of an
                                                                           initial, reopened or supplemental claim,
         b. St. Lucie.                                                     unless we deny the claim during that
     Windstorm Exterior Paint And Waterproofing                            time or factors beyond our control
     Exclusion                                                             reasonably prevent such payment. If a
     We will not pay for loss or damage caused by                          portion of the claim is denied, then the
     windstorm to:                                                         90-day time period for payment of claim
                                                                           relates to the portion of the claim that is
      1. Paint; or                                                         not denied.
      2. Waterproofing material;                                           Paragraph (3) applies only to the
     applied to the exterior of buildings unless the                       following:
     building to which such loss or damage occurs also                    (a) A claim under a policy covering
     sustains other loss or damage by windstorm in the                          residential property;
     course of the same storm event. But such
     coverage applies only if windstorm is a Covered                      (b) A claim for building or contents
     Cause of Loss.                                                             coverage if the insured structure is
                                                                                10,000 square feet or less and the
                                                                                policy covers only locations in
                                                                                Florida; or
CP 01 25 02 12                         © Insurance Services Office, Inc., 2011                           Page 1 of 3
                                                 ORIGINAL
  Case 1:20-cv-23017-DPG Document 1 Entered on FLSD Docket 07/22/2020 Page 46 of 113


                (c) A claim for contents coverage under        Catastrophic Ground Cover Collapse
                    a tenant's policy if the rented            We will pay for direct physical loss or damage to
                    premises are 10,000 square feet or         Covered Property caused by or resulting from
                    less and the policy covers only            catastrophic ground cover collapse, meaning
                    locations in Florida.                      geological activity that results in all of the
  E. Sinkhole Collapse Coverage Removed                        following:
     Sinkhole Collapse coverage is removed, as                 1. The abrupt collapse of the ground cover;
     indicated in Paragraphs E.1. through E.4.; and            2. A depression in the ground cover clearly visible
     coverage for Catastrophic Ground Cover Collapse               to the naked eye;
     is added instead as set forth in Paragraph F.
                                                               3. "Structural damage" to the building, including
      1. In the Causes Of Loss – Basic Form and in the             the foundation; and
         Standard Property Policy, Sinkhole Collapse is
         deleted from the Covered Causes of Loss and           4. The insured structure being condemned and
         sinkhole collapse is no longer an exception to            ordered to be vacated by the governmental
         the Earth Movement Exclusion.                             agency authorized by law to issue such an
                                                                   order for that structure.
      2. In the Causes Of Loss – Broad Form, Sinkhole
         Collapse is deleted from the Covered Causes           However, damage consisting merely of the settling
         of Loss and from the Additional Coverage –            or cracking of a foundation, structure or building
         Collapse; and sinkhole collapse is no longer an       does not constitute loss or damage resulting from
         exception to the Earth Movement Exclusion.            a catastrophic ground cover collapse.
      3. In the Causes Of Loss – Special Form,                 The Earth Movement Exclusion and the Collapse
         Sinkhole Collapse is deleted from the                 Exclusion do not apply to coverage for
         "specified causes of loss" and is no longer an        Catastrophic Ground Cover Collapse.
         exception to the Earth Movement Exclusion.            Coverage for Catastrophic Ground Cover Collapse
      4. In the Mortgageholders Errors And Omissions           does not increase the applicable Limit of
         Coverage Form, Sinkhole Collapse is deleted           Insurance. Regardless of whether loss or damage
         from the Covered Causes of Loss under                 attributable to catastrophic ground cover collapse
         Coverage B and from the "specified causes of          also qualifies as Sinkhole Loss or Earthquake (if
         loss", and is no longer an exception to the           either or both of those causes of loss are covered
         Earth Movement Exclusion.                             under this Coverage Part), only one Limit of
                                                               Insurance will apply to such loss or damage.
     Further, this Coverage Part does not insure
     against Sinkhole Loss as defined in Florida law        G. The following applies to the Additional Coverage
     unless an endorsement for Sinkhole Loss is made           – Civil Authority under the Business Income (And
     part of this policy. However, if Sinkhole Loss            Extra Expense) Coverage Form, Business Income
     causes Catastrophic Ground Cover Collapse,                (Without Extra Expense) Coverage Form and
     coverage is provided for the resulting Catastrophic       Extra Expense Coverage Form:
     Ground Cover Collapse even if an endorsement              1. The Additional Coverage – Civil Authority
     for Sinkhole Loss is not made part of this policy.            includes a requirement that the described
  F. The following is added to this Coverage Part as a             premises are not more than one mile from the
     Covered Cause of Loss. In the Causes Of Loss –                damaged property. With respect to described
     Special Form and Mortgageholders Errors And                   premises located in Florida, such one-mile
     Omissions Coverage Form, the following is also                radius does not apply.
     added as a "specified cause of loss". However, as         2. The Additional Coverage – Civil Authority is
     a "specified cause of loss", the following does not           limited to a coverage period of up to four
     apply to the Additional Coverage – Collapse.                  weeks. With respect to described premises
                                                                   located in Florida, such four-week period is
                                                                   replaced by a three-week period.
                                                               3. Civil Authority coverage is subject to all other
                                                                   provisions of that Additional Coverage.




Page 2 of 3                            © Insurance Services Office, Inc., 2011                       CP 01 25 02 12
                                                 ORIGINAL
  Case 1:20-cv-23017-DPG Document 1 Entered on FLSD Docket 07/22/2020 Page 47 of 113


  H. The following provisions are added to the Duties              2. Foundation displacement or deflection in
     In The Event Of Loss Or Damage Loss                              excess of acceptable variances as defined in
     Condition:                                                       ACI 318-95 or the Florida Building Code, which
            (1) A claim, supplemental claim or                        results in settlement related damage to the
                 reopened claim for loss or damage                    primary structural members or primary
                 caused by hurricane or other windstorm               structural systems that prevents those
                 is barred unless notice of claim is given            members or systems from supporting the loads
                 to us in accordance with the terms of                and forces they were designed to support to
                 this policy within three years after the             the extent that stresses in those primary
                 hurricane first made landfall or a                   structural members or primary structural
                 windstorm other than hurricane caused                systems exceed one and one-third the nominal
                 the covered damage. (Supplemental                    strength allowed under the Florida Building
                 claim or reopened claim means an                     Code for new buildings of similar structure,
                 additional claim for recovery from us for            purpose, or location;
                 losses from the same hurricane or other           3. Damage that results in listing, leaning, or
                 windstorm which we have previously                   buckling of the exterior load bearing walls or
                 adjusted pursuant to the initial claim.)             other vertical primary structural members to
                 This provision concerning time for                   such an extent that a plumb line passing
                 submission of claim, supplemental claim              through the center of gravity does not fall
                 or reopened claim does not affect any                inside the middle one-third of the base as
                 limitation for legal action against us as            defined within the Florida Building Code;
                 provided in this policy under the Legal           4. Damage that results in the building, or any
                 Action Against Us Condition, including               portion of the building containing primary
                 any amendment to that condition.                     structural members or primary structural
            (2) Any inspection or survey by us, or on                 systems, being significantly likely to imminently
                 our behalf, of property that is the subject          collapse because of the movement or instability
                 of a claim, will be conducted with at                of the ground within the influence zone of the
                 least 48 hours' notice to you. The                   supporting ground within the sheer plane
                 48-hour notice may be waived by you.                 necessary for the purpose of supporting such
                                                                      building as defined within the Florida Building
  I. The following definition of structural damage is                 Code; or
     added with respect to the coverage provided under
     this endorsement:                                             5. Damage occurring on or after October 15,
                                                                      2005, that qualifies as substantial structural
     "Structural damage" means a covered building,                    damage as defined in the Florida Building
     regardless of the date of its construction, has                  Code.
     experienced the following.
     1. Interior floor displacement or deflection in
         excess of acceptable variances as defined in
         ACI 117-90 or the Florida Building Code, which
         results in settlement related damage to the
         interior such that the interior building structure
         or members become unfit for service or
         represent a safety hazard as defined within the
         Florida Building Code;




CP 01 25 02 12                            © Insurance Services Office, Inc., 2011                          Page 3 of 3
                                                      ORIGINAL
  Case 1:20-cv-23017-DPG Document 1 Entered on FLSD Docket 07/22/2020 Page 48 of 113


                                                                                       COMMERCIAL PROPERTY
                                                                                               CP 01 40 07 06

         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                    EXCLUSION OF LOSS DUE TO VIRUS OR BACTERIA

   This endorsement modifies insurance provided under the following:

      COMMERCIAL PROPERTY COVERAGE PART
      STANDARD PROPERTY POLICY

   A. The exclusion set forth in Paragraph B. applies to     D. The following provisions in this Coverage Part or
      all coverage under all forms and endorsements             Policy are hereby amended to remove reference to
      that comprise this Coverage Part or Policy, includ-       bacteria:
      ing but not limited to forms or endorsements that          1. Exclusion of "Fungus", Wet Rot, Dry Rot And
      cover property damage to buildings or personal                Bacteria; and
      property and forms or endorsements that cover
      business income, extra expense or action of civil          2. Additional Coverage – Limited Coverage for
      authority.                                                    "Fungus", Wet Rot, Dry Rot And Bacteria, in-
                                                                    cluding any endorsement increasing the scope
   B. We will not pay for loss or damage caused by or               or amount of coverage.
      resulting from any virus, bacterium or other micro-
      organism that induces or is capable of inducing        E. The terms of the exclusion in Paragraph B., or the
      physical distress, illness or disease.                    inapplicability of this exclusion to a particular loss,
                                                                do not serve to create coverage for any loss that
      However, this exclusion does not apply to loss or         would otherwise be excluded under this Coverage
      damage caused by or resulting from "fungus", wet          Part or Policy.
      rot or dry rot. Such loss or damage is addressed in
      a separate exclusion in this Coverage Part or Poli-
      cy.
   C. With respect to any loss or damage subject to the
      exclusion in Paragraph B., such exclusion super-
      sedes any exclusion relating to "pollutants".




CP 01 40 07 06                               © ISO Properties, Inc., 2006                                 Page 1 of 1
                                                 ORIGINAL
  Case 1:20-cv-23017-DPG Document 1 Entered on FLSD Docket 07/22/2020 Page 49 of 113


    POLICY NUMBER: BC001981                                                             COMMERCIAL PROPERTY
                                                                                                CP 04 11 10 12
         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                  PROTECTIVE SAFEGUARDS
   This endorsement modifies insurance provided under the following:

      COMMERCIAL PROPERTY COVERAGE PART
      STANDARD PROPERTY POLICY
                                      SCHEDULE
                          Prem.                      Bldg.                   Protective Safeguards
                          No.                         No.                    Symbols Applicable
                      1                          1                                    P-2
                      2                          1                                    P-2




    Describe any "P-9":



    * Information required to complete this Schedule, if not shown on this endorsement, will be shown in the Declara-
    tions.

   A. The following is added to the Commercial Property                  (2) Hydrants, standpipes and outlets.
      Conditions:                                                    "P-2" Automatic Fire Alarm, protecting the
      Protective Safeguards                                          entire building, that is:
      1. As a condition of this insurance, you are                   a. Connected to a central station; or
         required to maintain the protective devices or              b. Reporting to a public or private fire alarm
         services listed in the Schedule above.                           station.
      2. The protective safeguards to which this                     "P-3" Security Service, with a recording
         endorsement applies are identified by the                   system or watch clock, making hourly rounds
         following symbols:                                          covering the entire building, when the premises
         "P-1" Automatic Sprinkler System, including                 are not in actual operation.
         related supervisory services.                               "P-4" Service Contract with a privately owned
         Automatic Sprinkler System means:                           fire department providing fire protection service
         a. Any       automatic    fire    protective  or            to the described premises.
              extinguishing system, including connected:             "P-5" Automatic Commercial Cooking
             (1) Sprinklers and discharge nozzles;                   Exhaust And Extinguishing System installed
                                                                     on cooking appliances and having the following
             (2) Ducts, pipes, valves and fittings;                  components:
             (3) Tanks, their component parts and                    a. Hood:
                  supports; and
                                                                     b. Grease removal device;
             (4) Pumps and private fire protection mains.
                                                                     c. Duct system; and
         b. When supplied from an automatic fire
              protective system:                                     d. Wet chemical fire extinguishing equipment.
             (1) Non-automatic fire protective systems;              "P-9", the protective system described in the
                  and                                                Schedule.

CP 04 11 10 12                          © Insurance Services Office, Inc., 2011                           Page 1 of 2
                                                 ORIGINAL
  Case 1:20-cv-23017-DPG Document 1 Entered on FLSD Docket 07/22/2020 Page 50 of 113




   B. The following is added to the Exclusions section           2. Failed to maintain any protective safeguard
      of:                                                           listed in the Schedule above, and over which
      Causes Of Loss – Basic Form                                   you had control, in complete working order.
      Causes Of Loss – Broad Form                               If part of an Automatic Sprinkler System or
      Causes Of Loss – Special Form                             Automatic Commercial Cooking Exhaust And
      Mortgageholders Errors And Omissions Coverage             Extinguishing System is shut off due to breakage,
      Form                                                      leakage, freezing conditions or opening of sprinkler
      Standard Property Policy                                  heads, notification to us will not be necessary if
      We will not pay for loss or damage caused by or           you can restore full protection within 48 hours.
      resulting from fire if, prior to the fire, you:
      1. Knew of any suspension or impairment in any
          protective safeguard listed in the Schedule
          above and failed to notify us of that fact; or




Page 2 of 2                            © Insurance Services Office, Inc., 2011                         CP 04 11 10 12
                                                ORIGINAL
  Case 1:20-cv-23017-DPG Document 1 Entered on FLSD Docket 07/22/2020 Page 51 of 113


                                                                                         COMMERCIAL PROPERTY
                                                                                                 CP 10 30 10 12
                        CAUSES OF LOSS – SPECIAL FORM
  Words and phrases that appear in quotation marks have special meaning. Refer to Section G. Definitions.


  A. Covered Causes Of Loss                                             (4) Earth sinking (other than sinkhole
     When Special is shown in the Declarations,                              collapse), rising or shifting including soil
     Covered Causes of Loss means direct physical                            conditions which cause settling, cracking
     loss unless the loss is excluded or limited in this                     or other disarrangement of foundations
     policy.                                                                 or other parts of realty. Soil conditions
                                                                             include contraction, expansion, freezing,
  B. Exclusions                                                              thawing, erosion, improperly compacted
      1. We will not pay for loss or damage caused                           soil and the action of water under the
         directly or indirectly by any of the following.                     ground surface.
         Such loss or damage is excluded regardless of                   But if Earth Movement, as described in
         any other cause or event that contributes                       b.(1) through (4) above, results in fire or
         concurrently or in any sequence to the loss.                    explosion, we will pay for the loss or
         a. Ordinance Or Law                                             damage caused by that fire or explosion.
             The enforcement of or compliance with any                  (5) Volcanic eruption, explosion or effusion.
             ordinance or law:                                               But if volcanic eruption, explosion or
                                                                             effusion results in fire, building glass
            (1) Regulating the construction, use or
                 repair of any property; or                                  breakage or Volcanic Action, we will pay
                                                                             for the loss or damage caused by that
            (2) Requiring the tearing down of any                            fire, building glass breakage or Volcanic
                 property, including the cost of removing                    Action.
                 its debris.
                                                                             Volcanic Action means direct loss or
             This exclusion, Ordinance Or Law, applies                       damage resulting from the eruption of a
             whether the loss results from:                                  volcano when the loss or damage is
                (a) An ordinance or law that is enforced                     caused by:
                     even if the property has not been                      (a) Airborne volcanic blast or airborne
                     damaged; or                                                 shock waves;
                (b) The increased costs incurred to                         (b) Ash, dust or particulate matter; or
                     comply with an ordinance or law in
                                                                            (c) Lava flow.
                     the course of construction, repair,
                     renovation, remodeling or demolition                    With respect to coverage for Volcanic
                     of property, or removal of its debris,                  Action as set forth in (5)(a), (5)(b) and
                     following a physical loss to that                       (5)(c), all volcanic eruptions that occur
                     property.                                               within any 168-hour period will constitute
                                                                             a single occurrence.
         b. Earth Movement
                                                                             Volcanic Action does not include the
            (1) Earthquake, including tremors and
                                                                             cost to remove ash, dust or particulate
                 aftershocks and any earth sinking, rising
                 or shifting related to such event;                          matter that does not cause direct
                                                                             physical loss or damage to the
            (2) Landslide, including any earth sinking,                      described property.
                 rising or shifting related to such event;
                                                                         This exclusion applies regardless of
            (3) Mine subsidence, meaning subsidence                      whether any of the above, in Paragraphs
                 of a man-made mine, whether or not                      (1) through (5), is caused by an act of
                 mining activity has ceased;                             nature or is otherwise caused.




CP 10 30 10 12                           © Insurance Services Office, Inc., 2011                            Page 1 of 10
                                                  ORIGINAL
  Case 1:20-cv-23017-DPG Document 1 Entered on FLSD Docket 07/22/2020 Page 52 of 113


         c. Governmental Action                                        (3) Insurrection,      rebellion,    revolution,
            Seizure or destruction of property by order                      usurped power, or action taken by
            of governmental authority.                                       governmental authority in hindering or
                                                                             defending against any of these.
            But we will pay for loss or damage caused
            by or resulting from acts of destruction                 g. Water
            ordered by governmental authority and                      (1) Flood, surface water, waves (including
            taken at the time of a fire to prevent its                       tidal wave and tsunami), tides, tidal
            spread, if the fire would be covered under                       water, overflow of any body of water, or
            this Coverage Part.                                              spray from any of these, all whether or
         d. Nuclear Hazard                                                   not driven by wind (including storm
                                                                             surge);
            Nuclear reaction or radiation, or radioactive
            contamination, however caused.                             (2) Mudslide or mudflow;
            But if nuclear reaction or radiation, or                   (3) Water that backs up or overflows or is
            radioactive contamination, results in fire, we                   otherwise discharged from a sewer,
            will pay for the loss or damage caused by                        drain, sump, sump pump or related
            that fire.                                                       equipment;
         e. Utility Services                                           (4) Water under the ground surface
                                                                             pressing on, or flowing or seeping
            The failure of power, communication, water                       through:
            or other utility service supplied to the
            described premises, however caused, if the                      (a) Foundations, walls, floors or paved
            failure:                                                             surfaces;
           (1) Originates away from the described                           (b) Basements, whether paved or not; or
                 premises; or                                               (c) Doors, windows or other openings;
           (2) Originates at the described premises,                             or
                 but only if such failure involves                     (5) Waterborne        material    carried     or
                 equipment used to supply the utility                        otherwise moved by any of the water
                 service to the described premises from                      referred to in Paragraph (1), (3) or (4),
                 a source away from the described                            or material carried or otherwise moved
                 premises.                                                   by mudslide or mudflow.
            Failure of any utility service includes lack of             This exclusion applies regardless of
            sufficient capacity and reduction in supply.                whether any of the above, in Paragraphs
            Loss or damage caused by a surge of                         (1) through (5), is caused by an act of
            power is also excluded, if the surge would                  nature or is otherwise caused. An example
            not have occurred but for an event causing                  of a situation to which this exclusion applies
            a failure of power.                                         is the situation where a dam, levee, seawall
                                                                        or other boundary or containment system
            But if the failure or surge of power, or the                fails in whole or in part, for any reason, to
            failure of communication, water or other                    contain the water.
            utility service, results in a Covered Cause of
            Loss, we will pay for the loss or damage                    But if any of the above, in Paragraphs (1)
            caused by that Covered Cause of Loss.                       through (5), results in fire, explosion or
                                                                        sprinkler leakage, we will pay for the loss or
            Communication services include but are not                  damage caused by that fire, explosion or
            limited to service relating to Internet access              sprinkler leakage (if sprinkler leakage is a
            or access to any electronic, cellular or                    Covered Cause of Loss).
            satellite network.
                                                                     h. "Fungus", Wet Rot, Dry Rot And Bacteria
         f. War And Military Action
                                                                        Presence, growth, proliferation, spread or
           (1) War, including undeclared or civil war;                  any activity of "fungus", wet or dry rot or
           (2) Warlike action by a military force,                      bacteria.
                 including action in hindering or                       But if "fungus", wet or dry rot or bacteria
                 defending against an actual or expected                result in a "specified cause of loss", we will
                 attack, by any government, sovereign or                pay for the loss or damage caused by that
                 other authority using military personnel               "specified cause of loss".
                 or other agents; or




Page 2 of 10                             © Insurance Services Office, Inc., 2011                          CP 10 30 10 12
                                                  ORIGINAL
  Case 1:20-cv-23017-DPG Document 1 Entered on FLSD Docket 07/22/2020 Page 53 of 113


             This exclusion does not apply:                               (5) Nesting or infestation, or discharge or
            (1) When "fungus", wet or dry rot or                                release of waste products or secretions,
                 bacteria result from fire or lightning; or                     by insects, birds, rodents or other
                                                                                animals.
            (2) To the extent that coverage is provided
                 in the Additional Coverage, Limited                      (6) Mechanical         breakdown,      including
                 Coverage For "Fungus", Wet Rot, Dry                            rupture or bursting caused by centrifugal
                 Rot And Bacteria, with respect to loss or                      force. But if mechanical breakdown
                 damage by a cause of loss other than                           results in elevator collision, we will pay
                 fire or lightning.                                             for the loss or damage caused by that
                                                                                elevator collision.
         Exclusions B.1.a. through B.1.h. apply whether
         or not the loss event results in widespread                      (7) The following causes of loss to personal
         damage or affects a substantial area.                                  property:
      2. We will not pay for loss or damage caused by                          (a) Dampness         or      dryness      of
         or resulting from any of the following:                                    atmosphere;
         a. Artificially generated electrical, magnetic or                     (b) Changes in or extremes of
             electromagnetic energy that damages,                                   temperature; or
             disturbs, disrupts or otherwise interferes                        (c) Marring or scratching.
             with any:                                                     But if an excluded cause of loss that is
            (1) Electrical or electronic wire, device,                     listed in 2.d.(1) through (7) results in a
                 appliance, system or network; or                          "specified cause of loss" or building glass
            (2) Device, appliance, system or network                       breakage, we will pay for the loss or
                 utilizing cellular or satellite technology.               damage caused by that "specified cause of
                                                                           loss" or building glass breakage.
             For the purpose of this exclusion, electrical,
             magnetic or electromagnetic energy                         e. Explosion of steam boilers, steam pipes,
             includes but is not limited to:                               steam engines or steam turbines owned or
                                                                           leased by you, or operated under your
                (a) Electrical current, including arcing;                  control. But if explosion of steam boilers,
                (b) Electrical charge produced or                          steam pipes, steam engines or steam
                      conducted by a magnetic or                           turbines results in fire or combustion
                      electromagnetic field;                               explosion, we will pay for the loss or
                (c) Pulse of electromagnetic energy; or                    damage caused by that fire or combustion
                                                                           explosion. We will also pay for loss or
                (d) Electromagnetic             waves        or            damage caused by or resulting from the
                      microwaves.                                          explosion of gases or fuel within the furnace
             But if fire results, we will pay for the loss or              of any fired vessel or within the flues or
             damage caused by that fire.                                   passages through which the gases of
                                                                           combustion pass.
         b. Delay, loss of use or loss of market.
                                                                        f. Continuous or repeated seepage or leakage
         c. Smoke, vapor or gas from agricultural
                                                                           of water, or the presence or condensation
             smudging or industrial operations.
                                                                           of humidity, moisture or vapor, that occurs
          d.(1) Wear and tear;                                             over a period of 14 days or more.
            (2) Rust or other corrosion, decay,                         g. Water, other liquids, powder or molten
                 deterioration, hidden or latent defect or                 material that leaks or flows from plumbing,
                 any quality in property that causes it to                 heating, air conditioning or other equipment
                 damage or destroy itself;                                 (except fire protective systems) caused by
            (3) Smog;                                                      or resulting from freezing, unless:
            (4) Settling,       cracking,      shrinking     or           (1) You do your best to maintain heat in the
                 expansion;                                                     building or structure; or




CP 10 30 10 12                              © Insurance Services Office, Inc., 2011                           Page 3 of 10
                                                     ORIGINAL
  Case 1:20-cv-23017-DPG Document 1 Entered on FLSD Docket 07/22/2020 Page 54 of 113


            (2) You drain the equipment and shut off                        (b) To collapse caused by one or more
                 the supply if the heat is not maintained.                       of the following:
         h. Dishonest or criminal act (including theft) by                       (i) The "specified causes of loss";
             you, any of your partners, members,                                (ii) Breakage of building glass;
             officers, managers, employees (including
             temporary employees and leased workers),                          (iii) Weight of rain that collects on a
             directors,     trustees      or     authorized                          roof; or
             representatives, whether acting alone or in                       (iv) Weight of people or personal
             collusion with each other or with any other                             property.
             party; or theft by any person to whom you                l. Discharge, dispersal, seepage, migration,
             entrust the property for any purpose,                       release or escape of "pollutants" unless the
             whether acting alone or in collusion with                   discharge, dispersal, seepage, migration,
             any other party.                                            release or escape is itself caused by any of
             This exclusion:                                             the "specified causes of loss". But if the
            (1) Applies whether or not an act occurs                     discharge, dispersal, seepage, migration,
                 during your normal hours of operation;                  release or escape of "pollutants" results in a
                                                                         "specified cause of loss", we will pay for the
            (2) Does not apply to acts of destruction by                 loss or damage caused by that "specified
                 your employees (including temporary                     cause of loss".
                 employees and leased workers) or
                 authorized representatives; but theft by                This exclusion, I., does not apply to
                 your employees (including temporary                     damage to glass caused by chemicals
                 employees and leased workers) or                        applied to the glass.
                 authorized representatives is not                   m. Neglect of an insured to use all reasonable
                 covered.                                                means to save and preserve property from
          i. Voluntary parting with any property by you                  further damage at and after the time of loss.
             or anyone else to whom you have entrusted            3. We will not pay for loss or damage caused by
             the property if induced to do so by any                 or resulting from any of the following, 3.a.
             fraudulent scheme, trick, device or false               through 3.c. But if an excluded cause of loss
             pretense.                                               that is listed in 3.a. through 3.c. results in a
          j. Rain, snow, ice or sleet to personal                    Covered Cause of Loss, we will pay for the
             property in the open.                                   loss or damage caused by that Covered Cause
                                                                     of Loss.
         k. Collapse, including any of the following
             conditions of property or any part of the                a. Weather conditions. But this exclusion only
             property:                                                   applies if weather conditions contribute in
                                                                         any way with a cause or event excluded in
            (1) An abrupt falling down or caving in;                     Paragraph 1. above to produce the loss or
            (2) Loss of structural integrity, including                  damage.
                 separation of parts of the property or              b. Acts or decisions, including the failure to act
                 property in danger of falling down or                   or decide, of any person, group,
                 caving in; or                                           organization or governmental body.
            (3) Any cracking, bulging, sagging, bending,              c. Faulty, inadequate or defective:
                 leaning, settling, shrinkage or expansion
                 as such condition relates to (1) or (2)                (1) Planning,         zoning,    development,
                 above.                                                      surveying, siting;
             But if collapse results in a Covered Cause                 (2) Design, specifications, workmanship,
             of Loss at the described premises, we will                      repair,      construction,     renovation,
             pay for the loss or damage caused by that                       remodeling, grading, compaction;
             Covered Cause of Loss.                                     (3) Materials used in repair, construction,
             This exclusion, k., does not apply:                             renovation or remodeling; or
                (a) To the extent that coverage is                      (4) Maintenance;
                     provided under the Additional                       of part or all of any property on or off the
                     Coverage, Collapse; or                              described premises.




Page 4 of 10                             © Insurance Services Office, Inc., 2011                          CP 10 30 10 12
                                                  ORIGINAL
  Case 1:20-cv-23017-DPG Document 1 Entered on FLSD Docket 07/22/2020 Page 55 of 113


      4. Special Exclusions                                             (5) Any other consequential loss.
         The following provisions apply only to the                   b. Leasehold Interest Coverage Form
         specified Coverage Forms:                                      (1) Paragraph B.1.a., Ordinance Or Law,
         a. Business Income (And Extra Expense)                              does not apply to insurance under this
            Coverage Form, Business Income                                   Coverage Form.
            (Without Extra Expense) Coverage Form,                      (2) We will not pay for any loss caused by:
            Or Extra Expense Coverage Form
                                                                            (a) Your cancelling the lease;
            We will not pay for:
                                                                           (b) The         suspension,       lapse    or
           (1) Any loss caused by or resulting from:                             cancellation of any license; or
                (a) Damage or destruction of "finished                      (c) Any other consequential loss.
                     stock"; or
                                                                      c. Legal Liability Coverage Form
               (b) The time required to reproduce
                     "finished stock".                                  (1) The following exclusions do not apply to
                                                                             insurance under this Coverage Form:
                 This exclusion does not apply to Extra
                 Expense.                                                   (a) Paragraph B.1.a. Ordinance Or Law;
           (2) Any loss caused by or resulting from                        (b) Paragraph B.1.c. Governmental
                 direct physical loss or damage to radio                         Action;
                 or television antennas (including satellite                (c) Paragraph B.1.d. Nuclear Hazard;
                 dishes) and their lead-in wiring, masts or                (d) Paragraph B.1.e. Utility Services;
                 towers.                                                         and
           (3) Any increase of loss caused by or                            (e) Paragraph B.1.f. War And Military
                 resulting from:                                                 Action.
                (a) Delay in rebuilding, repairing or                   (2) The following additional exclusions apply
                     replacing the property or resuming                      to insurance under this Coverage Form:
                     "operations", due to interference at
                     the location of the rebuilding, repair                 (a) Contractual Liability
                     or replacement by strikers or other                         We will not defend any claim or
                     persons; or                                                 "suit", or pay damages that you are
               (b) Suspension, lapse or cancellation of                          legally liable to pay, solely by reason
                     any license, lease or contract. But if                      of your assumption of liability in a
                     the suspension, lapse or cancellation                       contract or agreement. But this
                     is     directly   caused     by    the                      exclusion does not apply to a written
                     "suspension" of "operations", we will                       lease agreement in which you have
                     cover such loss that affects your                           assumed liability for building damage
                     Business Income during the "period                          resulting from an actual or attempted
                     of restoration" and any extension of                        burglary or robbery, provided that:
                     the "period of restoration" in                              (i) Your assumption of liability was
                     accordance with the terms of the                                executed prior to the accident;
                     Extended         Business      Income                           and
                     Additional      Coverage    and    the
                                                                                (ii) The building is Covered Property
                     Extended Period Of Indemnity
                                                                                     under this Coverage Form.
                     Optional Coverage or any variation
                     of these.                                             (b) Nuclear Hazard
           (4) Any Extra Expense caused by or                                    We will not defend any claim or
                 resulting from suspension, lapse or                             "suit", or pay any damages, loss,
                 cancellation of any license, lease or                           expense or obligation, resulting from
                 contract beyond the "period of                                  nuclear reaction or radiation, or
                 restoration".                                                   radioactive contamination, however
                                                                                 caused.




CP 10 30 10 12                            © Insurance Services Office, Inc., 2011                           Page 5 of 10
                                                   ORIGINAL
  Case 1:20-cv-23017-DPG Document 1 Entered on FLSD Docket 07/22/2020 Page 56 of 113


     5. Additional Exclusion                                         d. Building materials and supplies not
        The following provisions apply only to the                        attached as part of the building or structure,
        specified property:                                               caused by or resulting from theft.
        Loss Or Damage To Products                                        However, this limitation does not apply to:
        We will not pay for loss or damage to any                        (1) Building materials and supplies held for
        merchandise, goods or other product caused                            sale by you, unless they are insured
        by or resulting from error or omission by any                         under the Builders Risk Coverage Form;
        person or entity (including those having                              or
        possession under an arrangement where work                       (2) Business Income Coverage or Extra
        or a portion of the work is outsourced) in any                        Expense Coverage.
        stage of the development, production or use of               e. Property that is missing, where the only
        the product, including planning, testing,                         evidence of the loss or damage is a
        processing,         packaging,         installation,              shortage disclosed on taking inventory, or
        maintenance or repair. This exclusion applies                     other instances where there is no physical
        to any effect that compromises the form,                          evidence to show what happened to the
        substance or quality of the product. But if such                  property.
        error or omission results in a Covered Cause of
        Loss, we will pay for the loss or damage                      f. Property that has been transferred to a
        caused by that Covered Cause of Loss.                             person or to a place outside the described
                                                                          premises on the basis of unauthorized
  C. Limitations                                                          instructions.
     The following limitations apply to all policy forms             g. Lawns, trees, shrubs or plants which are
     and endorsements, unless otherwise stated:                           part of a vegetated roof, caused by or
     1. We will not pay for loss of or damage to                          resulting from:
        property, as described and limited in this                       (1) Dampness or dryness of atmosphere or
        section. In addition, we will not pay for any loss                    of soil supporting the vegetation;
        that is a consequence of loss or damage as
        described and limited in this section.                           (2) Changes in or extremes of temperature;
        a. Steam boilers, steam pipes, steam engines                     (3) Disease;
            or steam turbines caused by or resulting                     (4) Frost or hail; or
            from any condition or event inside such                      (5) Rain, snow, ice or sleet.
            equipment. But we will pay for loss of or
            damage to such equipment caused by or                 2. We will not pay for loss of or damage to the
            resulting from an explosion of gases or fuel             following types of property unless caused by
            within the furnace of any fired vessel or                the "specified causes of loss" or building glass
            within the flues or passages through which               breakage:
            the gases of combustion pass.                            a. Animals, and then only if they are killed or
        b. Hot water boilers or other water heating                       their destruction is made necessary.
            equipment caused by or resulting from any                b. Fragile articles such as statuary, marbles,
            condition or event inside such boilers or                     chinaware and porcelains, if broken. This
            equipment, other than an explosion.                           restriction does not apply to:
        c. The interior of any building or structure, or                 (1) Glass; or
            to personal property in the building or
                                                                         (2) Containers of property held for sale.
            structure, caused by or resulting from rain,
            snow, sleet, ice, sand or dust, whether                  c. Builders' machinery, tools and equipment
            driven by wind or not, unless:                                owned by you or entrusted to you, provided
                                                                          such property is Covered Property.
           (1) The building or structure first sustains
                damage by a Covered Cause of Loss to                      However, this limitation does not apply:
                its roof or walls through which the rain,                (1) If the property is located on or within
                snow, sleet, ice, sand or dust enters; or                     100 feet of the described premises,
           (2) The loss or damage is caused by or                             unless the premises is insured under the
                results from thawing of snow, sleet or                        Builders Risk Coverage Form; or
                ice on the building or structure.                        (2) To Business Income Coverage or to
                                                                              Extra Expense Coverage.




Page 6 of 10                             © Insurance Services Office, Inc., 2011                          CP 10 30 10 12
                                                  ORIGINAL
  Case 1:20-cv-23017-DPG Document 1 Entered on FLSD Docket 07/22/2020 Page 57 of 113


     3. The special limit shown for each category, a.             2. We will pay for direct physical loss or damage
         through d., is the total limit for loss of or               to Covered Property, caused by abrupt
         damage to all property in that category. The                collapse of a building or any part of a building
         special limit applies to any one occurrence of              that is insured under this Coverage Form or
         theft, regardless of the types or number of                 that contains Covered Property insured under
         articles that are lost or damaged in that                   this Coverage Form, if such collapse is caused
         occurrence. The special limits are (unless a                by one or more of the following:
         higher limit is shown in the Declarations):                 a. Building decay that is hidden from view,
          a. $2,500 for furs, fur garments and garments                  unless the presence of such decay is
              trimmed with fur.                                          known to an insured prior to collapse;
         b. $2,500 for jewelry, watches, watch                       b. Insect or vermin damage that is hidden
              movements, jewels, pearls, precious and                    from view, unless the presence of such
              semiprecious stones, bullion, gold, silver,                damage is known to an insured prior to
              platinum and other precious alloys or                      collapse;
              metals. This limit does not apply to jewelry           c. Use of defective material or methods in
              and watches worth $100 or less per item.                   construction, remodeling or renovation if the
          c. $2,500 for patterns, dies, molds and forms.                 abrupt collapse occurs during the course of
         d. $250 for stamps, tickets, including lottery                  the construction, remodeling or renovation.
              tickets held for sale, and letters of credit.          d. Use of defective material or methods in
         These special limits are part of, not in addition               construction, remodeling or renovation if the
         to, the Limit of Insurance applicable to the                    abrupt      collapse    occurs    after    the
         Covered Property.                                               construction, remodeling or renovation is
                                                                         complete, but only if the collapse is caused
         This limitation, C.3., does not apply to                        in part by:
         Business Income Coverage or to Extra
         Expense Coverage.                                              (1) A cause of loss listed in 2.a. or 2.b.;
     4. We will not pay the cost to repair any defect to                (2) One or more of the "specified causes of
         a system or appliance from which water, other                       loss";
         liquid, powder or molten material escapes. But                 (3) Breakage of building glass;
         we will pay the cost to repair or replace                      (4) Weight of people or personal property;
         damaged parts of fire-extinguishing equipment                       or
         if the damage:
                                                                        (5) Weight of rain that collects on a roof.
          a. Results in discharge of any substance from
              an automatic fire protection system; or             3. This Additional Coverage – Collapse does
                                                                     not apply to:
         b. Is directly caused by freezing.
                                                                     a. A building or any part of a building that is in
         However, this limitation does not apply to                      danger of falling down or caving in;
         Business Income Coverage or to Extra
         Expense Coverage.                                           b. A part of a building that is standing, even if
                                                                         it has separated from another part of the
  D. Additional Coverage – Collapse                                      building; or
     The coverage provided under this Additional                     c. A building that is standing or any part of a
     Coverage, Collapse, applies only to an abrupt                       building that is standing, even if it shows
     collapse as described and limited in D.1. through                   evidence of cracking, bulging, sagging,
     D.7.                                                                bending, leaning, settling, shrinkage or
     1. For the purpose of this Additional Coverage,                     expansion.
         Collapse, abrupt collapse means an abrupt                4. With respect to the following property:
         falling down or caving in of a building or any
         part of a building with the result that the                 a. Outdoor radio or television antennas
         building or part of the building cannot be                      (including satellite dishes) and their lead-in
         occupied for its intended purpose.                              wiring, masts or towers;




CP 10 30 10 12                           © Insurance Services Office, Inc., 2011                           Page 7 of 10
                                                  ORIGINAL
  Case 1:20-cv-23017-DPG Document 1 Entered on FLSD Docket 07/22/2020 Page 58 of 113


           b.   Awnings, gutters and downspouts;                 E. Additional Coverage – Limited Coverage For
           c.   Yard fixtures;                                      "Fungus", Wet Rot, Dry Rot And Bacteria
           d.   Outdoor swimming pools;                             1. The coverage described in E.2. and E.6. only
                                                                       applies when the "fungus", wet or dry rot or
           e.   Fences;                                                bacteria are the result of one or more of the
           f.   Piers, wharves and docks;                              following causes that occur during the policy
                                                                       period and only if all reasonable means were
           g.   Beach       or      diving    platforms    or
                appurtenances;                                         used to save and preserve the property from
                                                                       further damage at the time of and after that
           h. Retaining walls; and                                     occurrence:
             i. Walks, roadways and other paved surfaces;               a. A "specified cause of loss" other than fire or
           if an abrupt collapse is caused by a cause of                   lightning; or
           loss listed in 2.a. through 2.d., we will pay for           b. Flood, if the Flood Coverage Endorsement
           loss or damage to that property only if:                        applies to the affected premises.
               (1) Such loss or damage is a direct result of           This Additional Coverage does not apply to
                    the abrupt collapse of a building insured          lawns, trees, shrubs or plants which are part of
                    under this Coverage Form; and                      a vegetated roof.
               (2) The property is Covered Property under           2. We will pay for loss or damage by "fungus",
                    this Coverage Form.                                wet or dry rot or bacteria. As used in this
      5.   If personal property abruptly falls down or                 Limited Coverage, the term loss or damage
           caves in and such collapse is not the result of             means:
           abrupt collapse of a building, we will pay for               a. Direct physical loss or damage to Covered
           loss or damage to Covered Property caused by                    Property caused by "fungus", wet or dry rot
           such collapse of personal property only if:                     or bacteria, including the cost of removal of
            a. The collapse of personal property was                       the "fungus", wet or dry rot or bacteria;
                caused by a cause of loss listed in 2.a.               b. The cost to tear out and replace any part of
                through 2.d.;                                              the building or other property as needed to
           b. The personal property which collapses is                     gain access to the "fungus", wet or dry rot
                inside a building; and                                     or bacteria; and
            c. The property which collapses is not of a                 c. The cost of testing performed after removal,
                kind listed in 4., regardless of whether that              repair, replacement or restoration of the
                kind of property is considered to be                       damaged property is completed, provided
                personal property or real property.                        there is a reason to believe that "fungus",
                                                                           wet or dry rot or bacteria are present.
           The coverage stated in this Paragraph 5. does
           not apply to personal property if marring and/or         3. The coverage described under E.2. of this
           scratching is the only damage to that personal              Limited Coverage is limited to $15,000.
           property caused by the collapse.                            Regardless of the number of claims, this limit is
                                                                       the most we will pay for the total of all loss or
      6.   This Additional Coverage, Collapse, does not                damage arising out of all occurrences of
           apply to personal property that has not abruptly            "specified causes of loss" (other than fire or
           fallen down or caved in, even if the personal               lightning) and Flood which take place in a
           property shows evidence of cracking, bulging,               12-month period (starting with the beginning of
           sagging, bending, leaning, settling, shrinkage              the present annual policy period). With respect
           or expansion.                                               to a particular occurrence of loss which results
      7.   This Additional Coverage, Collapse, will not                in "fungus", wet or dry rot or bacteria, we will
           increase the Limits of Insurance provided in                not pay more than a total of $15,000 even if the
           this Coverage Part.                                         "fungus", wet or dry rot or bacteria continue to
      8.   The term Covered Cause of Loss includes the                 be present or active, or recur, in a later policy
           Additional Coverage, Collapse, as described                 period.
           and limited in D.1. through D.7.




Page 8 of 10                               © Insurance Services Office, Inc., 2011                          CP 10 30 10 12
                                                    ORIGINAL
  Case 1:20-cv-23017-DPG Document 1 Entered on FLSD Docket 07/22/2020 Page 59 of 113


      4. The coverage provided under this Limited              F. Additional Coverage Extensions
         Coverage does not increase the applicable                1. Property In Transit
         Limit of Insurance on any Covered Property. If
         a particular occurrence results in loss or                  This Extension applies only to your personal
         damage by "fungus", wet or dry rot or bacteria,             property to which this form applies.
         and other loss or damage, we will not pay                    a. You may extend the insurance provided by
         more, for the total of all loss or damage, than                  this Coverage Part to apply to your
         the applicable Limit of Insurance on the                         personal property (other than property in
         affected Covered Property.                                       the care, custody or control of your
         If there is covered loss or damage to Covered                    salespersons) in transit more than 100 feet
         Property, not caused by "fungus", wet or dry                     from the described premises. Property must
         rot or bacteria, loss payment will not be limited                be in or on a motor vehicle you own, lease
         by the terms of this Limited Coverage, except                    or operate while between points in the
         to the extent that "fungus", wet or dry rot or                   coverage territory.
         bacteria cause an increase in the loss. Any                 b. Loss or damage must be caused by or
         such increase in the loss will be subject to the                 result from one of the following causes of
         terms of this Limited Coverage.                                  loss:
      5. The terms of this Limited Coverage do not                       (1) Fire, lightning, explosion, windstorm or
         increase or reduce the coverage provided                             hail, riot or civil commotion, or
         under Paragraph F.2. (Water Damage, Other                            vandalism.
         Liquids, Powder Or Molten Material Damage)                      (2) Vehicle collision, upset or overturn.
         of this Causes Of Loss form or under the                             Collision means accidental contact of
         Additional Coverage, Collapse.                                       your vehicle with another vehicle or
      6. The following, 6.a. or 6.b., applies only if                         object. It does not mean your vehicle's
         Business Income and/or Extra Expense                                 contact with the roadbed.
         Coverage applies to the described premises                      (3) Theft of an entire bale, case or package
         and only if the "suspension" of "operations"                         by forced entry into a securely locked
         satisfies all terms and conditions of the                            body or compartment of the vehicle.
         applicable Business Income and/or Extra                              There must be visible marks of the
         Expense Coverage Form:                                               forced entry.
          a. If the loss which resulted in "fungus", wet or           c. The most we will pay for loss or damage
             dry rot or bacteria does not in itself                       under this Extension is $5,000.
             necessitate a "suspension" of "operations",
             but such "suspension" is necessary due to               This Coverage Extension is additional
             loss or damage to property caused by                    insurance.        The     Additional   Condition,
             "fungus", wet or dry rot or bacteria, then our          Coinsurance, does not apply to this Extension.
             payment under Business Income and/or                 2. Water Damage, Other Liquids, Powder Or
             Extra Expense is limited to the amount of               Molten Material Damage
             loss and/or expense sustained in a period
             of not more than 30 days. The days need                 If loss or damage caused by or resulting from
                                                                     covered water or other liquid, powder or molten
             not be consecutive.
                                                                     material damage loss occurs, we will also pay
         b. If a covered "suspension" of "operations"                the cost to tear out and replace any part of the
             was caused by loss or damage other than                 building or structure to repair damage to the
             "fungus", wet or dry rot or bacteria but                system or appliance from which the water or
             remediation of "fungus", wet or dry rot or              other substance escapes. This Coverage
             bacteria prolongs the "period of restoration",          Extension does not increase the Limit of
             we will pay for loss and/or expense                     Insurance.
             sustained during the delay (regardless of
                                                                  3. Glass
             when such a delay occurs during the
             "period of restoration"), but such coverage              a. We will pay for expenses incurred to put up
             is limited to 30 days. The days need not be                  temporary plates or board up openings if
             consecutive.                                                 repair or replacement of damaged glass is
                                                                          delayed.




CP 10 30 10 12                           © Insurance Services Office, Inc., 2011                          Page 9 of 10
                                                  ORIGINAL
  Case 1:20-cv-23017-DPG Document 1 Entered on FLSD Docket 07/22/2020 Page 60 of 113


        b. We will pay for expenses incurred to                      c. Water damage means:
             remove or replace obstructions when                       (1) Accidental discharge or leakage of water
             repairing or replacing glass that is part of a                 or steam as the direct result of the
             building. This does not include removing or                    breaking apart or cracking of a
             replacing window displays.                                     plumbing, heating, air conditioning or
        This Coverage Extension F.3. does not                               other system or appliance (other than a
        increase the Limit of Insurance.                                    sump system including its related
  G. Definitions                                                            equipment and parts), that is located on
                                                                            the described premises and contains
     1. "Fungus" means any type or form of fungus,                          water or steam; and
        including mold or mildew, and any mycotoxins,
        spores, scents or by-products produced or                      (2) Accidental discharge or leakage of water
        released by fungi.                                                  or waterborne material as the direct
                                                                            result of the breaking apart or cracking
     2. "Specified causes of loss" means the following:                     of a water or sewer pipe that is located
        fire; lightning; explosion; windstorm or hail;                      off the described premises and is part of
        smoke; aircraft or vehicles; riot or civil                          a municipal potable water supply system
        commotion;          vandalism;     leakage    from                  or municipal sanitary sewer system, if
        fire-extinguishing equipment; sinkhole collapse;                    the breakage or cracking is caused by
        volcanic action; falling objects; weight of snow,                   wear and tear.
        ice or sleet; water damage.
                                                                        But water damage does not include loss or
         a. Sinkhole collapse means the sudden                          damage otherwise excluded under the
             sinking or collapse of land into underground               terms of the Water Exclusion. Therefore, for
             empty spaces created by the action of                      example, there is no coverage under this
             water on limestone or dolomite. This cause                 policy in the situation in which discharge or
             of loss does not include:                                  leakage of water results from the breaking
            (1) The cost of filling sinkholes; or                       apart or cracking of a pipe which was
                                                                        caused by or related to weather-induced
            (2) Sinking or collapse of land into
                                                                        flooding,    even if       wear and tear
                 man-made underground cavities.
                                                                        contributed to the breakage or cracking. As
        b. Falling objects does not include loss or                     another example, and also in accordance
             damage to:                                                 with the terms of the Water Exclusion, there
            (1) Personal property in the open; or                       is no coverage for loss or damage caused
                                                                        by or related to weather-induced flooding
            (2) The interior of a building or structure, or             which follows or is exacerbated by pipe
                 property inside a building or structure,               breakage or cracking attributable to wear
                 unless the roof or an outside wall of the              and tear.
                 building or structure is first damaged by
                 a falling object.                                      To the extent that accidental discharge or
                                                                        leakage of water falls within the criteria set
                                                                        forth in c.(1) or c.(2) of this definition of
                                                                        "specified causes of loss," such water is not
                                                                        subject to the provisions of the Water
                                                                        Exclusion which preclude coverage for
                                                                        surface water or water under the surface of
                                                                        the ground.




Page 10 of 10                            © Insurance Services Office, Inc., 2011                         CP 10 30 10 12
                                                  ORIGINAL
  Case 1:20-cv-23017-DPG Document 1 Entered on FLSD Docket 07/22/2020 Page 61 of 113


    POLICY NUMBER: BC001981                                                             COMMERCIAL PROPERTY
                                                                                                CP 10 54 06 07

         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                          WINDSTORM OR HAIL EXCLUSION
   This endorsement modifies insurance provided under the following:

      CAUSES OF LOSS – BASIC FORM
      CAUSES OF LOSS – BROAD FORM
      CAUSES OF LOSS – SPECIAL FORM
      STANDARD PROPERTY POLICY

                                                      SCHEDULE

                         Premises Number                                           Building Number
                         1                                                          1

                         2                                                          1



    Information required to complete this Schedule, if not shown above, will be shown in the Declarations.


   With respect to the location(s) indicated in the Sched-     B. The terms of the Windstorm Or Hail exclusion, or
   ule, the following provisions apply.                           the inapplicability of this exclusion to a particular
   A. The following is added to the Exclusions section            loss, do not serve to create coverage for any loss
      and is therefore not a Covered Cause of Loss:               that would otherwise be excluded under this poli-
                                                                  cy.
      WINDSTORM OR HAIL
                                                               C. Under Additional Coverage – Collapse, in the
      We will not pay for loss or damage:                         Causes Of Loss – Broad Form, Windstorm or Hail
       1. Caused directly or indirectly by Windstorm or           is deleted from Paragraph 2.a.
          Hail, regardless of any other cause or event         D. In the Causes Of Loss – Special Form, Windstorm
          that contributes concurrently or in any se-             or Hail is deleted from the "specified causes of
          quence to the loss or damage; or                        loss".
       2. Caused by rain, snow, sand or dust, whether          E. Under Additional Coverage Extensions – Prop-
          driven by wind or not, if that loss or damage           erty In Transit, in the Causes Of Loss – Special
          would not have occurred but for the Windstorm           Form, Windstorm or Hail is deleted from Para-
          or Hail.                                                graph b.(1).
          But if Windstorm or Hail results in a cause of
          loss other than rain, snow, sand or dust, and
          that resulting cause of loss is a Covered Cause
          of Loss, we will pay for the loss or damage
          caused by such Covered Cause of Loss. For
          example, if the Windstorm or Hail damages a
          heating system and fire results, the loss or
          damage attributable to the fire is covered sub-
          ject to any other applicable policy provisions.




CP 10 54 06 07                                © ISO Properties, Inc., 2007                                   Page 1 of 1
                                                  ORIGINAL
  Case 1:20-cv-23017-DPG Document 1 Entered on FLSD Docket 07/22/2020 Page 62 of 113




                                FUNGUS, WET ROT, DRY ROT, AND
                                    BACTERIA EXCLUSION

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.



      This endorsement modifies insurance provided under the following:

              CAUSES OF LOSS – BASIC FORM
              CAUSES OF LOSS - BROAD FORM
              CAUSES OF LOSS – SPECIAL FORM



      A. Exclusion titled “Fungus”, Wet Rot, Dry Rot And Bacteria and Additional Coverage – Limited
         Coverage For “Fungus, Wet Rot, Dry Rot and Bacteria are deleted.

      B. The following is added to Exclusions:
         We will not pay for loss or damage caused by or resulting from “fungus”, wet rot, dry rot, or bacteria.




GLK 4040 PR 08 09                         ORIGINAL                                                       Page 1 of 1
   Case 1:20-cv-23017-DPG Document 1 Entered on FLSD Docket 07/22/2020 Page 63 of 113



                                                                            IL 01 75 09 07

         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

          FLORIDA CHANGES – LEGAL ACTION AGAINST US
   This endorsement modifies insurance provided under the following:

      CAPITAL ASSETS PROGRAM (OUTPUT POLICY) COVERAGE PART
      COMMERCIAL INLAND MARINE COVERAGE PART
      COMMERCIAL PROPERTY COVERAGE PART
      EQUIPMENT BREAKDOWN COVERAGE PART
      FARM COVERAGE PART

   The following replaces the second paragraph of the
   Legal Action Against Us Condition:
   LEGAL ACTION AGAINST US
   Legal action against us involving direct physical loss
   or damage to property must be brought within 5 years
   from the date the loss occurs.




IL 01 75 09 07                               © ISO Properties, Inc., 2006       Page 1 of 1
                                                 ORIGINAL
  Case 1:20-cv-23017-DPG Document 1 Entered on FLSD Docket 07/22/2020 Page 64 of 113




                                                                                                       IL 02 55 04 15

         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                      FLORIDA CHANGES – CANCELLATION
                             AND NONRENEWAL

   This endorsement modifies insurance provided under the following:

      CAPITAL ASSETS PROGRAM (OUTPUT POLICY) COVERAGE PART
      COMMERCIAL INLAND MARINE COVERAGE PART
      COMMERCIAL PROPERTY COVERAGE PART
      CRIME AND FIDELITY COVERAGE PART
      EQUIPMENT BREAKDOWN COVERAGE PART
      FARM COVERAGE PART
      STANDARD PROPERTY POLICY



   A. Paragraph 2. of the Cancellation Common Policy                 c. We may not cancel:
      Condition is replaced by the following:                           (1) On the basis of property insurance
      2. Cancellation For Policies In Effect 90 Days                        claims that are the result of an act of
         Or Less                                                            God, unless we can demonstrate, by
         a. If this policy has been in effect for 90 days                   claims frequency or otherwise, that you
             or less, we may cancel this policy by                          have failed to take action reasonably
             mailing or delivering to the first Named                       necessary as requested by us to
             Insured written notice of cancellation,                        prevent recurrence of damage to the
             accompanied by the specific reasons for                        insured property; or
             cancellation, at least:                                    (2) Solely on the basis of a single property
            (1) 10 days before the effective date of                        insurance claim which is the result of
                  cancellation if we cancel for nonpayment                  water damage, unless we can
                  of premium; or                                            demonstrate that you have failed to take
                                                                            action reasonably requested by us to
            (2) 20 days before the effective date of                        prevent a future similar occurrence of
                  cancellation if we cancel for any other                   damage to the insured property.
                  reason, except we may cancel
                  immediately if there has been:              B. Paragraph 5. of the Cancellation Common Policy
                                                                 Condition is replaced by the following:
                (a) A       material    misstatement    or
                      misrepresentation; or                      5. If this policy is cancelled, we will send the first
                                                                    Named Insured any premium refund due. If we
                (b) A failure to comply with underwriting           cancel, the refund will be pro rata. If the first
                      requirements established by the               Named Insured cancels, the refund may be
                      insurer.                                      less than pro rata. If the return premium is not
         b. However, Paragraph 2.a.(2) does not apply               refunded with the notice of cancellation or
             to a first Named Insured whose residential             when this policy is returned to us, we will mail
             structure has been insured by us or an                 the refund within 15 working days after the
             affiliated insurer for at least a five-year            date cancellation takes effect, unless this is an
             period immediately prior to the date of                audit policy.
             written notice. Instead, refer to Paragraph
             C.7.b.(4) of this endorsement.




IL 02 55 04 15                          © Insurance Services Office, Inc., 2014                            Page 1 of 4
                                                   ORIGINAL
  Case 1:20-cv-23017-DPG Document 1 Entered on FLSD Docket 07/22/2020 Page 65 of 113




        If this is an audit policy, then, subject to your             (8) The cancellation of some or all of our
        full cooperation with us or our agent in securing                  policies is necessary to protect the best
        the necessary data for audit, we will return any                   interests of the public or policyholders
        premium refund due within 90 days of the date                      and such cancellation is approved by
        cancellation takes effect. If our audit is not                     the Florida Office of Insurance
        completed within this time limitation, then we                     Regulation.
        shall accept your own audit, and any premium                b. If we cancel this policy for any of these
        refund due shall be mailed within 10 working                   reasons, we will mail or deliver to the first
        days of receipt of your audit.                                 Named        Insured     written  notice    of
        The cancellation will be effective even if we                  cancellation, accompanied by the specific
        have not made or offered a refund.                             reasons for cancellation, at least:
  C. The following is added to the Cancellation                       (1) 10 days before the effective date of
     Common Policy Condition:                                              cancellation if cancellation is for
     7. Cancellation For Policies In Effect For More                       nonpayment of premium;
        Than 90 Days                                                  (2) 45 days before the effective date of
        a. If this policy has been in effect for more                      cancellation if:
             than 90 days, we may cancel this policy                      (a) Cancellation is for one or more of the
             only for one or more of the following                             reasons stated in Paragraphs 7.a.(2)
             reasons:                                                          through 7.a.(7) above, and this policy
            (1) Nonpayment of premium;                                         does not cover a residential structure
                                                                               or its contents; or
            (2) The policy was obtained by a material
                misstatement;                                             (b) Cancellation is based on the reason
                                                                               stated in Paragraph 7.a.(8) above;
            (3) There has been a failure to comply with
                underwriting requirements established                 (3) 100 days before the effective date of
                by us within 90 days of the effective                      cancellation if:
                date of coverage;                                         (a) Cancellation is for one or more of the
            (4) There has been a substantial change in                         reasons stated in Paragraphs 7.a.(2)
                the risk covered by the policy;                                through 7.a.(7) above; and
            (5) The cancellation is for all insureds under                (b) This policy covers a residential
                such policies for a given class of                             structure or its contents, unless
                insureds;                                                      Paragraph 7.b.(4) applies.
            (6) On the basis of property insurance                         However, if cancellation is to become
                claims that are the result of an act of                    effective between June 1 and November
                God, if we can demonstrate, by claims                      30, we will mail or deliver to the first
                frequency or otherwise, that you have                      Named Insured written notice of
                failed to take action reasonably                           cancellation at least 100 days prior to
                necessary as requested by us to                            the effective date of cancellation or by
                prevent recurrence of damage to the                        June 1, whichever is earlier. Therefore,
                insured property;                                          when cancellation is to become effective
                                                                           between September 9 and November
            (7) On the basis of a single property                          30, we will mail or deliver to the first
                insurance claim which is the result of                     Named Insured written notice of
                water damage, if we can demonstrate                        cancellation by June 1; or
                that you have failed to take action
                reasonably requested by us to prevent a
                future similar occurrence of damage to
                the insured property; or




Page 2 of 4                                 © Insurance Services Office, Inc., 2014                     IL 02 55 04 15
                                                      ORIGINAL
  Case 1:20-cv-23017-DPG Document 1 Entered on FLSD Docket 07/22/2020 Page 66 of 113




            (4) 120 days before the effective date of                 d. 120 days prior to the effective date of
                  cancellation if:                                        nonrenewal if the first Named Insured's
                 (a) Cancellation is for one or more of the               residential structure has been insured by us
                      reasons stated in Paragraphs 7.a.(2)                or an affiliated insurer for at least a
                      through 7.a.(7) above; and                          five-year period immediately prior to the
                                                                          date of the written notice.
                 (b) The first Named Insured's residential
                      structure has been insured by us or          2. Any notice of nonrenewal will be mailed or
                      an affiliated insurer for at least a            delivered to the first Named Insured at the last
                      five-year period immediately prior to           mailing address known to us. If notice is
                      the date of the written notice.                 mailed, proof of mailing will be sufficient proof
                                                                      of notice.
         c. If this policy has been in effect for more
             than 90 days and covers a residential                 3. We may not refuse to renew this policy:
             structure or its contents, we may not cancel             a. On the basis of property insurance claims
             this policy based on credit information                      that are the result of an act of God, unless
             available in public records.                                 we can demonstrate, by claims frequency
   D. The following is added:                                             or otherwise, that you have failed to take
                                                                          action reasonably necessary as requested
      Nonrenewal                                                          by us to prevent recurrence of damage to
      1. If we decide not to renew this policy, we will                   the insured property;
         mail or deliver to the first Named Insured                   b. On the basis of filing of claims for sinkhole
         written notice of nonrenewal, accompanied by                     loss. However, we may refuse to renew this
         the specific reason for nonrenewal, at least:                    policy if:
         a. 45 days prior to the expiration of the policy                (1) The total of such property insurance
             if this policy does not cover a residential                      claim payments for this policy equals or
             structure or its contents, or if nonrenewal is                   exceeds the policy limits in effect on the
             for the reason stated in Paragraph D.5.; or                      date of loss for property damage to the
         b. 100 days prior to the expiration of the policy                    covered building; or
             if this policy covers a residential structure or            (2) You have failed to repair the structure in
             its contents, unless Subsection c. or d.                         accordance with the engineering
             applies.                                                         recommendations upon which any loss
         c. If this policy covers a residential structure or                  payment or policy proceeds were based;
             its contents and nonrenewal is to become                         or
             effective between June 1 and November                    c. Solely on the basis of a single property
             30, we will mail or deliver to the first Named               insurance claim which is the result of water
             Insured written notice of nonrenewal at                      damage, unless we can demonstrate that
             least 100 days prior to the effective date of                you have failed to take action reasonably
             nonrenewal or by June 1, whichever is                        requested by us to prevent a future similar
             earlier. Therefore, when nonrenewal is to                    occurrence of damage to the insured
             become effective between September 9                         property.
             and November 30, we will mail or deliver to
             the first Named Insured written notice of             4. Notwithstanding the provisions of Paragraph
             nonrenewal by June 1. If nonrenewal is due               D.3., we may refuse to renew this policy if this
             to a revision to this policy's coverage for              policy includes Sinkhole Loss coverage. If we
             sinkhole losses or catastrophic ground                   nonrenew this policy for purposes of removing
             cover collapse, pursuant to section                      Sinkhole Loss coverage, pursuant to section
             627.706, Florida Statutes, then this                     627.706, Florida Statutes, we will offer you a
             subsection, c., does not apply. Therefore, in            policy that includes catastrophic ground cover
             such a case, Subsection b. or d. applies.                collapse coverage.




IL 02 55 04 15                            © Insurance Services Office, Inc., 2014                           Page 3 of 4
                                                     ORIGINAL
  Case 1:20-cv-23017-DPG Document 1 Entered on FLSD Docket 07/22/2020 Page 67 of 113




     5. Notwithstanding the provisions of Paragraph              2. With respect to a policy covering a residential
        D.3., we may refuse to renew this policy if                 structure or its contents, any cancellation or
        nonrenewal of some or all of our policies is                nonrenewal that would otherwise take effect
        necessary to protect the best interests of the              during the duration of a hurricane will not take
        public or policyholders and such nonrenewal is              effect until the end of the duration of such
        approved by the Florida Office of Insurance                 hurricane, unless a replacement policy has
        Regulation.                                                 been obtained and is in effect for a claim
  E. Limitations On Cancellation And Nonrenewal In                  occurring during the duration of the hurricane.
     The Event Of Hurricane Or Wind Loss –                          We may collect premium for the period of time
     Residential Property                                           for which the policy period is extended.
     1. The following provisions apply to a policy               3. With respect to Paragraph E.2., a hurricane is
        covering a residential structure or its contents,           a storm system that has been declared to be a
        if such property has sustained damage as a                  hurricane by the National Hurricane Center of
        result of a hurricane or windstorm that is the              the National Weather Service (hereafter
        subject of a declaration of emergency by the                referred to as NHC). The hurricane occurrence
        Governor and filing of an order by the                      begins at the time a hurricane watch or
        Commissioner of Insurance Regulation:                       hurricane warning is issued for any part of
                                                                    Florida by the NHC and ends 72 hours after the
         a. Except as provided in Paragraph E.1.b., we              termination of the last hurricane watch or
            may not cancel or nonrenew the policy until             hurricane warning issued for any part of Florida
            at least 90 days after repairs to the                   by the NHC.
            residential structure or its contents have
            been substantially completed so that it is
            restored to the extent that it is insurable by
            another insurer writing policies in Florida. If
            we elect to not renew the policy, we will
            provide at least 100 days' notice that we
            intend to nonrenew 90 days after the
            substantial completion of repairs.
        b. We may cancel or nonrenew the policy prior
            to restoration of the structure or its contents
            for any of the following reasons:
           (1) Nonpayment of premium;
           (2) Material misstatement or fraud related to
                the claim;
           (3) We       determine     that    you     have
                unreasonably caused a delay in the
                repair of the structure; or
           (4) We have paid the policy limits.
            If we cancel or nonrenew for nonpayment of
            premium, we will give you 10 days' notice. If
            we cancel or nonrenew for a reason listed
            in Paragraph b.(2), b.(3) or b.(4), we will
            give you 45 days' notice.




Page 4 of 4                             © Insurance Services Office, Inc., 2014                        IL 02 55 04 15
                                                   ORIGINAL
   Case 1:20-cv-23017-DPG Document 1 Entered on FLSD Docket 07/22/2020 Page 68 of 113



                                                                                                        IL 09 35 07 02

         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

    EXCLUSION OF CERTAIN COMPUTER-RELATED LOSSES
   This endorsement modifies insurance provided under the following:

      COMMERCIAL INLAND MARINE COVERAGE PART
      COMMERCIAL PROPERTY COVERAGE PART
      CRIME AND FIDELITY COVERAGE PART
      STANDARD PROPERTY POLICY


   A. We will not pay for loss ("loss") or damage caused           2. Any advice, consultation, design, evaluation,
      directly or indirectly by the following. Such loss               inspection, installation, maintenance, repair, re-
      ("loss") or damage is excluded regardless of any                 placement or supervision provided or done by
      other cause or event that contributes concurrently               you or for you to determine, rectify or test for,
      or in any sequence to the loss ("loss") or damage.               any potential or actual problems described in
      1. The failure, malfunction or inadequacy of:                    Paragraph A.1. of this endorsement.
          a. Any of the following, whether belonging to         B. If an excluded Cause of Loss as described in
              any insured or to others:                            Paragraph A. of this endorsement results:
             (1) Computer hardware, including micro-               1. In a Covered Cause of Loss under the Crime
                   processors;                                         and Fidelity Coverage Part, the Commercial In-
                                                                       land Marine Coverage Part or the Standard
             (2) Computer application software;                        Property Policy; or
             (3) Computer operating systems and re-                2. Under the Commercial Property Coverage
                   lated software;                                     Part:
             (4) Computer networks;                                     a. In a "Specified Cause of Loss", or in eleva-
             (5) Microprocessors (computer chips) not                      tor collision resulting from mechanical
                   part of any computer system; or                         breakdown, under the Causes of Loss –
                                                                           Special Form; or
             (6) Any other computerized or electronic
                   equipment or components; or                         b. In a Covered Cause of Loss under the
                                                                           Causes Of Loss – Basic Form or the
          b. Any other products, and any services, data
                                                                           Causes Of Loss – Broad Form;
              or functions that directly or indirectly use or
              rely upon, in any manner, any of the items           we will pay only for the loss ("loss") or damage
              listed in Paragraph A.1.a. of this endorse-          caused by such "Specified Cause of Loss", eleva-
              ment;                                                tor collision, or Covered Cause of Loss.
          due to the inability to correctly recognize, proc-    C. We will not pay for repair, replacement or modifi-
          ess, distinguish, interpret or accept one or             cation of any items in Paragraphs A.1.a. and
          more dates or times. An example is the inability         A.1.b. of this endorsement to correct any deficien-
          of computer software to recognize the year               cies or change any features.
          2000.




IL 09 35 07 02                                  © ISO Properties, Inc., 2001                                 Page 1 of 1
                                                    ORIGINAL
       Case 1:20-cv-23017-DPG Document 1 Entered on FLSD Docket 07/22/2020 Page 69 of 113
 POLICY NUMBER : BC001981

              COMMERCIAL GENERAL LIABILITY COVERAGE PART DECLARATIONS
  LIM ITS O F IN SURAN C E (Insurance applies only for coverage for which a limit of insurance is shown)

 General Aggregate Limit (other than Products - Completed Operations)                           $ 2,000,000
 Products - Completed Operations Aggregate Limit                                                $ INCLUDED IN THE GEN. AGG. LMT.
 Personal and Advertising Injury Limit                                                          $ 1,000,000 Any One Person or Organization
 Each Occurrence Limit                                                                          $ 1,000,000
 Damage to Premises Rented to You Limit                                                         $   100,000         Any One Premises

 Medical Expense Limit                                                                          $         5,000     Any One Person


 LO C ATIO N O F PREM ISES C O VERED BY TH IS PO LIC Y (that you own, rent or occupy)

PREM NO.     STREET ADDRESS                                                     CITY                                         STATE       ZIP CODE
 001         3625 NW 191 ST                                                     MIAMI                                         FL         33056
 002         3601 NW 191 ST                                                     MIAMI                                          FL        33056




 C LASSIFIC ATIO N AN D PREM IUM
                                                                                                              RATE                       ADVANCE PREMIUM
Prem Class    Description of Hazards /                                      * Premium            Products-       All                 Products-    All
No. Code      Insured Classification(s)                                     Basis / Exposure     Comp Ops        Other               Comp Ops     Other
001 61217     Buildings or Premises - bank or office -                      a)      3,700  INCLUDED                              $ INCLUDED       $
              merc or manuf (LRO) - maintained by insured                   Area-1,000 sq. ft.
              - Other than Not-For-Profit. Prod/Compl
              Oper subject to gen agg lmt

002 61217     Buildings or Premises - bank or office -                      a)      4,900  INCLUDED                              $ INCLUDED      $
              merc or manuf (LRO) - maintained by insured                   Area-1,000 sq. ft.
              - Other than Not-For-Profit. Prod/Compl
              Oper subject to gen agg lmt

                                                                                                                                 $                $




                                                                                                                                 $                $




                                                                                                                                 $                $




                                                                                                                                 $                $




                                                                                                                                 $               $




                                                                                            TO TAL GEN ERAL LIABILITY PREM IUM              $

    * Premium Basis       (a) Area - (per 1,000 square feet of area)     (c) Cost - (per $1,000 total costl)        (e) Each - (per each exposure)
                          (m ) Admissions - per $1,000 of admissions)    (p) Payroll - (per $1,000 of of payroll)   (s) Sales - (per $1,000 of gross sales)
      Symbol Key:
                          (u) Units (per unit)                           (o) Other
(This Policy M ay Be Auditable)
  Form s and endorsem ent(s) m ade a part of this policy at tim e of issue:        SEE SCHEDULE OF FORMS AND ENDORSEMENTS


GLK 1001 GL 06 09                                             ORIGINAL                                                                                Page 1 of 1
  Case 1:20-cv-23017-DPG Document 1 Entered on FLSD Docket 07/22/2020 Page 70 of 113


                                                                               COMMERCIAL GENERAL LIABILITY
                                                                                              CG 00 01 04 13
      COMMERCIAL GENERAL LIABILITY COVERAGE FORM
   Various provisions in this policy restrict coverage.              (2) The "bodily injury" or "property damage"
   Read the entire policy carefully to determine rights,                  occurs during the policy period; and
   duties and what is and is not covered.                            (3) Prior to the policy period, no insured listed
   Throughout this policy the words "you" and "your"                      under Paragraph 1. of Section II – Who Is
   refer to the Named Insured shown in the                                An Insured and no "employee" authorized
   Declarations, and any other person or organization                     by you to give or receive notice of an
   qualifying as a Named Insured under this policy. The                   "occurrence" or claim, knew that the "bodily
   words "we", "us" and "our" refer to the company                        injury" or "property damage" had occurred,
   providing this insurance.                                              in whole or in part. If such a listed insured
   The word "insured" means any person or organization                    or authorized "employee" knew, prior to the
   qualifying as such under Section II – Who Is An                        policy period, that the "bodily injury" or
   Insured.                                                               "property damage" occurred, then any
                                                                          continuation, change or resumption of such
   Other words and phrases that appear in quotation                       "bodily injury" or "property damage" during
   marks have special meaning. Refer to Section V                         or after the policy period will be deemed to
   –Definitions.                                                          have been known prior to the policy period.
   SECTION I – COVERAGES                                          c. "Bodily injury" or "property damage" which
   COVERAGE A – BODILY INJURY AND PROPERTY                            occurs during the policy period and was not,
   DAMAGE LIABILITY                                                   prior to the policy period, known to have
   1. Insuring Agreement                                              occurred by any insured listed under
                                                                      Paragraph 1. of Section II – Who Is An Insured
       a. We will pay those sums that the insured                     or any "employee" authorized by you to give or
           becomes legally obligated to pay as damages                receive notice of an "occurrence" or claim,
           because of "bodily injury" or "property damage"            includes any        continuation, change or
           to which this insurance applies. We will have              resumption of that "bodily injury" or "property
           the right and duty to defend the insured against           damage" after the end of the policy period.
           any "suit" seeking those damages. However,
           we will have no duty to defend the insured             d. "Bodily injury" or "property damage" will be
           against any "suit" seeking damages for "bodily             deemed to have been known to have occurred
           injury" or "property damage" to which this                 at the earliest time when any insured listed
           insurance does not apply. We may, at our                   under Paragraph 1. of Section II – Who Is An
           discretion, investigate any "occurrence" and               Insured or any "employee" authorized by you to
           settle any claim or "suit" that may result. But:           give or receive notice of an "occurrence" or
                                                                      claim:
          (1) The amount we will pay for damages is
               limited as described in Section III – Limits          (1) Reports all, or any part, of the "bodily injury"
               Of Insurance; and                                          or "property damage" to us or any other
                                                                          insurer;
          (2) Our right and duty to defend ends when we
               have used up the applicable limit of                  (2) Receives a written or verbal demand or
               insurance in the payment of judgments or                   claim for damages because of the "bodily
               settlements under Coverages A or B or                      injury" or "property damage"; or
               medical expenses under Coverage C.                    (3) Becomes aware by any other means that
           No other obligation or liability to pay sums or                "bodily injury" or "property damage" has
           perform acts or services is covered unless                     occurred or has begun to occur.
           explicitly provided for under Supplementary            e. Damages because of "bodily injury" include
           Payments – Coverages A and B.                              damages claimed by any person or
       b. This insurance applies to "bodily injury" and               organization for care, loss of services or death
           "property damage" only if:                                 resulting at any time from the "bodily injury".
          (1) The "bodily injury" or "property damage" is
               caused by an "occurrence" that takes place
               in the "coverage territory";




CG 00 01 04 13                               © Insurance Services Office, Inc., 2012                        Page 1 of 16
                                                   ORIGINAL
  Case 1:20-cv-23017-DPG Document 1 Entered on FLSD Docket 07/22/2020 Page 71 of 113




   2. Exclusions                                                      This exclusion applies even if the claims
                                                                      against any insured allege negligence or other
      This insurance does not apply to:
                                                                      wrongdoing in:
      a. Expected Or Intended Injury
                                                                          (a) The supervision, hiring, employment,
         "Bodily injury" or "property damage" expected                        training or monitoring of others by that
         or intended from the standpoint of the insured.                      insured; or
         This exclusion does not apply to "bodily injury"
                                                                         (b) Providing       or    failing   to   provide
         resulting from the use of reasonable force to
                                                                              transportation with respect to any
         protect persons or property.
                                                                              person that may be under the influence
      b. Contractual Liability                                                of alcohol;
         "Bodily injury" or "property damage" for which               if the "occurrence" which caused the "bodily
         the insured is obligated to pay damages by                   injury" or "property damage", involved that
         reason of the assumption of liability in a                   which is described in Paragraph (1), (2) or (3)
         contract or agreement. This exclusion does not               above.
         apply to liability for damages:
                                                                      However, this exclusion applies only if you are
        (1) That the insured would have in the absence                in the business of manufacturing, distributing,
              of the contract or agreement; or                        selling, serving or furnishing alcoholic
        (2) Assumed in a contract or agreement that is                beverages. For the purposes of this exclusion,
              an "insured contract", provided the "bodily             permitting a person to bring alcoholic
              injury" or "property damage" occurs                     beverages on your premises, for consumption
              subsequent to the execution of the contract             on your premises, whether or not a fee is
              or agreement. Solely for the purposes of                charged or a license is required for such
              liability assumed in an "insured contract",             activity, is not by itself considered the business
              reasonable attorneys' fees and necessary                of selling, serving or furnishing alcoholic
              litigation expenses incurred by or for a party          beverages.
              other than an insured are deemed to be               d. Workers' Compensation And Similar Laws
              damages because of "bodily injury" or
              "property damage", provided:                            Any obligation of the insured under a workers'
                                                                      compensation,          disability    benefits    or
             (a) Liability to such party for, or for the cost         unemployment compensation law or any
                   of, that party's defense has also been             similar law.
                   assumed in the same "insured contract";
                                                                   e. Employer's Liability
                   and
             (b) Such attorneys' fees and litigation                  "Bodily injury" to:
                   expenses are for defense of that party            (1) An "employee" of the insured arising out of
                   against a civil or alternative dispute                  and in the course of:
                   resolution proceeding in which damages                 (a) Employment by the insured; or
                   to which this insurance applies are
                   alleged.                                              (b) Performing duties related to the conduct
                                                                              of the insured's business; or
      c. Liquor Liability
                                                                     (2) The spouse, child, parent, brother or sister
         "Bodily injury" or "property damage" for which                    of that "employee" as a consequence of
         any insured may be held liable by reason of:                      Paragraph (1) above.
        (1) Causing or contributing to the intoxication of            This exclusion applies whether the insured may
              any person;                                             be liable as an employer or in any other
        (2) The furnishing of alcoholic beverages to a                capacity and to any obligation to share
              person under the legal drinking age or                  damages with or repay someone else who
              under the influence of alcohol; or                      must pay damages because of the injury.
        (3) Any statute, ordinance or regulation relating             This exclusion does not apply to liability
              to the sale, gift, distribution or use of               assumed by the insured under an "insured
              alcoholic beverages.                                    contract".




Page 2 of 16                                  © Insurance Services Office, Inc., 2012                       CG 00 01 04 13
                                                     ORIGINAL
  Case 1:20-cv-23017-DPG Document 1 Entered on FLSD Docket 07/22/2020 Page 72 of 113




      f. Pollution                                                     (d) At or from any premises, site or location
        (1) "Bodily injury" or "property damage" arising                    on which any insured or any contractors
            out of the actual, alleged or threatened                        or subcontractors working directly or
            discharge, dispersal, seepage, migration,                       indirectly on any insured's behalf are
            release or escape of "pollutants":                              performing operations if the "pollutants"
                                                                            are brought on or to the premises, site
           (a) At or from any premises, site or location                    or location in connection with such
                which is or was at any time owned or                        operations by such insured, contractor
                occupied by, or rented or loaned to, any                    or     subcontractor.      However,     this
                insured. However, this subparagraph                         subparagraph does not apply to:
                does not apply to:
                                                                            (i) "Bodily injury" or "property damage"
                (i) "Bodily injury" if sustained within a                       arising out of the escape of fuels,
                    building and caused by smoke,                               lubricants or other operating fluids
                    fumes, vapor or soot produced by or                         which are needed to perform the
                    originating from equipment that is                          normal electrical, hydraulic or
                    used to heat, cool or dehumidify the                        mechanical functions necessary for
                    building, or equipment that is used to                      the operation of "mobile equipment"
                    heat water for personal use, by the                         or its parts, if such fuels, lubricants
                    building's occupants or their guests;                       or other operating fluids escape from
               (ii) "Bodily injury" or "property damage"                        a vehicle part designed to hold, store
                    for which you may be held liable, if                        or receive them. This exception does
                    you are a contractor and the owner                          not apply if the "bodily injury" or
                    or lessee of such premises, site or                         "property damage" arises out of the
                    location has been added to your                             intentional discharge, dispersal or
                    policy as an additional insured with                        release of the fuels, lubricants or
                    respect to your ongoing operations                          other operating fluids, or if such
                    performed for that additional insured                       fuels, lubricants or other operating
                    at that premises, site or location and                      fluids are brought on or to the
                    such premises, site or location is not                      premises, site or location with the
                    and never was owned or occupied                             intent that they be discharged,
                    by, or rented or loaned to, any                             dispersed or released as part of the
                    insured, other than that additional                         operations being performed by such
                    insured; or                                                 insured, contractor or subcontractor;
              (iii) "Bodily injury" or "property damage"                   (ii) "Bodily injury" or "property damage"
                    arising out of heat, smoke or fumes                         sustained within a building and
                    from a "hostile fire";                                      caused by the release of gases,
           (b) At or from any premises, site or location                        fumes or vapors from materials
                                                                                brought into that building in
                which is or was at any time used by or
                                                                                connection with operations being
                for any insured or others for the
                                                                                performed by you or on your behalf
                handling, storage, disposal, processing
                or treatment of waste;                                          by a contractor or subcontractor; or
                                                                          (iii) "Bodily injury" or "property damage"
           (c) Which are or were at any time
                                                                                arising out of heat, smoke or fumes
                transported, handled, stored, treated,
                disposed of, or processed as waste by                           from a "hostile fire".
                or for:                                                (e) At or from any premises, site or location
                (i) Any insured; or                                         on which any insured or any contractors
                                                                            or subcontractors working directly or
               (ii) Any person or organization for whom                     indirectly on any insured's behalf are
                    you may be legally responsible; or                      performing operations if the operations
                                                                            are to test for, monitor, clean up,
                                                                            remove, contain, treat, detoxify or
                                                                            neutralize, or in any way respond to, or
                                                                            assess the effects of, "pollutants".




CG 00 01 04 13                              © Insurance Services Office, Inc., 2012                        Page 3 of 16
                                                  ORIGINAL
  Case 1:20-cv-23017-DPG Document 1 Entered on FLSD Docket 07/22/2020 Page 73 of 113




        (2) Any loss, cost or expense arising out of                  (5) "Bodily injury" or "property damage" arising
             any:                                                           out of:
            (a) Request, demand, order or statutory or                     (a) The operation of machinery or
                 regulatory requirement that any insured                        equipment that is attached to, or part of,
                 or others test for, monitor, clean up,                         a land vehicle that would qualify under
                 remove, contain, treat, detoxify or                            the definition of "mobile equipment" if it
                 neutralize, or in any way respond to, or                       were not subject to a compulsory or
                 assess the effects of, "pollutants"; or                        financial responsibility law or other
            (b) Claim or suit by or on behalf of a                              motor vehicle insurance law where it is
                 governmental authority for damages                             licensed or principally garaged; or
                 because of testing for, monitoring,                       (b) The operation of any of the machinery
                 cleaning up, removing, containing,                             or equipment listed in Paragraph f.(2) or
                 treating, detoxifying or neutralizing, or in                   f.(3) of the definition of "mobile
                 any way responding to, or assessing the                        equipment".
                 effects of, "pollutants".                         h. Mobile Equipment
             However, this paragraph does not apply to                 "Bodily injury" or "property damage" arising out
             liability for damages because of "property                of:
             damage" that the insured would have in the
             absence of such request, demand, order or                (1) The transportation of "mobile equipment" by
             statutory or regulatory requirement, or such                   an "auto" owned or operated by or rented or
             claim or "suit" by or on behalf of a                           loaned to any insured; or
             governmental authority.                                  (2) The use of "mobile equipment" in, or while
      g. Aircraft, Auto Or Watercraft                                       in practice for, or while being prepared for,
                                                                            any prearranged racing, speed, demolition,
         "Bodily injury" or "property damage" arising out                   or stunting activity.
         of the ownership, maintenance, use or
         entrustment to others of any aircraft, "auto" or           i. War
         watercraft owned or operated by or rented or                  "Bodily injury" or "property damage", however
         loaned to any insured. Use includes operation                 caused, arising, directly or indirectly, out of:
         and "loading or unloading".                                  (1) War, including undeclared or civil war;
         This exclusion applies even if the claims                    (2) Warlike action by a military force, including
         against any insured allege negligence or other                     action in hindering or defending against an
         wrongdoing in the supervision, hiring,                             actual or expected attack, by any
         employment, training or monitoring of others by                    government, sovereign or other authority
         that insured, if the "occurrence" which caused                     using military personnel or other agents; or
         the "bodily injury" or "property damage"
         involved the ownership, maintenance, use or                  (3) Insurrection, rebellion, revolution, usurped
         entrustment to others of any aircraft, "auto" or                   power, or action taken by governmental
         watercraft that is owned or operated by or                         authority in hindering or defending against
         rented or loaned to any insured.                                   any of these.
         This exclusion does not apply to:                          j. Damage To Property
        (1) A watercraft while ashore on premises you                  "Property damage" to:
             own or rent;                                             (1) Property you own, rent, or occupy, including
        (2) A watercraft you do not own that is:                            any costs or expenses incurred by you, or
                                                                            any other person, organization or entity, for
            (a) Less than 26 feet long; and                                 repair,      replacement,       enhancement,
            (b) Not being used to carry persons or                          restoration or maintenance of such property
                 property for a charge;                                     for any reason, including prevention of
        (3) Parking an "auto" on, or on the ways next                       injury to a person or damage to another's
             to, premises you own or rent, provided the                     property;
             "auto" is not owned by or rented or loaned               (2) Premises you sell, give away or abandon, if
             to you or the insured;                                         the "property damage" arises out of any
        (4) Liability assumed under any "insured                            part of those premises;
             contract" for the ownership, maintenance or              (3) Property loaned to you;
             use of aircraft or watercraft; or

Page 4 of 16                                  © Insurance Services Office, Inc., 2012                       CG 00 01 04 13
                                                     ORIGINAL
  Case 1:20-cv-23017-DPG Document 1 Entered on FLSD Docket 07/22/2020 Page 74 of 113




        (4) Personal property in the care, custody or                This exclusion does not apply to the loss of use
              control of the insured;                                of other property arising out of sudden and
                                                                     accidental physical injury to "your product" or
        (5) That particular part of real property on
              which you or any contractors or                        "your work" after it has been put to its intended
                                                                     use.
              subcontractors working directly or indirectly
              on your behalf are performing operations, if        n. Recall Of Products, Work Or Impaired
              the "property damage" arises out of those              Property
              operations; or                                         Damages claimed for any loss, cost or
        (6) That particular part of any property that                expense incurred by you or others for the loss
              must be restored, repaired or replaced                 of use, withdrawal, recall, inspection, repair,
              because "your work" was incorrectly                    replacement, adjustment, removal or disposal
              performed on it.                                       of:
         Paragraphs (1), (3) and (4) of this exclusion do           (1) "Your product";
         not apply to "property damage" (other than                 (2) "Your work"; or
         damage by fire) to premises, including the
         contents of such premises, rented to you for a             (3) "Impaired property";
         period of seven or fewer consecutive days. A                if such product, work, or property is withdrawn
         separate limit of insurance applies to Damage               or recalled from the market or from use by any
         To Premises Rented To You as described in                   person or organization because of a known or
         Section III – Limits Of Insurance.                          suspected defect, deficiency, inadequacy or
         Paragraph (2) of this exclusion does not apply              dangerous condition in it.
         if the premises are "your work" and were never           o. Personal And Advertising Injury
         occupied, rented or held for rental by you.                 "Bodily injury" arising out of "personal and
         Paragraphs (3), (4), (5) and (6) of this                    advertising injury".
         exclusion do not apply to liability assumed              p. Electronic Data
         under a sidetrack agreement.
                                                                     Damages arising out of the loss of, loss of use
         Paragraph (6) of this exclusion does not apply              of, damage to, corruption of, inability to access,
         to "property damage" included in the                        or inability to manipulate electronic data.
         "products-completed operations hazard".
                                                                     However, this exclusion does not apply to
     k. Damage To Your Product                                       liability for damages because of "bodily injury".
         "Property damage" to "your product" arising out             As used in this exclusion, electronic data
         of it or any part of it.                                    means information, facts or programs stored as
      l. Damage To Your Work                                         or on, created or used on, or transmitted to or
         "Property damage" to "your work" arising out of             from computer software, including systems and
         it or any part of it and included in the                    applications software, hard or floppy disks,
         "products-completed operations hazard".                     CD-ROMs,         tapes,   drives,    cells,   data
                                                                     processing devices or any other media which
         This exclusion does not apply if the damaged                are used with electronically controlled
         work or the work out of which the damage                    equipment.
         arises was performed on your behalf by a
         subcontractor.                                           q. Recording And Distribution Of Material Or
                                                                     Information In Violation Of Law
     m. Damage To Impaired Property Or Property
         Not Physically Injured                                      "Bodily injury" or "property damage" arising
                                                                     directly or indirectly out of any action or
         "Property damage" to "impaired property" or                 omission that violates or is alleged to violate:
         property that has not been physically injured,
         arising out of:                                            (1) The Telephone Consumer Protection Act
                                                                         (TCPA), including any amendment of or
        (1) A defect, deficiency, inadequacy or                          addition to such law;
              dangerous condition in "your product" or
              "your work"; or                                       (2) The CAN-SPAM Act of 2003, including any
                                                                         amendment of or addition to such law;
        (2) A delay or failure by you or anyone acting
              on your behalf to perform a contract or               (3) The Fair Credit Reporting Act (FCRA), and
              agreement in accordance with its terms.                    any amendment of or addition to such law,
                                                                         including the Fair and Accurate Credit
                                                                         Transactions Act (FACTA); or

CG 00 01 04 13                               © Insurance Services Office, Inc., 2012                       Page 5 of 16
                                                   ORIGINAL
  Case 1:20-cv-23017-DPG Document 1 Entered on FLSD Docket 07/22/2020 Page 75 of 113




         (4) Any federal, state or local statute,               2. Exclusions
              ordinance or regulation, other than the              This insurance does not apply to:
              TCPA, CAN-SPAM Act of 2003 or FCRA
              and their amendments and additions, that             a. Knowing Violation Of Rights Of Another
              addresses, prohibits, or limits the printing,            "Personal and advertising injury" caused by or
              dissemination,       disposal,      collecting,          at the direction of the insured with the
              recording,        sending,       transmitting,           knowledge that the act would violate the rights
              communicating or distribution of material or             of another and would inflict "personal and
              information.                                             advertising injury".
      Exclusions c. through n. do not apply to damage              b. Material Published With Knowledge Of
      by fire to premises while rented to you or                       Falsity
      temporarily occupied by you with permission of the               "Personal and advertising injury" arising out of
      owner. A separate limit of insurance applies to this             oral or written publication, in any manner, of
      coverage as described in Section III – Limits Of                 material, if done by or at the direction of the
      Insurance.                                                       insured with knowledge of its falsity.
   COVERAGE B – PERSONAL AND ADVERTISING                           c. Material Published Prior To Policy Period
   INJURY LIABILITY
                                                                       "Personal and advertising injury" arising out of
   1. Insuring Agreement                                               oral or written publication, in any manner, of
      a. We will pay those sums that the insured                       material whose first publication took place
          becomes legally obligated to pay as damages                  before the beginning of the policy period.
          because of "personal and advertising injury" to          d. Criminal Acts
          which this insurance applies. We will have the
          right and duty to defend the insured against                 "Personal and advertising injury" arising out of
          any "suit" seeking those damages. However,                   a criminal act committed by or at the direction
          we will have no duty to defend the insured                   of the insured.
          against any "suit" seeking damages for                   e. Contractual Liability
          "personal and advertising injury" to which this
                                                                       "Personal and advertising injury" for which the
          insurance does not apply. We may, at our
                                                                       insured has assumed liability in a contract or
          discretion, investigate any offense and settle
                                                                       agreement. This exclusion does not apply to
          any claim or "suit" that may result. But:
                                                                       liability for damages that the insured would
         (1) The amount we will pay for damages is                     have in the absence of the contract or
              limited as described in Section III – Limits             agreement.
              Of Insurance; and
                                                                    f. Breach Of Contract
         (2) Our right and duty to defend end when we
                                                                       "Personal and advertising injury" arising out of
              have used up the applicable limit of
                                                                       a breach of contract, except an implied
              insurance in the payment of judgments or
                                                                       contract to use another's advertising idea in
              settlements under Coverages A or B or
                                                                       your "advertisement".
              medical expenses under Coverage C.
          No other obligation or liability to pay sums or          g. Quality Or Performance Of Goods – Failure
                                                                       To Conform To Statements
          perform acts or services is covered unless
          explicitly provided for under Supplementary                  "Personal and advertising injury" arising out of
          Payments – Coverages A and B.                                the failure of goods, products or services to
                                                                       conform with any statement of quality or
      b. This insurance applies to "personal and
                                                                       performance made in your "advertisement".
          advertising injury" caused by an offense arising
          out of your business but only if the offense was         h. Wrong Description Of Prices
          committed in the "coverage territory" during the             "Personal and advertising injury" arising out of
          policy period.                                               the wrong description of the price of goods,
                                                                       products or services stated in your
                                                                       "advertisement".




Page 6 of 16                                  © Insurance Services Office, Inc., 2012                     CG 00 01 04 13
                                                     ORIGINAL
  Case 1:20-cv-23017-DPG Document 1 Entered on FLSD Docket 07/22/2020 Page 76 of 113




      i. Infringement Of Copyright, Patent,                       n. Pollution-related
         Trademark Or Trade Secret                                   Any loss, cost or expense arising out of any:
         "Personal and advertising injury" arising out of           (1) Request, demand, order or statutory or
         the infringement of copyright, patent,                          regulatory requirement that any insured or
         trademark, trade secret or other intellectual                   others test for, monitor, clean up, remove,
         property rights. Under this exclusion, such                     contain, treat, detoxify or neutralize, or in
         other intellectual property rights do not include               any way respond to, or assess the effects
         the use of another's advertising idea in your                   of, "pollutants"; or
         "advertisement".
                                                                    (2) Claim or suit by or on behalf of a
         However, this exclusion does not apply to                       governmental authority for damages
         infringement, in your "advertisement", of                       because of testing for, monitoring, cleaning
         copyright, trade dress or slogan.                               up,     removing,      containing,     treating,
      j. Insureds In Media And Internet Type                             detoxifying or neutralizing, or in any way
         Businesses                                                      responding to, or assessing the effects of,
         "Personal and advertising injury" committed by                  "pollutants".
         an insured whose business is:                            o. War
        (1) Advertising, broadcasting, publishing or                 "Personal and advertising injury", however
              telecasting;                                           caused, arising, directly or indirectly, out of:
        (2) Designing or determining content of web                 (1) War, including undeclared or civil war;
              sites for others; or                                  (2) Warlike action by a military force, including
        (3) An Internet search, access, content or                       action in hindering or defending against an
              service provider.                                          actual or expected attack, by any
         However, this exclusion does not apply to                       government, sovereign or other authority
         Paragraphs 14.a., b. and c. of "personal and                    using military personnel or other agents; or
         advertising injury" under the Definitions section.         (3) Insurrection, rebellion, revolution, usurped
         For the purposes of this exclusion, the placing                 power, or action taken by governmental
         of frames, borders or links, or advertising, for                authority in hindering or defending against
         you or others anywhere on the Internet, is not                  any of these.
         by itself, considered the business of                    p. Recording And Distribution Of Material Or
         advertising,      broadcasting,   publishing    or          Information In Violation Of Law
         telecasting.                                                "Personal and advertising injury" arising directly
     k. Electronic Chatrooms Or Bulletin Boards                      or indirectly out of any action or omission that
         "Personal and advertising injury" arising out of            violates or is alleged to violate:
         an electronic chatroom or bulletin board the               (1) The Telephone Consumer Protection Act
         insured hosts, owns, or over which the insured                  (TCPA), including any amendment of or
         exercises control.                                              addition to such law;
      l. Unauthorized Use Of Another's Name Or                      (2) The CAN-SPAM Act of 2003, including any
         Product                                                         amendment of or addition to such law;
         "Personal and advertising injury" arising out of           (3) The Fair Credit Reporting Act (FCRA), and
         the unauthorized use of another's name or                       any amendment of or addition to such law,
         product in your e-mail address, domain name                     including the Fair and Accurate Credit
         or metatag, or any other similar tactics to                     Transactions Act (FACTA); or
         mislead another's potential customers.                     (4) Any federal, state or local statute,
     m. Pollution                                                        ordinance or regulation, other than the
         "Personal and advertising injury" arising out of                TCPA, CAN-SPAM Act of 2003 or FCRA
         the actual, alleged or threatened discharge,                    and their amendments and additions, that
         dispersal, seepage, migration, release or                       addresses, prohibits, or limits the printing,
         escape of "pollutants" at any time.                             dissemination,        disposal,      collecting,
                                                                         recording,         sending,       transmitting,
                                                                         communicating or distribution of material or
                                                                         information.



CG 00 01 04 13                               © Insurance Services Office, Inc., 2012                        Page 7 of 16
                                                   ORIGINAL
  Case 1:20-cv-23017-DPG Document 1 Entered on FLSD Docket 07/22/2020 Page 77 of 113




   COVERAGE C – MEDICAL PAYMENTS                                  d. Workers' Compensation And Similar Laws
   1. Insuring Agreement                                              To a person, whether or not an "employee" of
      a. We will pay medical expenses as described                    any insured, if benefits for the "bodily injury"
          below for "bodily injury" caused by an accident:            are payable or must be provided under a
                                                                      workers' compensation or disability benefits law
         (1) On premises you own or rent;                             or a similar law.
         (2) On ways next to premises you own or rent;             e. Athletics Activities
              or
                                                                      To a person injured while practicing, instructing
         (3) Because of your operations;                              or participating in any physical exercises or
          provided that:                                              games, sports, or athletic contests.
             (a) The accident takes place in the                   f. Products-Completed Operations Hazard
                 "coverage territory" and during the policy           Included within the "products-completed
                 period;                                              operations hazard".
             (b) The expenses are incurred and reported           g. Coverage A Exclusions
                 to us within one year of the date of the
                 accident; and                                        Excluded under Coverage A.
             (c) The injured person submits to                 SUPPLEMENTARY PAYMENTS – COVERAGES A
                 examination, at our expense, by               AND B
                 physicians of our choice as often as we       1. We will pay, with respect to any claim we
                 reasonably require.                              investigate or settle, or any "suit" against an
      b. We will make these payments regardless of                insured we defend:
          fault. These payments will not exceed the                a. All expenses we incur.
          applicable limit of insurance. We will pay              b. Up to $250 for cost of bail bonds required
          reasonable expenses for:                                    because of accidents or traffic law violations
         (1) First aid administered at the time of an                 arising out of the use of any vehicle to which
              accident;                                               the Bodily Injury Liability Coverage applies. We
         (2) Necessary medical, surgical, X-ray and                   do not have to furnish these bonds.
              dental    services,    including   prosthetic        c. The cost of bonds to release attachments, but
              devices; and                                            only for bond amounts within the applicable
         (3) Necessary          ambulance,        hospital,           limit of insurance. We do not have to furnish
              professional nursing and funeral services.              these bonds.
   2. Exclusions                                                  d. All reasonable expenses incurred by the
                                                                      insured at our request to assist us in the
      We will not pay expenses for "bodily injury":                   investigation or defense of the claim or "suit",
      a. Any Insured                                                  including actual loss of earnings up to $250 a
                                                                      day because of time off from work.
          To any insured, except "volunteer workers".
      b. Hired Person                                              e. All court costs taxed against the insured in the
                                                                      "suit". However, these payments do not include
          To a person hired to do work for or on behalf of            attorneys' fees or attorneys' expenses taxed
          any insured or a tenant of any insured.                     against the insured.
      c. Injury On Normally Occupied Premises                      f. Prejudgment interest awarded against the
          To a person injured on that part of premises                insured on that part of the judgment we pay. If
          you own or rent that the person normally                    we make an offer to pay the applicable limit of
          occupies.                                                   insurance, we will not pay any prejudgment
                                                                      interest based on that period of time after the
                                                                      offer.




Page 8 of 16                                 © Insurance Services Office, Inc., 2012                      CG 00 01 04 13
                                                    ORIGINAL
  Case 1:20-cv-23017-DPG Document 1 Entered on FLSD Docket 07/22/2020 Page 78 of 113




      g. All interest on the full amount of any judgment           So long as the above conditions are met,
           that accrues after entry of the judgment and            attorneys' fees incurred by us in the defense of
           before we have paid, offered to pay, or                 that indemnitee, necessary litigation expenses
           deposited in court the part of the judgment that        incurred by us and necessary litigation expenses
           is within the applicable limit of insurance.            incurred by the indemnitee at our request will be
                                                                   paid         as       Supplementary          Payments.
      These payments will not reduce the limits of
                                                                   Notwithstanding the provisions of Paragraph
      insurance.
                                                                   2.b.(2) of Section I – Coverage A – Bodily Injury
   2. If we defend an insured against a "suit" and an              And Property Damage Liability, such payments will
      indemnitee of the insured is also named as a party           not be deemed to be damages for "bodily injury"
      to the "suit", we will defend that indemnitee if all of      and "property damage" and will not reduce the
      the following conditions are met:                            limits of insurance.
       a. The "suit" against the indemnitee seeks                  Our obligation to defend an insured's indemnitee
           damages for which the insured has assumed               and to pay for attorneys' fees and necessary
           the liability of the indemnitee in a contract or        litigation expenses as Supplementary Payments
           agreement that is an "insured contract";                ends when we have used up the applicable limit of
      b. This insurance applies to such liability assumed          insurance in the payment of judgments or
           by the insured;                                         settlements or the conditions set forth above, or
                                                                   the terms of the agreement described in
       c. The obligation to defend, or the cost of the             Paragraph f. above, are no longer met.
           defense of, that indemnitee, has also been
           assumed by the insured in the same "insured          SECTION II – WHO IS AN INSURED
           contract";                                           1. If you are designated in the Declarations as:
      d. The allegations in the "suit" and the information          a. An individual, you and your spouse are
           we know about the "occurrence" are such that                 insureds, but only with respect to the conduct
           no conflict appears to exist between the                     of a business of which you are the sole owner.
           interests of the insured and the interests of the
                                                                   b. A partnership or joint venture, you are an
           indemnitee;
                                                                        insured. Your members, your partners, and
       e. The indemnitee and the insured ask us to                      their spouses are also insureds, but only with
           conduct and control the defense of that                      respect to the conduct of your business.
           indemnitee against such "suit" and agree that
                                                                    c. A limited liability company, you are an insured.
           we can assign the same counsel to defend the
           insured and the indemnitee; and                              Your members are also insureds, but only with
                                                                        respect to the conduct of your business. Your
       f. The indemnitee:                                               managers are insureds, but only with respect
          (1) Agrees in writing to:                                     to their duties as your managers.
              (a) Cooperate with us in the investigation,          d. An organization other than a partnership, joint
                   settlement or defense of the "suit";                 venture or limited liability company, you are an
                                                                        insured. Your "executive officers" and directors
              (b) Immediately send us copies of any                     are insureds, but only with respect to their
                   demands, notices, summonses or legal                 duties as your officers or directors. Your
                   papers received in connection with the               stockholders are also insureds, but only with
                   "suit";                                              respect to their liability as stockholders.
              (c) Notify any other insurer whose coverage           e. A trust, you are an insured. Your trustees are
                   is available to the indemnitee; and                  also insureds, but only with respect to their
              (d) Cooperate with us with respect to                     duties as trustees.
                   coordinating other applicable insurance
                   available to the indemnitee; and
          (2) Provides us with written authorization to:
              (a) Obtain records and other information
                   related to the "suit"; and
              (b) Conduct and control the defense of the
                   indemnitee in such "suit".




CG 00 01 04 13
                                              © Insurance Services Office, Inc., 2012                        Page 9 of 16
                                                     ORIGINAL
  Case 1:20-cv-23017-DPG Document 1 Entered on FLSD Docket 07/22/2020 Page 79 of 113




   2. Each of the following is also an insured:                     c. Any person or organization having proper
      a. Your "volunteer workers" only while performing                 temporary custody of your property if you die,
          duties related to the conduct of your business,               but only:
          or your "employees", other than either your                  (1) With respect to liability arising out of the
          "executive officers" (if you are an organization                  maintenance or use of that property; and
          other than a partnership, joint venture or limited           (2) Until your legal representative has been
          liability company) or your managers (if you are                   appointed.
          a limited liability company), but only for acts
          within the scope of their employment by you or            d. Your legal representative if you die, but only
          while performing duties related to the conduct                with respect to duties as such. That
          of your business. However, none of these                      representative will have all your rights and
          "employees" or "volunteer workers" are                        duties under this Coverage Part.
          insureds for:                                         3. Any organization you newly acquire or form, other
         (1) "Bodily injury" or "personal and advertising           than a partnership, joint venture or limited liability
              injury":                                              company, and over which you maintain ownership
                                                                    or majority interest, will qualify as a Named
             (a) To you, to your partners or members (if            Insured if there is no other similar insurance
                   you are a partnership or joint venture),         available to that organization. However:
                   to your members (if you are a limited
                   liability company), to a co-"employee"           a. Coverage under this provision is afforded only
                   while in the course of his or her                    until the 90th day after you acquire or form the
                   employment or performing duties related              organization or the end of the policy period,
                   to the conduct of your business, or to               whichever is earlier;
                   your other "volunteer workers" while             b. Coverage A does not apply to "bodily injury" or
                   performing duties related to the conduct             "property damage" that occurred before you
                   of your business;                                    acquired or formed the organization; and
             (b) To the spouse, child, parent, brother or           c. Coverage B does not apply to "personal and
                   sister of that co-"employee" or                      advertising injury" arising out of an offense
                   "volunteer worker" as a consequence of               committed before you acquired or formed the
                   Paragraph (1)(a) above;                              organization.
             (c) For which there is any obligation to           No person or organization is an insured with respect
                   share damages with or repay someone          to the conduct of any current or past partnership, joint
                   else who must pay damages because of         venture or limited liability company that is not shown
                   the injury described in Paragraph (1)(a)     as a Named Insured in the Declarations.
                   or (b) above; or                             SECTION III – LIMITS OF INSURANCE
             (d) Arising out of his or her providing or         1. The Limits of Insurance shown in the Declarations
                   failing to provide professional health           and the rules below fix the most we will pay
                   care services.                                   regardless of the number of:
         (2) "Property damage" to property:                         a. Insureds;
             (a) Owned, occupied or used by;                        b. Claims made or "suits" brought; or
             (b) Rented to, in the care, custody or                 c. Persons or organizations making claims or
                   control of, or over which physical control           bringing "suits".
                   is being exercised for any purpose by;
                                                                2. The General Aggregate Limit is the most we will
              you, any of your "employees", "volunteer              pay for the sum of:
              workers", any partner or member (if you are
              a partnership or joint venture), or any               a. Medical expenses under Coverage C;
              member (if you are a limited liability                b. Damages under Coverage A, except damages
              company).                                                 because of "bodily injury" or "property damage"
      b. Any person (other than your "employee" or                      included in the "products-completed operations
          "volunteer worker"), or any organization while                hazard"; and
          acting as your real estate manager.                       c. Damages under Coverage B.




Page 10 of 16                                 © Insurance Services Office, Inc., 2012                       CG 00 01 04 13
                                                     ORIGINAL
  Case 1:20-cv-23017-DPG Document 1 Entered on FLSD Docket 07/22/2020 Page 80 of 113




   3. The Products-Completed Operations Aggregate                    (3) The nature and location of any injury or
       Limit is the most we will pay under Coverage A for                  damage arising out of the "occurrence" or
       damages because of "bodily injury" and "property                    offense.
       damage" included in the "products-completed                b. If a claim is made or "suit" is brought against
       operations hazard".                                            any insured, you must:
   4. Subject to Paragraph 2. above, the Personal And                (1) Immediately record the specifics of the
       Advertising Injury Limit is the most we will pay                    claim or "suit" and the date received; and
       under Coverage B for the sum of all damages
       because of all "personal and advertising injury"              (2) Notify us as soon as practicable.
       sustained by any one person or organization.                   You must see to it that we receive written
   5. Subject to Paragraph 2. or 3. above, whichever                  notice of the claim or "suit" as soon as
       applies, the Each Occurrence Limit is the most we              practicable.
       will pay for the sum of:                                   c. You and any other involved insured must:
        a. Damages under Coverage A; and                             (1) Immediately send us copies of any
       b. Medical expenses under Coverage C                                demands, notices, summonses or legal
                                                                           papers received in connection with the
       because of all "bodily injury" and "property                        claim or "suit";
       damage" arising out of any one "occurrence".
                                                                     (2) Authorize us to obtain records and other
   6. Subject to Paragraph 5. above, the Damage To                         information;
       Premises Rented To You Limit is the most we will
       pay under Coverage A for damages because of                   (3) Cooperate with us in the investigation or
       "property damage" to any one premises, while                        settlement of the claim or defense against
       rented to you, or in the case of damage by fire,                    the "suit"; and
       while rented to you or temporarily occupied by you            (4) Assist us, upon our request, in the
       with permission of the owner.                                       enforcement of any right against any
   7. Subject to Paragraph 5. above, the Medical                           person or organization which may be liable
       Expense Limit is the most we will pay under                         to the insured because of injury or damage
       Coverage C for all medical expenses because of                      to which this insurance may also apply.
       "bodily injury" sustained by any one person.               d. No insured will, except at that insured's own
   The Limits of Insurance of this Coverage Part apply                cost, voluntarily make a payment, assume any
   separately to each consecutive annual period and to                obligation, or incur any expense, other than for
   any remaining period of less than 12 months, starting              first aid, without our consent.
   with the beginning of the policy period shown in the        3. Legal Action Against Us
   Declarations, unless the policy period is extended             No person or organization has a right under this
   after issuance for an additional period of less than 12        Coverage Part:
   months. In that case, the additional period will be
   deemed part of the last preceding period for purposes          a. To join us as a party or otherwise bring us into
   of determining the Limits of Insurance.                            a "suit" asking for damages from an insured; or
   SECTION IV – COMMERCIAL GENERAL LIABILITY                      b. To sue us on this Coverage Part unless all of
   CONDITIONS                                                         its terms have been fully complied with.
   1. Bankruptcy                                                  A person or organization may sue us to recover on
                                                                  an agreed settlement or on a final judgment
       Bankruptcy or insolvency of the insured or of the          against an insured; but we will not be liable for
       insured's estate will not relieve us of our                damages that are not payable under the terms of
       obligations under this Coverage Part.                      this Coverage Part or that are in excess of the
   2. Duties In The Event Of Occurrence, Offense,                 applicable limit of insurance. An agreed settlement
       Claim Or Suit                                              means a settlement and release of liability signed
        a. You must see to it that we are notified as soon        by us, the insured and the claimant or the
            as practicable of an "occurrence" or an offense       claimant's legal representative.
            which may result in a claim. To the extent
            possible, notice should include:
           (1) How, when and where the "occurrence" or
               offense took place;
           (2) The names and addresses of any injured
               persons and witnesses; and

CG 00 01 04 13                               © Insurance Services Office, Inc., 2012                      Page 11 of 16
                                                    ORIGINAL
  Case 1:20-cv-23017-DPG Document 1 Entered on FLSD Docket 07/22/2020 Page 81 of 113




   4. Other Insurance                                                  (3) When this insurance is excess over other
      If other valid and collectible insurance is available                  insurance, we will pay only our share of the
      to the insured for a loss we cover under                               amount of the loss, if any, that exceeds the
      Coverages A or B of this Coverage Part, our                            sum of:
      obligations are limited as follows:                                   (a) The total amount that all such other
      a. Primary Insurance                                                       insurance would pay for the loss in the
                                                                                 absence of this insurance; and
           This insurance is primary except when
           Paragraph b. below applies. If this insurance is                 (b) The total of all deductible and
           primary, our obligations are not affected unless                      self-insured amounts under all that other
           any of the other insurance is also primary.                           insurance.
           Then, we will share with all that other insurance           (4) We will share the remaining loss, if any,
           by the method described in Paragraph c.                           with any other insurance that is not
           below.                                                            described in this Excess Insurance
      b. Excess Insurance                                                    provision and was not bought specifically to
                                                                             apply in excess of the Limits of Insurance
          (1) This insurance is excess over:                                 shown in the Declarations of this Coverage
              (a) Any of the other insurance, whether                        Part.
                   primary, excess, contingent or on any            c. Method Of Sharing
                   other basis:
                                                                        If all of the other insurance permits contribution
                   (i) That is Fire, Extended Coverage,                 by equal shares, we will follow this method
                       Builder's Risk, Installation Risk or             also. Under this approach each insurer
                       similar coverage for "your work";                contributes equal amounts until it has paid its
                  (ii) That is Fire insurance for premises              applicable limit of insurance or none of the loss
                       rented to you or temporarily                     remains, whichever comes first.
                       occupied by you with permission of               If any of the other insurance does not permit
                       the owner;                                       contribution by equal shares, we will contribute
                 (iii) That is insurance purchased by you               by limits. Under this method, each insurer's
                       to cover your liability as a tenant for          share is based on the ratio of its applicable limit
                       "property damage" to premises                    of insurance to the total applicable limits of
                       rented to you or temporarily                     insurance of all insurers.
                       occupied by you with permission of        5. Premium Audit
                       the owner; or
                                                                    a. We will compute all premiums for this
                 (iv) If the loss arises out of the                     Coverage Part in accordance with our rules
                       maintenance or use of aircraft,                  and rates.
                       "autos" or watercraft to the extent
                       not subject to Exclusion g. of Section       b. Premium shown in this Coverage Part as
                       I – Coverage A – Bodily Injury And               advance premium is a deposit premium only.
                       Property Damage Liability.                       At the close of each audit period we will
                                                                        compute the earned premium for that period
              (b) Any other primary insurance available to              and send notice to the first Named Insured.
                   you covering liability for damages arising           The due date for audit and retrospective
                   out of the premises or operations, or the            premiums is the date shown as the due date
                   products and completed operations, for               on the bill. If the sum of the advance and audit
                   which you have been added as an                      premiums paid for the policy period is greater
                   additional insured.                                  than the earned premium, we will return the
          (2) When this insurance is excess, we will have               excess to the first Named Insured.
               no duty under Coverages A or B to defend             c. The first Named Insured must keep records of
               the insured against any "suit" if any other              the information we need for premium
               insurer has a duty to defend the insured                 computation, and send us copies at such times
               against that "suit". If no other insurer                 as we may request.
               defends, we will undertake to do so, but we
               will be entitled to the insured's rights          6. Representations
               against all those other insurers.                    By accepting this policy, you agree:
                                                                    a. The statements in the Declarations are
                                                                        accurate and complete;

Page 12 of 16                                                                                                CG 00 01 04 13
                                               © Insurance Services Office, Inc., 2012
                                                      ORIGINAL
  Case 1:20-cv-23017-DPG Document 1 Entered on FLSD Docket 07/22/2020 Page 82 of 113




      b. Those       statements      are     based       upon         However, "auto" does not include "mobile
          representations you made to us; and                         equipment".
       c. We have issued this policy in reliance upon            3.   "Bodily injury" means bodily injury, sickness or
          your representations.                                       disease sustained by a person, including death
                                                                      resulting from any of these at any time.
   7. Separation Of Insureds
      Except with respect to the Limits of Insurance, and        4.   "Coverage territory" means:
      any rights or duties specifically assigned in this               a. The United States of America (including its
      Coverage Part to the first Named Insured, this                       territories and possessions), Puerto Rico and
      insurance applies:                                                   Canada;
       a. As if each Named Insured were the only                      b. International waters or airspace, but only if the
          Named Insured; and                                               injury or damage occurs in the course of travel
                                                                           or transportation between any places included
      b. Separately to each insured against whom claim
                                                                           in Paragraph a. above; or
          is made or "suit" is brought.
                                                                       c. All other parts of the world if the injury or
   8. Transfer Of Rights Of Recovery Against Others
                                                                           damage arises out of:
      To Us
      If the insured has rights to recover all or part of                 (1) Goods or products made or sold by you in
                                                                               the territory described in Paragraph a.
      any payment we have made under this Coverage
                                                                               above;
      Part, those rights are transferred to us. The
      insured must do nothing after loss to impair them.                  (2) The activities of a person whose home is in
      At our request, the insured will bring "suit" or                         the territory described in Paragraph a.
      transfer those rights to us and help us enforce                          above, but is away for a short time on your
      them.                                                                    business; or
   9. When We Do Not Renew                                                (3) "Personal and advertising injury" offenses
      If we decide not to renew this Coverage Part, we                         that take place through the Internet or
      will mail or deliver to the first Named Insured                          similar electronic means of communication;
      shown in the Declarations written notice of the                 provided the insured's responsibility to pay
      nonrenewal not less than 30 days before the                     damages is determined in a "suit" on the merits, in
      expiration date.                                                the territory described in Paragraph a. above or in
                                                                      a settlement we agree to.
      If notice is mailed, proof of mailing will be sufficient
      proof of notice.                                           5.   "Employee"        includes    a   "leased    worker".
                                                                      "Employee" does not include a "temporary
   SECTION V – DEFINITIONS
                                                                      worker".
   1. "Advertisement" means a notice that is broadcast
                                                                 6.   "Executive officer" means a person holding any of
      or published to the general public or specific
                                                                      the officer positions created by your charter,
      market segments about your goods, products or
                                                                      constitution, bylaws or any other similar governing
      services for the purpose of attracting customers or
      supporters. For the purposes of this definition:                document.
                                                                 7.   "Hostile fire" means one which becomes
       a. Notices that are published include material
          placed on the Internet or on similar electronic             uncontrollable or breaks out from where it was
          means of communication; and                                 intended to be.
                                                                 8.   "Impaired property" means tangible property, other
      b. Regarding web sites, only that part of a web
          site that is about your goods, products or                  than "your product" or "your work", that cannot be
                                                                      used or is less useful because:
          services for the purposes of attracting
          customers or supporters is considered an                     a. It incorporates "your product" or "your work"
          advertisement.                                                   that is known or thought to be defective,
                                                                           deficient, inadequate or dangerous; or
   2. "Auto" means:
       a. A land motor vehicle, trailer or semitrailer                b. You have failed to fulfill the terms of a contract
                                                                           or agreement;
          designed for travel on public roads, including
          any attached machinery or equipment; or                     if such property can be restored to use by the
      b. Any other land vehicle that is subject to a                  repair, replacement, adjustment or removal of
                                                                      "your product" or "your work" or your fulfilling the
          compulsory or financial responsibility law or
                                                                      terms of the contract or agreement.
          other motor vehicle insurance law where it is
          licensed or principally garaged.

CG 00 01 04 13                                 © Insurance Services Office, Inc., 2012                         Page 13 of 16
                                                      ORIGINAL
  Case 1:20-cv-23017-DPG Document 1 Entered on FLSD Docket 07/22/2020 Page 83 of 113




   9. "Insured contract" means:                                    10."Leased worker" means a person leased to you by
      a. A contract for a lease of premises. However,                 a labor leasing firm under an agreement between
           that portion of the contract for a lease of                you and the labor leasing firm, to perform duties
           premises that indemnifies any person or                    related to the conduct of your business. "Leased
           organization for damage by fire to premises                worker" does not include a "temporary worker".
           while rented to you or temporarily occupied by          11."Loading or unloading" means the handling of
           you with permission of the owner is not an                 property:
           "insured contract";                                        a. After it is moved from the place where it is
      b. A sidetrack agreement;                                            accepted for movement into or onto an aircraft,
      c. Any easement or license agreement, except in                      watercraft or "auto";
           connection with construction or demolition                 b. While it is in or on an aircraft, watercraft or
           operations on or within 50 feet of a railroad;                  "auto"; or
      d. An obligation, as required by ordinance, to                  c. While it is being moved from an aircraft,
           indemnify a municipality, except in connection                  watercraft or "auto" to the place where it is
           with work for a municipality;                                   finally delivered;
      e. An elevator maintenance agreement;                           but "loading or unloading" does not include the
       f. That part of any other contract or agreement                movement of property by means of a mechanical
           pertaining to your business (including an                  device, other than a hand truck, that is not
           indemnification of a municipality in connection            attached to the aircraft, watercraft or "auto".
           with work performed for a municipality) under           12."Mobile equipment" means any of the following
           which you assume the tort liability of another             types of land vehicles, including any attached
           party to pay for "bodily injury" or "property              machinery or equipment:
           damage" to a third person or organization. Tort            a. Bulldozers, farm machinery, forklifts and other
           liability means a liability that would be imposed               vehicles designed for use principally off public
           by law in the absence of any contract or                        roads;
           agreement.
                                                                      b. Vehicles maintained for use solely on or next to
           Paragraph f. does not include that part of any                  premises you own or rent;
           contract or agreement:
                                                                      c. Vehicles that travel on crawler treads;
          (1) That indemnifies a railroad for "bodily injury"
               or "property damage" arising out of                    d. Vehicles, whether self-propelled or not,
               construction or demolition operations, within               maintained primarily to provide mobility to
               50 feet of any railroad property and                        permanently mounted:
               affecting any railroad bridge or trestle,                  (1) Power cranes, shovels, loaders, diggers or
               tracks, road-beds, tunnel, underpass or                         drills; or
               crossing;                                                  (2) Road construction or resurfacing equipment
          (2) That indemnifies an architect, engineer or                       such as graders, scrapers or rollers;
               surveyor for injury or damage arising out of:          e. Vehicles not described in Paragraph a., b., c.
              (a) Preparing, approving, or failing to                      or d. above that are not self-propelled and are
                    prepare or approve, maps, shop                         maintained primarily to provide mobility to
                    drawings, opinions, reports, surveys,                  permanently attached equipment of the
                    field orders, change orders or drawings                following types:
                    and specifications; or                                (1) Air compressors, pumps and generators,
              (b) Giving directions or instructions, or                        including spraying, welding,          building
                    failing to give them, if that is the primary               cleaning, geophysical exploration, lighting
                    cause of the injury or damage; or                          and well servicing equipment; or
          (3) Under which the insured, if an architect,                   (2) Cherry pickers and similar devices used to
               engineer or surveyor, assumes liability for                     raise or lower workers;
               an injury or damage arising out of the                  f. Vehicles not described in Paragraph a., b., c.
               insured's rendering or failure to render                    or d. above maintained primarily for purposes
               professional services, including those listed               other than the transportation of persons or
               in (2) above and supervisory, inspection,                   cargo.
               architectural or engineering activities.


Page 14 of 16
                                                 © Insurance Services Office, Inc., 2012                       CG 00 01 04 13
                                                        ORIGINAL
  Case 1:20-cv-23017-DPG Document 1 Entered on FLSD Docket 07/22/2020 Page 84 of 113




           However, self-propelled vehicles with the            16."Products-completed operations hazard":
           following types of permanently attached                  a. Includes all "bodily injury" and "property
           equipment are not "mobile equipment" but will                damage" occurring away from premises you
           be considered "autos":                                       own or rent and arising out of "your product" or
          (1) Equipment designed primarily for:                         "your work" except:
               (a) Snow removal;                                       (1) Products that are still in your physical
               (b) Road maintenance, but not construction                   possession; or
                    or resurfacing; or                                 (2) Work that has not yet been completed or
               (c) Street cleaning;                                         abandoned. However, "your work" will be
                                                                            deemed completed at the earliest of the
          (2) Cherry pickers and similar devices mounted                    following times:
                on automobile or truck chassis and used to
                raise or lower workers; and                                (a) When all of the work called for in your
                                                                                contract has been completed.
          (3) Air compressors, pumps and generators,
                including spraying, welding,        building               (b) When all of the work to be done at the
                cleaning, geophysical exploration, lighting                     job site has been completed if your
                and well servicing equipment.                                   contract calls for work at more than one
                                                                                job site.
      However, "mobile equipment" does not include any
      land vehicles that are subject to a compulsory or                    (c) When that part of the work done at a job
      financial responsibility law or other motor vehicle                       site has been put to its intended use by
      insurance law where it is licensed or principally                         any person or organization other than
      garaged. Land vehicles subject to a compulsory or                         another contractor or subcontractor
      financial responsibility law or other motor vehicle                       working on the same project.
      insurance law are considered "autos".                                 Work that may need service, maintenance,
   13."Occurrence" means an accident, including                             correction, repair or replacement, but which
      continuous or repeated exposure to substantially                      is otherwise complete, will be treated as
      the same general harmful conditions.                                  completed.
   14."Personal and advertising injury" means injury,              b. Does not include "bodily injury" or "property
      including consequential "bodily injury", arising out              damage" arising out of:
      of one or more of the following offenses:                        (1) The transportation of property, unless the
       a. False arrest, detention or imprisonment;                          injury or damage arises out of a condition in
                                                                            or on a vehicle not owned or operated by
      b. Malicious prosecution;                                             you, and that condition was created by the
       c. The wrongful eviction from, wrongful entry into,                  "loading or unloading" of that vehicle by any
           or invasion of the right of private occupancy of                 insured;
           a room, dwelling or premises that a person                  (2) The existence of tools, uninstalled
           occupies, committed by or on behalf of its                       equipment or abandoned or unused
           owner, landlord or lessor;                                       materials; or
      d. Oral or written publication, in any manner, of                (3) Products or operations for which the
           material that slanders or libels a person or                     classification, listed in the Declarations or in
           organization or disparages a person's or                         a      policy     Schedule,      states     that
           organization's goods, products or services;                      products-completed operations are subject
       e. Oral or written publication, in any manner, of                    to the General Aggregate Limit.
           material that violates a person's right of           17."Property damage" means:
           privacy;
                                                                    a. Physical injury to tangible property, including all
       f. The use of another's advertising idea in your                 resulting loss of use of that property. All such
           "advertisement"; or                                          loss of use shall be deemed to occur at the
      g. Infringing upon another's copyright, trade dress               time of the physical injury that caused it; or
           or slogan in your "advertisement".                      b. Loss of use of tangible property that is not
   15."Pollutants" mean any solid, liquid, gaseous or                   physically injured. All such loss of use shall be
      thermal irritant or contaminant, including smoke,                 deemed to occur at the time of the
      vapor, soot, fumes, acids, alkalis, chemicals and                 "occurrence" that caused it.
      waste. Waste includes materials to be recycled,              For the purposes of this insurance, electronic data
      reconditioned or reclaimed.                                  is not tangible property.

CG 00 01 04 13                                © Insurance Services Office, Inc., 2012                          Page 15 of 16
                                                    ORIGINAL
  Case 1:20-cv-23017-DPG Document 1 Entered on FLSD Docket 07/22/2020 Page 85 of 113




      As used in this definition, electronic data means          b. Includes:
      information, facts or programs stored as or on,               (1) Warranties or representations made at any
      created or used on, or transmitted to or from                     time with respect to the fitness, quality,
      computer software, including systems and                          durability, performance or use of "your
      applications software, hard or floppy disks,                      product"; and
      CD-ROMs, tapes, drives, cells, data processing
      devices or any other media which are used with                (2) The providing of or failure to provide
      electronically controlled equipment.                              warnings or instructions.
   18."Suit" means a civil proceeding in which damages           c. Does not include vending machines or other
      because of "bodily injury", "property damage" or               property rented to or located for the use of
      "personal and advertising injury" to which this                others but not sold.
      insurance applies are alleged. "Suit" includes:         22."Your work":
       a. An arbitration proceeding in which such                a. Means:
           damages are claimed and to which the insured
                                                                    (1) Work or operations performed by you or on
           must submit or does submit with our consent;
                                                                        your behalf; and
           or
                                                                    (2) Materials, parts or equipment furnished in
      b. Any other alternative dispute resolution
                                                                        connection with such work or operations.
           proceeding in which such damages are claimed
           and to which the insured submits with our             b. Includes:
           consent.                                                 (1) Warranties or representations made at any
   19."Temporary worker" means a person who is                          time with respect to the fitness, quality,
      furnished to you to substitute for a permanent                    durability, performance or use of "your
      "employee" on leave or to meet seasonal or                        work"; and
      short-term workload conditions.                               (2) The providing of or failure to provide
   20."Volunteer worker" means a person who is not                      warnings or instructions.
      your "employee", and who donates his or her work
      and acts at the direction of and within the scope of
      duties determined by you, and is not paid a fee,
      salary or other compensation by you or anyone
      else for their work performed for you.
   21."Your product":
       a. Means:
          (1) Any goods or products, other than real
               property, manufactured, sold, handled,
               distributed or disposed of by:
              (a) You;
              (b) Others trading under your name; or
              (c) A person or organization whose
                   business or assets you have acquired;
                   and
          (2) Containers (other than vehicles), materials,
               parts or equipment furnished in connection
               with such goods or products.




Page 16 of 16                               © Insurance Services Office, Inc., 2012                   CG 00 01 04 13
                                                   ORIGINAL
   Case 1:20-cv-23017-DPG Document 1 Entered on FLSD Docket 07/22/2020 Page 86 of 113



                                                                                                        IL 00 21 09 08

         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                  NUCLEAR ENERGY LIABILITY EXCLUSION
                            ENDORSEMENT
                                                      (Broad Form)

   This endorsement modifies insurance provided under the following:

      COMMERCIAL AUTOMOBILE COVERAGE PART
      COMMERCIAL GENERAL LIABILITY COVERAGE PART
      FARM COVERAGE PART
      LIQUOR LIABILITY COVERAGE PART
      MEDICAL PROFESSIONAL LIABILITY COVERAGE PART
      OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
      POLLUTION LIABILITY COVERAGE PART
      PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
      RAILROAD PROTECTIVE LIABILITY COVERAGE PART
      UNDERGROUND STORAGE TANK POLICY


   1. The insurance does not apply:                               C. Under any Liability Coverage, to "bodily injury"
      A. Under any Liability Coverage, to "bodily injury"             or "property damage" resulting from "hazard-
          or "property damage":                                       ous properties" of "nuclear material", if:
         (1) With respect to which an "insured" under                (1) The "nuclear material" (a) is at any "nuclear
              the policy is also an insured under a nuclear              facility" owned by, or operated by or on be-
              energy liability policy issued by Nuclear En-              half of, an "insured" or (b) has been dis-
              ergy Liability Insurance Association, Mutual               charged or dispersed therefrom;
              Atomic Energy Liability Underwriters, Nu-              (2) The "nuclear material" is contained in
              clear Insurance Association of Canada or                   "spent fuel" or "waste" at any time pos-
              any of their successors, or would be an in-                sessed, handled, used, processed, stored,
              sured under any such policy but for its ter-               transported or disposed of, by or on behalf
              mination upon exhaustion of its limit of li-               of an "insured"; or
              ability; or                                            (3) The "bodily injury" or "property damage"
         (2) Resulting from the "hazardous properties"                   arises out of the furnishing by an "insured"
              of "nuclear material" and with respect to                  of services, materials, parts or equipment in
              which (a) any person or organization is re-                connection with the planning, construction,
              quired to maintain financial protection pur-               maintenance, operation or use of any "nu-
              suant to the Atomic Energy Act of 1954, or                 clear facility", but if such facility is located
              any law amendatory thereof, or (b) the "in-                within the United States of America, its ter-
              sured" is, or had this policy not been issued              ritories or possessions or Canada, this ex-
              would be, entitled to indemnity from the                   clusion (3) applies only to "property dam-
              United States of America, or any agency                    age" to such "nuclear facility" and any prop-
              thereof, under any agreement entered into                  erty thereat.
              by the United States of America, or any          2. As used in this endorsement:
              agency thereof, with any person or organi-
              zation.                                             "Hazardous properties" includes radioactive, toxic
                                                                  or explosive properties.
      B. Under any Medical Payments coverage, to ex-
          penses incurred with respect to "bodily injury"         "Nuclear material" means "source material", "spe-
          resulting from the "hazardous properties" of            cial nuclear material" or "by-product material".
          "nuclear material" and arising out of the opera-
          tion of a "nuclear facility" by any person or or-
          ganization.


IL 00 21 09 08                                 © ISO Properties, Inc., 2007                                 Page 1 of 2
                                                   ORIGINAL
   Case 1:20-cv-23017-DPG Document 1 Entered on FLSD Docket 07/22/2020 Page 87 of 113


      "Source material", "special nuclear material", and             (c) Any equipment or device used for the proc-
      "by-product material" have the meanings given                      essing, fabricating or alloying of "special nu-
      them in the Atomic Energy Act of 1954 or in any                    clear material" if at any time the total
      law amendatory thereof.                                            amount of such material in the custody of
      "Spent fuel" means any fuel element or fuel com-                   the "insured" at the premises where such
      ponent, solid or liquid, which has been used or ex-                equipment or device is located consists of
      posed to radiation in a "nuclear reactor".                         or contains more than 25 grams of pluto-
                                                                         nium or uranium 233 or any combination
      "Waste" means any waste material (a) containing                    thereof, or more than 250 grams of uranium
      "by-product material" other than the tailings or                   235;
      wastes produced by the extraction or concentra-
      tion of uranium or thorium from any ore processed              (d) Any structure, basin, excavation, premises
      primarily for its "source material" content, and (b)               or place prepared or used for the storage or
      resulting from the operation by any person or or-                  disposal of "waste";
      ganization of any "nuclear facility" included under         and includes the site on which any of the foregoing
      the first two paragraphs of the definition of "nu-          is located, all operations conducted on such site
      clear facility".                                            and all premises used for such operations.
      "Nuclear facility" means:                                   "Nuclear reactor" means any apparatus designed
         (a) Any "nuclear reactor";                               or used to sustain nuclear fission in a self-support-
                                                                  ing chain reaction or to contain a critical mass of
         (b) Any equipment or device designed or used             fissionable material.
              for (1) separating the isotopes of uranium or
              plutonium, (2) processing or utilizing "spent       "Property damage" includes all forms of radioac-
              fuel", or (3) handling, processing or packag-       tive contamination of property.
              ing "waste";




Page 2 of 2                                    © ISO Properties, Inc., 2007                                 IL 00 21 09 08
                                                   ORIGINAL
  Case 1:20-cv-23017-DPG Document 1 Entered on FLSD Docket 07/22/2020 Page 88 of 113


                                                                             COMMERCIAL GENERAL LIABILITY
                                                                                            CG 02 20 03 12

         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                             FLORIDA CHANGES –
                        CANCELLATION AND NONRENEWAL
   This endorsement modifies insurance provided under the following:

      COMMERCIAL GENERAL LIABILITY COVERAGE PART
      ELECTRONIC DATA LIABILITY COVERAGE PART
      LIQUOR LIABILITY COVERAGE PART
      POLLUTION LIABILITY COVERAGE PART
      PRODUCT WITHDRAWAL COVERAGE PART
      PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART


   A. Paragraph 2. of the Cancellation Common Policy                    (2) The policy was obtained by a material
      Condition is replaced by the following:                                misstatement;
      2. Cancellation Of Policies In Effect                             (3) Failure to comply with underwriting
         a. For 90 Days Or Less                                              requirements established by the insurer
                                                                             within 90 days of the effective date of
             If this policy has been in effect for 90 days                   coverage;
             or less, we may cancel this policy by
             mailing or delivering to the first Named                   (4) A substantial change in the risk covered
             Insured written notice of cancellation,                         by the policy; or
             accompanied         by    the    reasons   for             (5) The cancellation is for all insureds under
             cancellation, at least:                                         such policies for a given class of
            (1) 10 days before the effective date of                         insureds.
                  cancellation if we cancel for nonpayment               If we cancel this policy for any of these
                  of premium; or                                         reasons, we will mail or deliver to the first
            (2) 20 days before the effective date of                     Named       Insured     written   notice   of
                  cancellation if we cancel for any other                cancellation, accompanied by the reasons
                  reason, except we may cancel                           for cancellation, at least:
                  immediately if there has been:                            (a) 10 days before the effective date of
                 (a) A     material      misstatement    or                      cancellation if we cancel for
                      misrepresentation; or                                      nonpayment of premium; or
                 (b) A failure to comply with the                           (b) 45 days before the effective date of
                      underwriting             requirements                      cancellation if we cancel for any of
                      established by the insurer.                                the other reasons stated in
                                                                                 Paragraph 2.b.
         b. For More Than 90 Days
                                                               B. Paragraph 3. of the Cancellation Common Policy
             If this policy has been in effect for more           Condition is replaced by the following:
             than 90 days, we may cancel this policy
             only for one or more of the following                3. We will mail or deliver our notice to the first
             reasons:                                                Named Insured at the last mailing address
                                                                     known to us.
            (1) Nonpayment of premium;




CG 02 20 03 12                               © Insurance Services Office, Inc., 2011                      Page 1 of 2
                                                    ORIGINAL
  Case 1:20-cv-23017-DPG Document 1 Entered on FLSD Docket 07/22/2020 Page 89 of 113


   C. Paragraph 5. of the Cancellation Common Policy                  The cancellation will be effective even if we
      Condition is replaced by the following:                         have not made or offered a refund.
      5. If this policy is cancelled, we will send the first    D. The following is added and supersedes any other
         Named Insured any premium refund due. If we               provision to the contrary:
         cancel, the refund will be pro rata. If the first         Nonrenewal
         Named Insured cancels, the refund may be
         less than pro rata. If the return premium is not          1. If we decide not to renew this policy, we will
         refunded with the notice of cancellation or                  mail or deliver to the first Named Insured
         when this policy is returned to us, we will mail             written notice of nonrenewal, accompanied by
         the refund within 15 working days after the                  the reason for nonrenewal, at least 45 days
         date cancellation takes effect, unless this is an            prior to the expiration of this policy.
         audit policy.                                             2. Any notice of nonrenewal will be mailed or
         If this is an audit policy, then, subject to your            delivered to the first Named Insured at the last
         full cooperation with us or our agent in securing            mailing address known to us. If notice is
         the necessary data for audit, we will return any             mailed, proof of mailing will be sufficient proof
         premium refund due within 90 days of the date                of notice.
         cancellation takes effect. If our audit is not
         completed within this time limitation, then we
         shall accept your own audit, and any premium
         refund due shall be mailed within 10 working
         days of receipt of your audit.




Page 2 of 2                                   © Insurance Services Office, Inc., 2011                     CG 02 20 03 12
                                                    ORIGINAL
  Case 1:20-cv-23017-DPG Document 1 Entered on FLSD Docket 07/22/2020 Page 90 of 113


    POLICY NUMBER: BC001981                                                     COMMERCIAL GENERAL LIABILITY
                                                                                               CG 03 00 01 96

         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                          DEDUCTIBLE LIABILITY INSURANCE
   This endorsement modifies insurance provided under the following:

      COMMERCIAL GENERAL LIABILITY COVERAGE PART
      PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART


                                                        SCHEDULE
        Coverage                                                              Amount and Basis of Deductible
                                                                            PER CLAIM or PER OCCURRENCE
        Bodily Injury Liability                                             $                $
                  OR
        Property Damage Liability                                           $                  $
                  OR
        Bodily Injury Liability and/or                                      $            500   $
        Property Damage Liability Combined

   (If no entry appears above, information required to complete this endorsement will be shown in the Declarations
   as applicable to this endorsement.)
   APPLICATION OF ENDORSEMENT (Enter below any limitations on the application of this endorsement. If no
   limitation is entered, the deductibles apply to damages for all "bodily injury" and "property damage", however
   caused):




   A. Our obligation under the Bodily Injury Liability and            b. Under Property Damage Liability Coverage,
      Property Damage Liability Coverages to pay dam-                     to all damages sustained by any one per-
      ages on your behalf applies only to the amount of                   son because of "property damage"; or
      damages in excess of any deductible amounts                      c. Under Bodily Injury Liability and/or Property
      stated in the Schedule above as applicable to such                  Damage Liability Coverage Combined, to all
      coverages.                                                          damages sustained by any one person be-
   B. You may select a deductible amount on either a                      cause of:
      per claim or a per "occurrence" basis. Your se-                    (1) "Bodily injury";
      lected deductible applies to the coverage option
      and to the basis of the deductible indicated by the                (2) "Property damage"; or
      placement of the deductible amount in the Sched-                   (3) "Bodily injury" and "property damage"
      ule above. The deductible amount stated in the                          combined
      Schedule above applies as follows:                              as the result of any one "occurrence".
       1. PER CLAIM BASIS. If the deductible amount                   If damages are claimed for care, loss of serv-
          indicated in the Schedule above is on a per                 ices or death resulting at any time from "bodily
          claim basis, that deductible applies as follows:            injury", a separate deductible amount will be
           a. Under Bodily Injury Liability Coverage, to all          applied to each person making a claim for such
              damages sustained by any one person be-                 damages.
              cause of "bodily injury";                               With respect to "property damage", person in-
                                                                      cludes an organization.

CG 03 00 01 96                        Copyright, Insurance Services Office, Inc., 1994                     Page 1 of 2
                                                    ORIGINAL
   Case 1:20-cv-23017-DPG Document 1 Entered on FLSD Docket 07/22/2020 Page 91 of 113


       2. PER OCCURRENCE BASIS. If the deductible               C. The terms of this insurance, including those with
          amount indicated in the Schedule above is on a           respect to:
          "per occurrence" basis, that deductible amount           1. Our right and duty to defend the insured
          applies as follows:                                          against any "suits" seeking those damages;
           a. Under Bodily Injury Liability Coverage, to all           and
              damages because of "bodily injury";                  2. Your duties in the event of an "occurrence",
          b. Under Property Damage Liability Coverage,                 claim, or "suit"
              to all damages because of "property dam-             apply irrespective of the application of the deducti-
              age"; or                                             ble amount.
           c. Under Bodily Injury Liability and/or Property     D. We may pay any part or all of the deductible
              Damage Liability Coverage Combined, to all           amount to effect settlement of any claim or "suit"
              damages because of:                                  and, upon notification of the action taken, you shall
             (1) "Bodily injury";                                  promptly reimburse us for such part of the deducti-
             (2) "Property damage"; or                             ble amount as has been paid by us.
             (3) "Bodily injury" and "property damage"
                 combined
          as the result of any one "occurrence", regard-
          less of the number of persons or organizations
          who sustain damages because of that "occur-
          rence".




Page 2 of 2                           Copyright, Insurance Services Office, Inc., 1994                      CG 03 00 01 96
                                                    ORIGINAL
  Case 1:20-cv-23017-DPG Document 1 Entered on FLSD Docket 07/22/2020 Page 92 of 113


                                                                              COMMERCIAL GENERAL LIABILITY
                                                                                             CG 21 32 05 09

         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                     COMMUNICABLE DISEASE EXCLUSION
   This endorsement modifies insurance provided under the following:

      COMMERCIAL GENERAL LIABILITY COVERAGE PART


   A. The following exclusion is added to Paragraph 2.        B. The following exclusion is added to Paragraph 2.
      Exclusions of Section I – Coverage A – Bodily              Exclusions of Section I – Coverage B – Personal
      Injury And Property Damage Liability:                      And Advertising Injury Liability:
      2. Exclusions                                              2. Exclusions
          This insurance does not apply to:                         This insurance does not apply to:
          Communicable Disease                                      Communicable Disease
          "Bodily injury" or "property damage" arising out          "Personal and advertising injury" arising out of
          of the actual or alleged transmission of a com-           the actual or alleged transmission of a commu-
          municable disease.                                        nicable disease.
          This exclusion applies even if the claims                 This exclusion applies even if the claims
          against any insured allege negligence or other            against any insured allege negligence or other
          wrongdoing in the:                                        wrongdoing in the:
          a. Supervising, hiring, employing, training or            a. Supervising, hiring, employing, training or
              monitoring of others that may be infected                monitoring of others that may be infected
              with and spread a communicable disease;                  with and spread a communicable disease;
          b. Testing for a communicable disease;                    b. Testing for a communicable disease;
          c. Failure to prevent the spread of the dis-              c. Failure to prevent the spread of the dis-
              ease; or                                                 ease; or
          d. Failure to report the disease to authorities.          d. Failure to report the disease to authorities.




CG 21 32 05 09                                © Insurance Services Office, Inc., 2008                   Page 1 of 1
                                                  ORIGINAL
  Case 1:20-cv-23017-DPG Document 1 Entered on FLSD Docket 07/22/2020 Page 93 of 113


    POLICY NUMBER: BC001981                                                COMMERCIAL GENERAL LIABILITY
                                                                                          CG 21 44 07 98

         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                 LIMITATION OF COVERAGE TO DESIGNATED
                          PREMISES OR PROJECT
   This endorsement modifies insurance provided under the following:

      COMMERCIAL GENERAL LIABILITY COVERAGE PART

                                                    SCHEDULE

    Premises:
       3625 NW 191 ST, MIAMI, FL 33056
       2601 NW 191 ST, MIAMI, FL 33056




    Project:




   (If no entry appears above, information required to complete this endorsement will be shown in the Declarations
   as applicable to this endorsement.)

   This insurance applies only to "bodily injury", "property damage", "personal and advertising injury" and medical
   expenses arising out of:
      1. The ownership, maintenance or use of the premises shown in the Schedule and operations necessary or
          incidental to those premises; or
      2. The project shown in the Schedule.




CG 21 44 07 98                     Copyright, Insurance Services Office, Inc., 1997                    Page 1 of 1
                                                 ORIGINAL
  Case 1:20-cv-23017-DPG Document 1 Entered on FLSD Docket 07/22/2020 Page 94 of 113


                                                                            COMMERCIAL GENERAL LIABILITY
                                                                                           CG 21 47 12 07

         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

          EMPLOYMENT-RELATED PRACTICES EXCLUSION
   This endorsement modifies insurance provided under the following:

      COMMERCIAL GENERAL LIABILITY COVERAGE PART

   A. The following exclusion is added to Paragraph 2.,      B. The following exclusion is added to Paragraph 2.,
      Exclusions of Section I – Coverage A – Bodily             Exclusions of Section I – Coverage B – Personal
      Injury And Property Damage Liability:                     And Advertising Injury Liability:
      This insurance does not apply to:                         This insurance does not apply to:
      "Bodily injury" to:                                       "Personal and advertising injury" to:
     (1) A person arising out of any:                          (1) A person arising out of any:
         (a) Refusal to employ that person;                        (a) Refusal to employ that person;
         (b) Termination of that person's employment;             (b) Termination of that person's employment;
             or                                                         or
         (c) Employment-related practices, policies,               (c) Employment-related practices, policies,
             acts or omissions, such as coercion, demo-                 acts or omissions, such as coercion, demo-
             tion, evaluation, reassignment, discipline,                tion, evaluation, reassignment, discipline,
             defamation, harassment, humiliation, dis-                  defamation, harassment, humiliation, dis-
             crimination or malicious prosecution di-                   crimination or malicious prosecution di-
             rected at that person; or                                  rected at that person; or
     (2) The spouse, child, parent, brother or sister of       (2) The spouse, child, parent, brother or sister of
          that person as a consequence of "bodily injury"           that person as a consequence of "personal and
          to that person at whom any of the                         advertising injury" to that person at whom any
          employment-related practices described in                 of the employment-related practices described
          Paragraphs (a), (b), or (c) above is directed.            in Paragraphs (a), (b), or (c) above is directed.
      This exclusion applies:                                   This exclusion applies:
     (1) Whether the injury-causing event described in         (1) Whether the injury-causing event described in
          Paragraphs (a), (b) or (c) above occurs before            Paragraphs (a), (b) or (c) above occurs before
          employment, during employment or after em-                employment, during employment or after em-
          ployment of that person;                                  ployment of that person;
     (2) Whether the insured may be liable as an em-           (2) Whether the insured may be liable as an em-
          ployer or in any other capacity; and                      ployer or in any other capacity; and
     (3) To any obligation to share damages with or re-        (3) To any obligation to share damages with or re-
          pay someone else who must pay damages be-                 pay someone else who must pay damages be-
          cause of the injury.                                      cause of the injury.




CG 21 47 12 07                               © ISO Properties, Inc., 2006                                Page 1 of 1
                                                 ORIGINAL
  Case 1:20-cv-23017-DPG Document 1 Entered on FLSD Docket 07/22/2020 Page 95 of 113


                                                                             COMMERCIAL GENERAL LIABILITY
                                                                                            CG 21 49 09 99

         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

            TOTAL POLLUTION EXCLUSION ENDORSEMENT
   This endorsement modifies insurance provided under the following:

      COMMERCIAL GENERAL LIABILITY COVERAGE PART

   Exclusion f. under Paragraph 2., Exclusions of Sec-           (2) Any loss, cost or expense arising out of any:
   tion I – Coverage A – Bodily Injury And Property                  (a) Request, demand, order or statutory or reg-
   Damage Liability is replaced by the following:                        ulatory requirement that any insured or
   This insurance does not apply to:                                     others test for, monitor, clean up, remove,
    f. Pollution                                                         contain, treat, detoxify or neutralize, or in
                                                                         any way respond to, or assess the effects
       (1) "Bodily injury" or "property damage" which                    of "pollutants"; or
           would not have occurred in whole or part but
           for the actual, alleged or threatened discharge,         (b) Claim or suit by or on behalf of a govern-
           dispersal, seepage, migration, release or es-                 mental authority for damages because of
           cape of "pollutants" at any time.                             testing for, monitoring, cleaning up, remov-
                                                                         ing, containing, treating, detoxifying or neu-
                                                                         tralizing, or in any way responding to, or as-
                                                                         sessing the effects of, "pollutants".




CG 21 49 09 99                       Copyright, Insurance Services Office, Inc., 1998                      Page 1 of 1
                                                   ORIGINAL
  Case 1:20-cv-23017-DPG Document 1 Entered on FLSD Docket 07/22/2020 Page 96 of 113


                                                                              COMMERCIAL GENERAL LIABILITY
                                                                                             CG 21 55 09 99

         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                           TOTAL POLLUTION EXCLUSION
                          WITH A HOSTILE FIRE EXCEPTION
   This endorsement modifies insurance provided under the following:

      COMMERCIAL GENERAL LIABILITY COVERAGE PART


   Exclusion f. under Paragraph 2., Exclusions of Sec-               (b) At any premises, site or location on which
   tion I – Coverage A – Bodily Injury And Property                       any insured or any contractors or subcon-
   Damage Liability is replaced by the following:                         tractors working directly or indirectly on any
   This insurance does not apply to:                                      insured's behalf are performing operations
                                                                          to test for, monitor, clean up, remove, con-
    f. Pollution                                                          tain, treat, detoxify, neutralize or in any way
       (1) "Bodily injury" or "property damage" which                     respond to, or assess the effects of, "pollu-
            would not have occurred in whole or part but                  tants".
            for the actual, alleged or threatened discharge,      (2) Any loss, cost or expense arising out of any:
            dispersal, seepage, migration, release or es-
            cape of "pollutants" at any time.                         (a) Request, demand, order or statutory or reg-
                                                                          ulatory requirement that any insured or
            This exclusion does not apply to "bodily injury"              others test for, monitor, clean up, remove,
            or "property damage" arising out of heat,                     contain, treat, detoxify or neutralize, or in
            smoke or fumes from a "hostile fire" unless that              any way respond to, or assess the effects
            "hostile fire" occurred or originated:                        of "pollutants"; or
           (a) At any premises, site or location which is or         (b) Claim or suit by or on behalf of a govern-
                was at any time used by or for any insured                mental authority for damages because of
                or others for the handling, storage, dis-                 testing for, monitoring, cleaning up, remov-
                posal, processing or treatment of waste; or               ing, containing, treating, detoxifying or neu-
                                                                          tralizing, or in any way responding to, or as-
                                                                          sessing the effects of, "pollutants".




CG 21 55 09 99                        Copyright, Insurance Services Office, Inc., 1998                      Page 1 of 1
                                                    ORIGINAL
  Case 1:20-cv-23017-DPG Document 1 Entered on FLSD Docket 07/22/2020 Page 97 of 113


                                                                               COMMERCIAL GENERAL LIABILITY
                                                                                              CG 21 67 12 04

         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                    FUNGI OR BACTERIA EXCLUSION

   This endorsement modifies insurance provided under the following:

      COMMERCIAL GENERAL LIABILITY COVERAGE PART

   A. The following exclusion is added to Paragraph 2.          B. The following exclusion is added to Paragraph 2.
      Exclusions of Section I – Coverage A – Bodily                Exclusions of Section I – Coverage B – Person-
      Injury And Property Damage Liability:                        al And Advertising Injury Liability:
      2. Exclusions                                                 2. Exclusions
          This insurance does not apply to:                            This insurance does not apply to:
          Fungi Or Bacteria                                            Fungi Or Bacteria
          a. "Bodily injury" or "property damage" which                a. "Personal and advertising injury" which
              would not have occurred, in whole or in                     would not have taken place, in whole or in
              part, but for the actual, alleged or threat-                part, but for the actual, alleged or threat-
              ened inhalation of, ingestion of, contact                   ened inhalation of, ingestion of, contact
              with, exposure to, existence of, or presence                with, exposure to, existence of, or presence
              of, any "fungi" or bacteria on or within a                  of any "fungi" or bacteria on or within a
              building or structure, including its contents,              building or structure, including its contents,
              regardless of whether any other cause,                      regardless of whether any other cause,
              event, material or product contributed con-                 event, material or product contributed con-
              currently or in any sequence to such injury                 currently or in any sequence to such injury.
              or damage.                                               b. Any loss, cost or expense arising out of the
          b. Any loss, cost or expenses arising out of                    abating, testing for, monitoring, cleaning up,
              the abating, testing for, monitoring, cleaning              removing, containing, treating, detoxifying,
              up, removing, containing, treating, detoxify-               neutralizing, remediating or disposing of, or
              ing, neutralizing, remediating or disposing                 in any way responding to, or assessing the
              of, or in any way responding to, or assess-                 effects of, "fungi" or bacteria, by any in-
              ing the effects of, "fungi" or bacteria, by any             sured or by any other person or entity.
              insured or by any other person or entity.         C. The following definition is added to the Definitions
          This exclusion does not apply to any "fungi" or          Section:
          bacteria that are, are on, or are contained in, a        "Fungi" means any type or form of fungus, includ-
          good or product intended for bodily consump-             ing mold or mildew and any mycotoxins, spores,
          tion.                                                    scents or byproducts produced or released by fun-
                                                                   gi.




CG 21 67 12 04                                  © ISO Properties, Inc., 2003                                Page 1 of 1
                                                    ORIGINAL
  Case 1:20-cv-23017-DPG Document 1 Entered on FLSD Docket 07/22/2020 Page 98 of 113


                                                                                COMMERCIAL GENERAL LIABILITY
                                                                                               CG 21 96 03 05

         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

              SILICA OR SILICA-RELATED DUST EXCLUSION

   This endorsement modifies insurance provided under the following:

      COMMERCIAL GENERAL LIABILITY COVERAGE PART



   A. The following exclusion is added to Paragraph 2.,          B. The following exclusion is added to Paragraph 2.,
      Exclusions of Section I – Coverage A – Bodily                 Exclusions of Section I – Coverage B – Person-
      Injury And Property Damage Liability:                         al And Advertising Injury Liability:
      2. Exclusions                                                 2. Exclusions
          This insurance does not apply to:                             This insurance does not apply to:
          Silica Or Silica-Related Dust                                 Silica Or Silica-Related Dust
          a. "Bodily injury" arising, in whole or in part,              a. "Personal and advertising injury" arising, in
              out of the actual, alleged, threatened or                     whole or in part, out of the actual, alleged,
              suspected inhalation of, or ingestion of, "sili-              threatened or suspected inhalation of, in-
              ca" or "silica-related dust".                                 gestion of, contact with, exposure to, exis-
          b. "Property damage" arising, in whole or in                      tence of, or presence of, "silica" or
              part, out of the actual, alleged, threatened                  "silica-related dust".
              or suspected contact with, exposure to, ex-               b. Any loss, cost or expense arising, in whole
              istence of, or presence of, "silica" or                       or in part, out of the abating, testing for,
              "silica-related dust".                                        monitoring, cleaning up, removing, contain-
          c. Any loss, cost or expense arising, in whole                    ing, treating, detoxifying, neutralizing, reme-
              or in part, out of the abating, testing for,                  diating or disposing of, or in any way re-
              monitoring, cleaning up, removing, contain-                   sponding to or assessing the effects of,
              ing, treating, detoxifying, neutralizing, reme-               "silica" or "silica-related dust", by any in-
              diating or disposing of, or in any way re-                    sured or by any other person or entity.
              sponding to or assessing the effects of,           C. The following definitions are added to the Defini-
              "silica" or "silica-related dust", by any in-         tions Section:
              sured or by any other person or entity.               1. "Silica" means silicon dioxide (occurring in
                                                                        crystalline, amorphous and impure forms), sili-
                                                                        ca particles, silica dust or silica compounds.
                                                                    2. "Silica-related dust" means a mixture or combi-
                                                                        nation of silica and other dust or particles.




CG 21 96 03 05                                   © ISO Properties, Inc., 2004                                 Page 1 of 1
                                                     ORIGINAL
  Case 1:20-cv-23017-DPG Document 1 Entered on FLSD Docket 07/22/2020 Page 99 of 113


                                                                              COMMERCIAL GENERAL LIABILITY
                                                                                             CG 24 26 04 13

         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

         AMENDMENT OF INSURED CONTRACT DEFINITION
   This endorsement modifies insurance provided under the following:

      COMMERCIAL GENERAL LIABILITY COVERAGE PART
      PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART


   The definition of "insured contract" in the Definitions             Paragraph f. does not include that part of any
   section is replaced by the following:                               contract or agreement:
   "Insured contract" means:                                          (1) That indemnifies a railroad for "bodily injury"
       a. A contract for a lease of premises. However,                    or "property damage" arising out of
          that portion of the contract for a lease of                     construction or demolition operations, within
          premises that indemnifies any person or                         50 feet of any railroad property and
          organization for damage by fire to premises                     affecting any railroad bridge or trestle,
          while rented to you or temporarily occupied by                  tracks, road-beds, tunnel, underpass or
          you with permission of the owner is not an                      crossing;
          "insured contract";                                         (2) That indemnifies an architect, engineer or
       b. A sidetrack agreement;                                          surveyor for injury or damage arising out of:
       c. Any easement or license agreement, except in                   (a) Preparing, approving, or failing to
          connection with construction or demolition                          prepare or approve, maps, shop
          operations on or within 50 feet of a railroad;                      drawings, opinions, reports, surveys,
                                                                              field orders, change orders or drawings
       d. An obligation, as required by ordinance, to                         and specifications; or
          indemnify a municipality, except in connection
          with work for a municipality;                                  (b) Giving directions or instructions, or
                                                                              failing to give them, if that is the primary
       e. An elevator maintenance agreement;                                  cause of the injury or damage; or
       f. That part of any other contract or agreement                (3) Under which the insured, if an architect,
          pertaining to your business (including an                       engineer or surveyor, assumes liability for
          indemnification of a municipality in connection                 an injury or damage arising out of the
          with work performed for a municipality) under                   insured's rendering or failure to render
          which you assume the tort liability of another                  professional services, including those listed
          party to pay for "bodily injury" or "property                   in (2) above and supervisory, inspection,
          damage" to a third person or organization,                      architectural or engineering activities.
          provided the "bodily injury" or "property
          damage" is caused, in whole or in part, by you
          or by those acting on your behalf. However,
          such part of a contract or agreement shall only
          be considered an "insured contract" to the
          extent your assumption of the tort liability is
          permitted by law. Tort liability means a liability
          that would be imposed by law in the absence of
          any contract or agreement.




CG 24 26 04 13                                © Insurance Services Office, Inc., 2012                        Page 1 of 1
                                                    ORIGINAL
  Case 1:20-cv-23017-DPG Document 1 Entered on FLSD Docket 07/22/2020 Page 100 of 113




                                   ASBESTOS EXCLUSION

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.



      This endorsement modifies insurance provided under the following:

               COMMERCIAL GENERAL LIABILITY COVERAGE PART



          A.   The following exclusion is added to Paragraph 2. Exclusions of SECTION I – COVERAGE A –
               BODILY INJURY AND PROPERTY DAMAGE LIABILITY and to Paragraph 2. Exclusions of
               SECTION I – COVERAGE B – PERSONAL AND ADVERTISING INJURY LIABILITY:



                  2. Exclusions
                     This insurance does not apply to:
                     a. “Bodily injury” arising out of the actual, alleged, threatened, or suspected inhalation,
                         ingestion, or physical exposure to asbestos, or to goods, products, or structures
                         containing asbestos; or
                     b. “Bodily injury” or “property damage” arising out of:
                            i. The use of asbestos or products containing asbestos in construction or
                                manufacturing any good, product or structure; or
                            ii. The manufacture, transportation, storage, service, installation, use, sales, mining,
                                distribution, abatement, removal, clean up or disposal of asbestos or goods,
                                products, or structures containing asbestos; or
                     c. Any loss, cost, or expense arising out of the abating, testing for, monitoring, cleaning
                         up, removing, containing, treating, or disposing of, or in any way responding to or
                         assessing the effects of asbestos, by any insured or by any other person or entity.




GLK 4002 GL 08 09                                                                                           Page 1 of 1
                                                  ORIGINAL
 Case 1:20-cv-23017-DPG Document 1 Entered on FLSD Docket 07/22/2020 Page 101 of 113




                          EARTH MOVEMENT EXCLUSION

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.



      This endorsement modifies insurance provided under the following:

             COMMERCIAL GENERAL LIABILITY COVERAGE PART



         A. The following exclusion is added to Paragraph 2. Exclusions of SECTION I – COVERAGE A –
            BODILY INJURY AND PROPERTY DAMAGE LIABILITY, and to Paragraph 2. Exclusions of
            SECTION I – COVERAGE B – PERSONAL AND ADVERTISING INJURY:

                 2. Exclusions
                    This insurance does not apply to “bodily injury”, “property damage”, or “personal and
                    advertising injury” caused by, arising from, resulting from, attributable or contributed to,
                    or aggravated by earth movement, whether combined with water or not, including but not
                    limited to earthquakes, landslides, subsidence, mudflow, sinkhole, erosion, or the sinking,
                    rising, shifting, expanding or contracting of earth or soil.

                     This exclusion applies regardless of the cause or causes of the earth movement.




GLK 4007 GL 08 09                                                                                       Page 1 of 1
                                                ORIGINAL
  Case 1:20-cv-23017-DPG Document 1 Entered on FLSD Docket 07/22/2020 Page 102 of 113




                        FIREARMS/WEAPONS EXCLUSION

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.



      This endorsement modifies insurance provided under the following:

              COMMERCIAL GENERAL LIABILITY COVERAGE PART



          A. The following exclusion is added to Paragraph 2. Exclusions of SECTION I – COVERAGE A –
             BODILY INJURY AND PROPERTY DAMAGE LIABILITY, and to Paragraph 2. Exclusions of
             SECTION I – COVERAGE B – PERSONAL AND ADVERTISING INJURY:



                  2. Exclusions
                     This insurance does not apply to “bodily injury”, “property damage”, or “personal and
                     advertising injury” arising out of the manufacture, importation, sales, distribution,
                     ownership, maintenance, or use of firearms or “weapons” by any insured or any other
                     person.

          B. The following is added to SECTION V – DEFINITIONS
             “Weapons” are instruments of an offensive or defensive nature and include but are not limited to
             bow and arrows, crossbow, knives, mace, stun guns, or swords.




GLK 4009 GL 08 09                                                                                      Page 1 of 1
                                                ORIGINAL
  Case 1:20-cv-23017-DPG Document 1 Entered on FLSD Docket 07/22/2020 Page 103 of 113




          PUNITIVE OR EXEMPLARY DAMAGE EXCLUSION

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.



      This policy does not apply to a claim of or indemnification for punitive or exemplary damages.

      Punitive or exemplary damage also include any damages awarded pursuant to statute in the form of
      double, treble or other multiple damages in excess of compensatory damages.




GLK 4017 GL 08 09                                                                                      Page 1 of 1
                                                 ORIGINAL
 Case 1:20-cv-23017-DPG Document 1 Entered on FLSD Docket 07/22/2020 Page 104 of 113




                              LESSORS RISK ONLY ENDORSEMENT

                THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




      This endorsement modifies insurance under the following:


          COMMERCIAL GENERAL LIABILITY COVERAGE PART




      For any Lessors Risk Only classifications on this policy, coverage is written and priced on the basis that
      your “tenant(s)” carry liability insurance to protect you as well as them.


      Within the lease agreement between you and the “tenant(s)” there must be a requirement that the
      “tenant(s)” carry Commercial General Liability insurance that provides;
          (a)   Limits greater than or equal to your limits on this policy, and
          (b)   Names you as an Additional Insured on their policy.


      Parking Lot(s) or other land or premises owned by you and leased to “tenant(s)” must be included in such
      “tenant(s)” insurance.


      Failure to comply with this/these term(s) and/or condition(s) shall render coverage under this policy null
      and void.


      “Tenant(s)” is defined as Commercial tenant(s) only and does not apply to residential tenant(s).




GLK 4102 GL 12 11                                  ORIGINAL                                                Page 1 of 1
Case 1:20-cv-23017-DPG Document 1 Entered on FLSD Docket 07/22/2020 Page 105 of 113




                      EXHIBIT “B”
Case 1:20-cv-23017-DPG Document 1 Entered on FLSD Docket 07/22/2020 Page 106 of 113
Case 1:20-cv-23017-DPG Document 1 Entered on FLSD Docket 07/22/2020 Page 107 of 113
Case 1:20-cv-23017-DPG Document 1 Entered on FLSD Docket 07/22/2020 Page 108 of 113
Case 1:20-cv-23017-DPG Document 1 Entered on FLSD Docket 07/22/2020 Page 109 of 113
Case 1:20-cv-23017-DPG Document 1 Entered on FLSD Docket 07/22/2020 Page 110 of 113
Case 1:20-cv-23017-DPG Document 1 Entered on FLSD Docket 07/22/2020 Page 111 of 113
Case 1:20-cv-23017-DPG Document 1 Entered on FLSD Docket 07/22/2020 Page 112 of 113
Case 1:20-cv-23017-DPG Document 1 Entered on FLSD Docket 07/22/2020 Page 113 of 113
